          Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 1 of 190

®   CT Corporation                                                           Service of Process
                                                                             Transmittal                                       EXHIBIT A
                                                                             01 /08/2019
                                                                             CT Log Number 534689616
    TO:      Elizabeth Campbell, Associate General Counsel
             AmerisourceBergen Corporation
             227 Washington Street
             Conshohocken, PA 19428


    RE:      Process Served in Delaware

    FOR:     AmerisourceBergen Drug Corporation (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                  CITY OF SPRINGFIELD, PLTF. vs. PURDUE PHARMA LP., ETC., ET AL., MANUFACTURER
                                      DFTS. AND MCKESSON CORPORATION, ET AL., DISTRIBUTOR DFTS. AND JOHN
                                      KAPOOR, ET AL., INDIVIDUAL DFTS. I I TO: AMERISOURCE BERGEN DRUG
                                      CORPORATION
    DOCUMENT(S) SERVED:               LETTER, SUMMONS, PROOF, ATTACHMENT(s), COMPLAINT
    COURT/AGENCY:                     HAMPDEN COUNTY • SUPERIOR COURT, MA
                                      Case # 1879CV00938
    NATURE OF ACTION:                 Product Liability Litigation - Drug Litigation - OPIOID
    ON WHOM PROCESS WAS SERVED:       The Corporation Trust Company, Wilmington, DE
    DATE AND HOUR OF SERVICE:         By Certified Mail on 01 /08/2019 postmarked: "Not Post Marked"
    JURISDICTION SERVED :             Delaware
    APPEARANCE OR ANSWER DUE:         Within 20 days after service of this summons upon you, exclusive of the day of
                                      service.
    ATTORNEY(S) I SENDER(S):          JUDITH S. SCOLNICK
                                      THE HELMSLEY BUILDING
                                      230 PARK AVENUE
                                      17TH FLOOR
                                      NEW YORK, NY 10169
                                      212-223-6444

    ACTION ITEMS:                     CT has retained the current log, Retain Date: 01 /08/2019, Expected Purge Date:
                                      01 /13/2019

                                      Image SOP

                                      Email Notification, John Chou jchou@amerisourcebergen.com

                                      Email Notification, Susan Coldren scoldren@amerisourcebergen.com

                                      Email Notification, Elizabeth Campbell ECampbell@amerisourcebergen.com

                                      Email Notification, Katherine (Kat) Tamulonis Ktamulonis@amerisourcebergen.com

                                      Email Notification, Michele F. Conte MConte@amerisourcebergen.com




                                                                             Page 1 of 2 I SS
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in the documents themselves. Recipient is
                                                                             responsible for interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
          Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 2 of 190

®   CT Corporation                                                        Service of Process
                                                                          Transmittal
                                                                          01/08/2019
                                                                          CT Log Number 534689616
    TO:      Elizabeth Campbell, Associate General Counsel
             AmerisourceBergen Corporation
             227 Washington Street
             Conshohocken, PA 19428

    RE:        Process Served in Delaware

    FOR:     AmerisourceBergen Drug Corporation (Domestic State: DE)




                                      Email Notification, Patricia Pellegrini PPellegrini@amerisourcebergen.com
                                      Email Notification, Christopher Casalenuovo
                                      CCasalenuovo@amerisourcebergen.com
                                      Email Notification, Brian Kabosius bkabosius@AmerisourceBergen.com
                                      Email Notification, Carolyn Ellis cellis@AmerisourceBergen.com
                                      Email Notification, Andrew Schinzel aschinzel@amerisourcebergen.com
                                      Email Notification, Kristin Hinchman khinchman@amerisourcebergen.com
                                      Email Notification, Jennifer Healey jhealey@amerisourcebergen.com
                                      Email Notification, SHAWN MATTEO smatteo@amerisourcebergen.com

    SIGNED:                           The Corporation Trust Company
    ADDRESS:                          1209 N Orange St
                                      Wilmington, DE 19801-1120
    TELEPHONE:                        302-658-7581




                                                                          Page 2 of 2 I SS
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
                   Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 3 of 190
                                                    f!LAC°E.snCKEifAT,lOPOF E/l~EloPEJb THE RffiHT       •   ,.,.
                                         '·, • '      OFTill::RETORl1A0DRE5$,f'OlDATDOTTI:0UHE       '                                                     --=·.
                                       -. --~--: ~·-cE"iiiiFiEii MIJlL:."- ---~ ~ -.:.
                                                                                                                                      .   ..:   .. -
                                                                                                                                                 ~



                                                                                                                                      IJ!~.tv
                                                                                                                                          $14'.7m
                         ......... -                                                                                                                   USPOSTAGI
                                                                                                                                                            PRIORIT
                                                                                                                                                     002S000995228
                                                                                                                                                              0210

                                       ~-?QJl'L 9.0BO ODOD                       1669 3520
                                                                                                                                      :~-~
                                                                                                                                      ~-~




                                          ANDERSON                                   50 Milk Street, 21 • Floor
                                                                                     Boston, MA02109.
                                           KREIG~R

                                                     Aroerisource Bergen Drug Corporation
                                                     The Corporation Trust Gompany                                       ~-   ;.:J
                                                     Corporation TruSt Center
                                                     1209 Orange Street
                                                                                                                               .j
                                                   · Wilm'ington, DE 19801
                                                                                                                                 .,

                                                                                                                      . . .·.·4  ~(
                                                                                                                              ~. ~
                                                                                                                                                ··. •.;"
                                                                                                                    :· ~. <. jl
                                                                                              " -~--~n;
                                                                                                                                                       ·'-"'··!>'




'··"   ..
   :1,   -..:;, •.....
                Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 4 of 190



                                      ____ ANOER.$0N
                                         KREIGER
 CHRISTINA MARSHALL
 cmarshall@andersonkreiger.com
 T: 617-621-6583
 F: 617-621-668.3


 January 4, 2019

Certified Mail- RRR- 70090080000016693520
Amerisource Bergen Drug Corporation
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

Re: City ofSpringfield v. Purdue Pharma L;P., et al, Hamp«len Superior Court C.A. No.             18~
    0938;
    Town of Canton v. Purdue Phann.a L.P., et al, Norfolk Superior Court C.A. No. 18-
    1582

Dear Sir/Madam:

Pursuant to Mass. R. Civ. P. 4, I have enclosed for service upon AmerisourceBergen Drug
Corporation a Summons, Complaint, Civil Action Cover Sheet, and Civil Tracking Order in each
of the above-captioned matters.                                                       ·

Please call me if you have any questions.

Sincerely; ·

   rJ;~f.f ujtfdl!
Christina Marshall

Enclosur~s



Ee:        Judith Scolnick, Esq.
           Donald Broggi, Esq.
           Joseph Cieemann, Esq.
           Sean Masson, Esq.
           Christine Park
           Arthur Kreiger, Esq.

{A0534985.1 }



           ANDERSON & KREIGER LLP I 50 MILK STREET, 2151 FLOOR, BOSTON, MA 02109 I 617.621.6500
                Case 3:19-cv-10173-KAR
                 TORT-MOTOR             Document
                              VEHICLE TORT-      1-1 -EQUITABLE
                                            CONTRACT  Filed 01/25/19  PageOTHER
                                                                   RELIEF- 5 of 190
                                                                                 .,
                             COMlv,IONWEALTH OF MASSACHUSETTS
                                        l                                        r
                                                                                 1
   HAMPDEN,ss                                                                 · .· S_UPERIOR ~OUl,l.T
                                                                          DEPARTMENT OF THE TRIAL COURT
                                                                               CIVIL .ACTION NO.

                                                                                                                           18" 938
                 .. o_f_s_pn_·n_gfi_1e_1d_ _ _ _ _., PLAINTIFF(S)
  _ _ _ _·e_-·i_ty_

                            v.
                  . · AmerisourceBergen
  ---=D=ru""'g'"""C=o.=..,rp=o=ra=ti=on=·-=et::...::a=l._ _ _ _.• DEFENDANT(~)


  To the above named defendant:

          You are hereby suinmoned and required to serve up~n Judith s. Scoinick, &Ott & &<;>tt Attorneys '}t. law
 plaintiffs attorney, whose ~ddr~ss is 230 Park Avei;rue,. 17th Floor, New York;'•NY.10169          · ·            ·, 11
 an answ~r to the complaint which is herewith served upon you, within 20 days after service of.this SUrtlmons·
 upon yqu, exclusive of the day of service. If you fail to· d,o ·so, judgment by :default will be taken ·against you
 for the:1i~lief ·demanped in the complaint. You are also required to fil~ yo~ ~swer to the complaint in the
          I>~                                                                •        •     •                          •           •

 office of the qerk of this court at Springfield either before service upo:Q the plaintiffs attorney or within a
 reasonable time thereafter.


         Unless otherwise provided by rule l 3(a), your answer must state as a counterclaim any clrum which you
.may have againsfthe plaintiff which arises out of-the.transaction or occurreric.e thatis the subjectmatte:r: of the
·plaintiffs claim otyou.will thereafter be barted from m~g sucli clajln in ap.y other action.             ·


          Witness, Judith Fabricant, Es·q., at Springfield the _____ day of_ _ _~-----
in the year of our Lord.two thousand: ·




                                                                     Laura S. Gentile, Esquire
                                                                     CLERK OF COURTS

NOTES:
I. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure
2. When more than one defendant is involved, the names of all such defendants should app.ear in the caption. If a separate summons is used
for each defendant, each should be addressed to the particular defendant.

FORMNo. l
       Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 6 of 190


                                     PROOF OF SERVICE OF PROCESS


"'I hereby certify and return. that on                              , 20    , I served & c.opy ·of the -within
                           a
 summons, together with" copy of the. complaint, in this action:. upon the within nained defondan~ in the
 following manner (See Mass. ~· Civ. P. 4 (d)(l-5):          ·.         · .            ·      ·

                            "/




                                                                                                       "i.




                             ,,.•.




Dated·: -...-------'----~ 20

                                                                                            ..
·N.:S. to PROCESS -SERVER:
                                                                                                 ;.;


                                                                                             _{
PLEASE PLA.CE DATE-YOV MAKE SERVICE ONDEFENDANTIN THlS BOX ON"THE
ORIGINAL AND ON COPY SERVED ON DEFENDANT..    ·-


                                                    .   ( :                                       )
                                                        (                       ..,70             )
                                                        (                                         }
                         Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 7 of 190


                                                                DOCKET NUMBER           Trial Court of Massachusetts
               CIVIL TRACKING ORDER
                     (STANDING ORDER 1- 88)                      1879CV00938            The Superior Court
 CASE NAME:
                                                                                         Laura S Gentile. Clerk of Courts
        City of Springfield vs. Purdue Pharma LP. Doing Business as Purdue
        Pharma (Delaware) Limited Partnership
                                                                                       COURT NAME & ADDRESS
  TO:    Arthur Paul Kreiger, Esq.
                                                                                         Hampden Countv Superior Court
         Anderson & Kreiger LLP
                                                                                         Hall of Justice - 50 State Street
         50 Milk St 21st Floor                                                           P.O. Box559
         Boston, MA 02109                                                                Springfield, MA 01102


                                                            TRACKING ORDER - F • Fast Track
                     You are hereby notified that this case is on the track referenced above as per Superior Court Standing
      Order 1-88. The order requires that the various stages of litigation described below must be completed not later
      than the deadlines indicated.

                      STAGES OF LITIGATION                                                    DEADLINE


                                                                                                    FILED BY

        Service of process made and retum filed with the Court                                     03/18/2019

        Response to the complaint filed (also see MRCP 12)                                         04/17/2019

      All motions under MRCP 12, 19, and 20                                         04/17/2019     05/17/2019       06/17/2019

      All motions under MRCP 15                                                     04/17/2019     05/17/2019       06/1712019
      All discovery requests and depositions served and non-expert
                                                                                    10/1512019
      depositions completed

      All motions under MRCP 56

      Final pre-trial conference held and/or firm trial date set                                                    04/13/2020

      Case shall be resolved and judgment shall issue by




   The final pre.trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
   Counsel for plaintiff must serve this tracking order on defendant before the deadllne for filing retum of service.
   This case is assigned to



 DATE: ISSUED                           ASSISTANT CLERK                                                    PHONE

      12120/2018                           Daphne G Moore                                                       (413)735-6016
Dt1ti1'kpa Piioted 12-®-201& 14:36:34
                                                                                                                                                                                                                         w
                              Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 8 of 190

                                                                                          DOCKET NUMBER
                                                                                                                                                           Trial Court of Massachusetts
          CIVIL ACTION COVER SHEET
                                                                                                                                                           The Superior Court                                               ·
 PLAIHllFFCS):             City d Sprlngl!e!d                                                                                                       COUNTY
                                                                                                                                                                   Hampden
 AO DRESS:                 36 court Streat, Sp!ln!llel<l, MA       o1103
 Allornay: .Aldlh s. Soolnlck, Scoll 8.Scott Attorneys r.i LaY1 LLP                                                    OEFENOANT(S):             Purcllo PhEllma LP. dlbla Purdie Pharma (DelffNara)

 230 Park Avenue, 17th Floor, New Yorlc, NY 10169(212) 22~444                                                          UmAed PartnerSll p, et el. (see attached Ust <:I Defendants)

 AlTORllEY:               Arlhur P. Krelger and Christina s. Marshall, Anderson 8. l<re!ger U.P

 AODRESS:                 60Mllk Street, 21sl Floor, Boston, MA O'ZI09 (617) G21-6600                                 ADDRESS:



 EIBO: Judith S. Scolnlck (BBOll449100~ ArthurP. Kreiger (BBOll279B70X and

 BBO:                     Christina s. Miwshall@BO 11686348)

                                                                        TYPE OF ACTION AND TRACK DESIGNATION (sea reverse side)

               CODE NO.                                lYPE OF ACTION (speclflJ)                                                    TRACK                         HAS A JURY CLAIM BEEN MADE?
            899                                 Public Nuisance                                                                      F                            0YES
                                                                                                                                     --                                         ONO
*lf"Other" please describe:

                                                                         STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a tull, Itemized and detailed statement of Iha facts on which the undersigned plainLiff or plaintiff C0U1sel relies to determine money damages. fOI'
lhis form1 disregard dooble a treble damage claims: Indicate single damages only.
                                                                                                           TORI CLAIMS
                                                                                               (attach addiUonal shaels as necessary)

A. Documented medical expenses to date:
              1. Total hospital expenses .................................................................................................................................................................    $
              2. Total doctor expenses ....................................................................................................................................................................   $
              3. Total chircpracic expanses ...........................................................................................................................................................       $
              4. Total physical therapy expenses ...................................................................................................................................................          $
              5. Total olher expenses (describe below) ..........................................................................................................................................             $
                                                                                                                                                                                        Subtotal (A):         $

B. Documented lost wages and compensation to data ......................................................................................................................................                      '$
C. Documented property damages to dated ......................................................................................................................................................                $
0. Reasonably anticipated ruture medical and hospilal expenses ....................................................................................................................                           $
E. Reasonably anUcipated Jost wages ...............................................................................................................................................................           $
F. Olher documented items of damages (describe belcm) ................................................................................................................................                        $    50,000,000


G. BrieHy describe plaintifl's injury, including Iha nature and extant of injury:
Munlclpal expenditures and other damages resulting Item opidd epidemic.
                                                                                                                                                                                         TOTAL (A-F):$             50,000,000

                                                                                                  CQ~TRACT gLAIM S
                                                                                         (attach additional sheets as necessary)

Provide a detailed dascriptioo of claims(s):
                                                                                                                                                                                               TOTAL:$



Signature of Attorney/Pro Se Plaintiff: X                                   ((.;,)~ vj,Jf                        Date: ll/t8'/18"
RELATED ACTIONS: Please provide !he case"fiurnber, case name, and county of any related actions pending in !he Superior Court.


                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify thal I have complied with requirements ofRule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advanlages and disadvanlages of !he Van;:rda iu~ solulian.
Signature of Attorney of Record: X                                         1,-   /M,,.         41''/;A                                                                                             Date: 12/18/18"
                                                                 \...                      t
.•        Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 9 of 190

                                          LIST OF DEFENDANTS
         City ofSpringfield v. Purdue Pharma L.P. dlb/a Purdue Pharma (Delaware) limited Pqrtnership, el al.

     PURDUE PHARMA L.P. d/b/a PURDUE PHARMA (DELAWARE) LIMITED
     PARTNERSHIP;

     PURDUE PHARMA INC.;

     THE PURDUE FREDERICK COMPANY, INC.;

     TEVA PHARMACEUTICALS USA, INC.;

     CEPHALON, INC.;

     COLLEGIUM PHARMACEUTICAL, INC.;

     JOHNSON & JOHNSON;

     JANSSEN PHARMACEUTICALS, INC.;

     ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a JANSSEN
     PHARMACEUTICALS, INC.;

     ENDO HEALTH SOLUTIONS INC.;

     ENDO PHARMACEUTICALS, INC.;

     ALLERGAN PLC f/k/a ACTAVIS PLC;

     ACTAVIS, INC. f/k/a WATSONPHARMACEUTICALS, INC.;

     WATSON LABORATORIES, INC.;

     ACTAVIS LLC;

     ACTA VIS PHARMA, INC. f/k/a WATSON PHARMA, INC.;

     MALLINCKRODT PLC;

     MALLINCKRODT LLC;

     INSYS THERAPEUTICS, INC.

     MCKESSON CORPORATION;

     CARDINAL HEALTH, INC.;

     AMERISOURCE BERGEN DRUG CORPORATION;

     JOHN KAPOOR;

     RICHARD SACKLER;
.•     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 10 of 190


                                          LIST OF DEFENDANTS
        City 10/Springfield v. Purdue Pharma L.P. dlb/a Purdue Phcmna {Delaware) Limited Partnership, et al.

     THERESA SACKLER;

     KATHE SACKLER;

     JONATHAN SACKLER;

     MORTIMER D.A. SACKLER;

     BEYERLY SACKLER;

     DAVID SACKLER; and

     ILENE SACKLER LEFCOURT.
   Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 11 of 190




                  COMMONWEALTH OF MASSACHUSETTS
Hampden, ;SS.                                       Supe!'ior Court Department
                                                    Civil Action No. -. --

CITY OF SPRlNGFIELD,                                              18· 938
                       Plaintiff,
        v.
PURDUE PHARMA L.P. d/b/a PURDUE PHARMA
 (DELAWARE) LIMITED PARTNERSHIP; PURDUE
PHARMA INC.; THE PURDUE FREDERICK
COMPANY, INC.; TEVA PHARMACEUTICALS USA,
INC.; CEPHALON, INC.; COLLEGIUM
PHARMACEUTICAL, INC.; JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.; ENDO
HEALTH SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; ALLERGAN PLC f/k/a
ACTAVIS PLC; ACTAVIS, INC. f/k/a WATSON
PHARMACEUTICALS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS LLC; ACTAVIS
PHARMA, INC. f/k/a WATSON PHARMA, INC.;
MALLINCKRODT PLC; MALLINCKRODT LLC; and
INSYS THERAPEUTICS, INC.,
                       Manufactlll'er Defendants,
       - and-
MCKESSON CORPORATION; CARDINAL HEALTH,
INC.; and AMERISOURCE BERGEN DRUG
CORPORATION,
                       Distributor Defendants,
       - and-
                                                                     0
JOHN KAPOOR, RICHARD SACKLER, THERESA                                Ui
SACKLER, KATHE SACKLER, JONATHAN SACKLER,
MORTIMER DA. SACKLER, BEVERLY SACKLER,
DAVID SACKLER, and ILENE SACKLER LEFCOURT,
                       Individual Defendants.


                 COMPLAINT AND JURY TRIAL DEMAND
       Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 12 of 190




                                                  TABLE OF CONTENTS

I.      PRELIMINARY STATEMENT ........................................... :............................................. 1

II.     WRISDICTION AND VENUE ........................................................................................ 16

III.    PARTIES ........................................................................................................................... 16

        A.         Plaintiff .................................................................................................................. 16

        B.         Defendants ............................................................................................................. 17

IV.     FACTUAL ALLEGATIONS ............................................................................................ 31

        A.         The Scientific Basis for Pain-Relieving and Addictive Properties of Opioids ...... 31

                   1.         Similarity Between Prescription Opioids and Heroin ................................ 31

                   2.         Biology of Why a Person with a Prescription Opioid Addiction
                              Frequently Tums to Street Drugs ............................................................... 35

                   3.         Biology of Why a Person with a Prescription Opioid Addiction
                              Frequently Tums to Crime ......................................................................... 38

        B.        Lack of Evidence that Long-Term Opioid Use Was a Valid Pain Treatment ....... 39

        C.        Campaign of Misinformation and Unlawful Conduct by Manufacturer Defendants40

                   1.         Summary of Manufacturer Defendants' Disinformation Campaign ........ .40

                  2.          False Messaging ......................................................................................... 42

                              a.         Drug Companies Must Deal Honestly with Patients, Consumers,
                                         and Governmental Payors .............................................................. 42

                              b.         Falsehood: No Upper Limit on Amount of Opioids to
                                         Consumer ....................................................................................... 45

                              c.         Falsehood: Opioids Are the Best Solution ..................................... 49

                              d.         Falsehood: The Promise of a Pain-Free Life and Vigorous
                                         Existence ........................................................................................ 51

                             e.          Falsehood: Tapering Is an Effective Way to Manage Any
                                         Withdrawal ............. ·........................................................................ 52

                             f.          Falsehood: Pseudoaddiction ........................................................... 52

                  3.         Means of Disinformation ........................................................................... 55
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 13 of 190




                   a.         Unsupported Research ................................................................... 57

                   b.         Key Opinion Leaders ..................................................................... 61

                   c.         Continuing Medical Education ...................................................... 64

                  d.          Treatment Guidelines ............................................................. ;....... 66

                  e.          Front Groups and Unbranded Advertising ..................................... 70

                  f.          Defendants Inappropriately Used Their Sales Force and "Speakers
                              Bureaus" to Unfairly and Deceptively Promote Use of Their Drugs76

                  g.          Direct-to-Consumer Marketing ...................................................... 81

       4.         Purdue-Specific Misrepresentation: The 12-Hour Dosing Lie .................. 86

       5.         Insys-Specific Misrepresentation ............................................................... 89

       6.         Actavis-Specific Misrepresentation ........................................................... 91

       7.         The Sackler Family Defendants Control And Direct Purdue's
                  Misconduct. ................................................................................................ 92

       8.         Guilty Pleas and Prior Attorney General Settlements with Certain
                  Defendants in Connection with Improper Opioid Marketing .................... 93

                  a.         Purdue's 2007 Guilty Plea for OxyContin Marketing
                             Misrepresentations ......................................................................... 93

                  b.         Cephalon Enters a Criminal Plea for Off-Label Marketing
                             of Actiq.......................................................................................... 93

                  c.         Purdue's 2015 Settlement with the New York Attorney
                             General ........................................................................................... 93

                  d.         Endo's 2016 Settlement with the New York Attorney
                             General ........................................................................................... 97

                  e.         Mallinckrodt's 2017 Settlement with the DEA and U.S.
                             Attorneys ........................................................................................ 99

       9.         Summary of Manufacturer Defendants' Unlawful Marketing
                  Claims and Practices ................................................................................ 101

 D.    Unlawful Conduct of Distributor Defendants ...................................................... 123

 E.    Defendants Are Estopped from Asserting Statute of Limitations or Laches
       Defenses ............................................................................................................... 130



                                                        11
       Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 14 of 190




                  1.        The Manufacturer Defendants Fraudulently Concealed Their
                            Misconduct. .............................................................................................. 130

                  2.        Distributor Defendants Concealed Their Violations of State
                            Statutory and Common Law as Well as Federal Law .............................. 132

                  3.        The Statute of Limitations and Laches Doctrine Do Not Apply
                            Here .......................................................................................................... 133

        F.        Damages to the City of Springfield ..................................................................... 135

V.      CAUSES OF ACTION .................................................................................................... 159

VI.     PRAYER FOR RELIEF .................................................................................................. 175

VII.    JURY DEMAND ............................................................................................................ 176




                                                                  lll
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 15 of 190




                                          COMPLAINT

       Plaintiff City of Springfield alleges as follows:

I.     PRELIMINARY STATEMENT

        1.      Many communities in the United States, including the City of Springfield,

Massachusetts (referred to herein as "Plaintiff," "Springfield," "City," or "City of Springfield"),

are currently experiencing a stark increase in the number of residents who have become addicted

to prescription opioids and heroin, and a stark increase in opioid overdoses. Prescription opioids

are now known to be the "gateway" drug to heroin; approximately 80% of current heroin users

got their start with prescription opioids. 1 Unlike any other epidemic, the opioid epidemic is not

natural, nor typical, but largely man-made. It has been created, fueled, and continues to expand

by the persistent unlawful conduct of the              defendant pharmaceutical manufacturers

("Manufacturer     Defendants")   and    pharmaceutical    wholesale   distributors     ("Distributor

Defendants").

       2.       A pharmaceutical manufacturer should never place its desire for profits above the

health and well-being of its customers. Drug manufacturers have a legal duty to ensure that their

products are accompanied by full and accurate instructions and warnings to guide prescribing

doctors and other healthcare providers in making treatment decisions.                 Pharmaceutical

manufacturers have legal duties to tell the truth when marketing their drugs and to ensure that

their marketing claims are supported by science and medical evidence.           A pharmaceutical

distributor of controlled substances has a legal duty to conduct its business lawfully, carefully,

and in a manner that does not irresponsibly and unreasonably saturate a community with opioids.


        Prescription Opioids and Heroin: Prescription Opioid Use is a Risk Factor for Heroin
Use, NAT'L INST. ON DRUG ABUSE, https://www.drugabuse.gov/publications/research-
reports/relationship-between-prescription-drug-heroin-abuse/prescription-opioid-use-risk-factor-
heroin-use (last updated January 2018).


                                                 1
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 16 of 190




Executives of a pharmaceutical company, such as Individual Defendant (defined below), have a

legal obligation to ensure that their company conducts itself in a manner compliant with the law

that is designed to protect rather than harm patients. Defendants broke these simple rules.

        3.     Manufacturer Defendants (collectively consisting of Defendants Purdue Pharma

L.P. d/b/a Purdue Pharma (Delaware) Limited Partnership; Purdue Pharma Inc.; The Purdue

Frederick Company, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Collegium

Pharmaceuticals, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen

Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Endo Health Solutions Inc.; Endo

Pharmaceuticals, Inc.; Allergan plc f/k/a Actavis plc; Actavis, Inc. f/k/a Watson Pharmaceuticals,

Inc.; Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.;

Mallinckrodt PLC; Mallinckrodt LLC; and Insys Therapeutics, Inc.) knew that opioids were

effective treatments for short-term use, such as post-surgical and trauma-related pain, and for

end-of-life care. They also knew, or reasonably should have known, that prescription opioids

were addictive and subject to abuse, particularly when used over a prolonged period of time, and

should be used, if at all, as a last resort. Defendants2 also knew, or reasonably should have

known, that with prolonged use, the effectiveness of opioids decreases, requiring dosage

increases to reduce pain, thereby increasing the risk of significant side effects and addiction.

Defendants also knew that there were no clinical trial results in existence that showed that

opioids were safe for long-term treatment of chronic pain, although they falsely represented that

the safety of such drugs for long-term use had been authoritatively established.

       4.      Prior to the mid-1990s, medical orthodoxy rejected the use of opioids as an

accepted modality for the long-term treatment for chronic pain.        The U.S. Food and Drug

2
        "Defendants" collectively include Manufacturer Defendants, Distributor Defendants
(further defined below), and the Individual Defendants.


                                                2
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 17 of 190




Administration ("FDA") has expressly recognized that there have been no long-term studies

demonstrating the safety and efficacy of opioids for long-term use. 3

        5.      In order to expand their market for opioids and realize blockbuster profits,

Manufacturer Defendants needed to create a fundamental change in medical orthodoxy and

public perception that would make opioids permissible and even the preferred treatment

modality, not just for acute and palliative care, but also for long-term treatment of everyday

aches and pains, like lower back pain, arthritis, headaches, and sports injuries.

        6.      Since the mid-1990s, the Manufacturer Defendants, led by Purdue (defined

below), have engaged in a scheme to boost sales for their prescription opioid products by

upending medical orthodoxy and popular belief regarding the safety and efficacy of long-term

opiate use. Defendants accomplished this reversal by falsely exaggerating the safety of opioid

use and, recklessly and negligently, and with wanton disregard for the public health, denying or

trivializing the risk of addiction.

        7.      In furtherance of their scheme, each Manufacturer Defendant expended millions

of dollars and used the following unethical and unlawful metJiods to disseminate misinformation

regarding the safety and efficacy of long-term opioid use for pain management treatment,

including:

                (a)     paying off doctors, known as Key Opinion Leaders ("KOLs"), to give

        speeches and write misleading studies advocating the advantages of prescription opioids

        and present deceptive continuing medical education programs ("CMEs") promulgating




3
        Janet Woodcock, FDAICDER Response to Physicians for Responsible Opioid
Prescribing - Partial Petition Approval and Denial, REGULATIONS.GOV (Sept. 10, 2013),
https://www.regulations.gov/document?D=FDA-2012-P-0818-0793.


                                                 3
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 18 of 190




 the message to fellow physicians that opioids were a risk-free, safe, and the most

 effective treatment modality for most, if not all, types of pain;

        (b)     promoting     the   use   of opioids for      chronic pain through sales

 representatives, also called "detailers," whose jobs involved visiting individual

 physicians and their staff in their offices and setting up small group speaker programs.

 By establishing close relationships with doctors, the sales representatives were able to

 disseminate their misrepresentations in targeted one-on-one settings that allowed them to

 address and dispel individual prescribers' reservations about prescribing opioids for

 chronic pain. Representatives were trained on techniques to build these relationships,

 with Manufacturer Defendant Actavis (defined below) even rolling out an "Own the

 Nurse" kit as a "door opener" to time with doctors. The Massachusetts Attorney General

 produced a document, attached as Exhibit A to its Complaint against Purdue (the "June

 12, 2018 Mass AG Complaint"), showing that sales representatives from just one

 Manufacturing Defendant, Purdue, met with Massachusetts prescribers and pharmacists

 more than 150,000 times between May 15, 2007 and December 22, 2017. Using the

 sales representatives as "foot soldiers" in the misinformation campaign, the Manufacturer

 Defendants were able to address individual prescribers' concerns about prescribing

 opioids for chronic pain and push higher doses of the opioids, thereby driving up revenue.

        (c)     twisting scientific literature; most notably, transforming a five-sentence

 letter written to the NEW ENGLAND JOURNAL OF MEDlCINE in 1980 by Doctor Hershel

 Jick and his graduate assistant, Jane Porter (the "Porter/Jick Letter"), regarding the

 relative safety of short-term opioid use by patients in a medical setting, into a false




                                          4
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 19 of 190




       assertion (cited more than 900 times) that long-term opioid use in a non-medical setting

       has been proven to be "safe" and non-addictive;

               (d)    infiltrating medical societies and CMEs with the false information that

       chronic pain could and should be safely treated with prescription opioids;

               (e)    using non-branded advertisements (that promote opioids generally, rather

       than any particular brand), which advertisements are not regulated by the FDA, to falsely

       promise relief from pain with no harmful side-effects from opioids;

               (f)    providing front groups with tens of millions of dollars and giving them

       official-sounding names, such as "American Pain Foundation," to disseminate the

       falsehood that addiction is a very minor and easily handled risk of prescription opioids;

       and

               (g)    influencing consumers and the lay public through magazine articles,

       newspaper stories, TV programs, etc., featuring KOLs and front groups regarding the

       falsely described advantages of opioids for chronic pain, with the specific intention and

       effect of recruiting patients to demand opioids from their treating physicians.

       8.     Defendants' actions are not permitted or excused by the fact that the FDA did not

require that their products' labels specifically exclude the use of opioids for chronic pain.

Accurate content on a label of a pharmaceutical product is squarely the responsibility of the

manufacturer. The· FDA's approval of their drugs for narrowly defined applications did not

entitle Defendants to misrepresent the risks, benefits, or superiority of opioids. In fact, unlike

any other prescription drugs that may have been marketed unlawfully in the past, opioids are

highly addictive controlled substances. Thus, Manufacturer Defendants deceptively engaged -

and in many instances profoundly harmed - a patient base that by definition was not able,




                                                5
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 20 of 190




biologically, to tum away from the drugs. These drugs would never have been prescribed in the

first place, but for the Manufacturer Defendants' unlawful scheme.

        9.     Defendants' causal role is also not broken by        ~he   involvement of legitimate

doctors writing opioid prescriptions for their patients. Defendants' ubiquitous marketing efforts

and their deceptive messages tainted virtually every information source doctors could rely on and

prevented these doctors from making informed treatment decisions. Defendants even infiltrated

CME courses, which were attended by physicians who reasonably expect the information they

receive from the presenters of the CMEs to provide fair and accurate reporting of the most

current pain management practices.       The CME courses are given with the        expecta~ion   that

physicians, including general practice doctors, can rely on the information presented.

Unbeknown to the attendees of the CMEs, much of the curricula were corrupted by Defendants'

influence: among other things, the CME presentations exaggerated the benefits and minimized

the risks of opioids, while exaggerating the risks and minimizing the benefits of other pain

treatment modalities.    Defendants targeted not only pain specialists, but also primary care

physicians, nurse practitioners, physician assistants, and other non-pain specialists, who were

even less likely to be able to assess the companies' misleading statements.

       10.     To the huge detriment of the public health of Americans, Massachusetts residents,

and residents of the City of Springfield, the scheme of the Manufacturer Defendants (which was

well-funded, well-organized, and pervasive) was extremely successful. In just a few years, the

Manufacturer Defendants managed to jettison decades of well-established and sound medical

orthodoxy holding that prescription opioids are far too addictive and potentially debilitating to be

used to treat chronic pain. Manufacturer Defendants individually, and working together through

their front groups and KOLs, persuaded doctors, patients, and even hospitals that what they had




                                                 6
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 21 of 190




long known - that opioids are addictive drugs, unsafe in most circumstances for long-term use -

was no longer true, and that the opposite, that the compassionate treatment of pain required

opioids, the most superior pain management protocol, was the new truth.

        11.    For example, the Manufacturer Defendants, acting through one of their front

groups, the American Pain Society, successfully introduced "Pain as the Fifth Vital Sign" factor,

which, along with respiration rate, body temperature, blood pressure, and pulse rate,i is now

considered to be a "vital sign" upon which doctors and emergency room personnel assess

patients. 4 The Pain as a Fifth Vital Sign campaign was adopted by the Veterans Administration

and the Joint Commission (responsible for accreditation of hospitals), both of whom had

extensive financial relationships with Purdue at the time of the roll-out of the campaign.

       12.     The profits of the Manufacturer Defendants skyrocketed.          Opioid sales have

steadily risen, from $3.8 billion in 2000 to $8 billion in 2010 to $9.6 billion in 2015. Purdue has

earned more than $35 billion in opioid profits since 1996, including more than $3 billion in 2015

(from $800 million in 2006). Purdue's OxyContin sales rose from $45 million in 1996 to $3.1

billion in 2010. Endo Pharmaceuticals has gained a tremendous amount of revenue from opioid

sales as well, reaping over $1 billion from Opana ER alone in 2010 and again in 2013.

       13.     The sales push for greater volume of prescription writing by Manufacturer

Defendants came at a lethal cost. The Massachusetts Department of Health has revealed that a

patient who receives three months of prescribed opioids is 30 times more likely to overdose and

die than the general population. A patient who stays on prescription opioids for 6-11 months is

4
         See Natalia E. Morone, M.D. & Deborah K. Weiner, M.D., Pain as the 5th Vital Sign:
Exposing the Vital Need for Pain Education, 35 Clinical Therapeutics 1728, 1729 (2013). In
2016, the American Medical Association recommended removing pain as the fifth vital sign. See
Joyce Frieden, Remove Pain as 5th Vital Sign, AMA Urged, MEDPAGE TODAY (June 13, 2016),
https://www.medpagetoday.com/meetingcoverage/ama/58486 ('"Just as we now know earth [is]
not flat, we know that pain is not a vital sign."').


                                                7
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 22 of 190




46 times more likely to die. Devastatingly, a patient who stays on prescription opioids for a year

is 51 times more likely to die. The three Distributor Defendants (collectively consisting of

Defendants McKesson Corporation, Cardinal Health, Inc., and. AmerisourceBergen Drug

Corporation) dominate 85-90% of the market share of prescription opioid distribution in the

United States. 5

        14.        Massachusetts General Laws ("Mass. Gen. Laws") ch. 94C, § 12(a) and 105 CMR

700 and the 1970 Controlled Substances Act ("CSA"), 21 U.S.C. §§801, 821-30., require

wholesale distributors of "controlled substances" (all the prescription opioids involved in the

opioid epidemic and listed in Tables 1-9, infra, are either Schedule II or III controlled

substances), to register with the U.S. Drug Enforcement Administration ("DEA") and the

Massachusetts Commission of Public Health in order to be approved as a vendor of controlled

substances.

        15.    In order to get and retain the coveted registration (without which a wholesale

distributor cannot lawfully sell any prescription opioids in the United States), the wholesale

distributor has a statutory duty, that mirrors its common law duty, to conduct its business of

distributing dangerous drugs in a reasonable and safe manner. Included among these obligations

are the duties "to report to [the] DEA suspicious orders for controlled substances and to take

other precautions to ensure that those medications would not be diverted into illegal channels."

Masters Pharm., Inc. v. DEA, 861 F.3d 206, 211-12 (D.C. Cir. 2017); 21 C.F.R. §1301.77.

Mass. Gen. Laws ch. 94C, § 12(a)(2) requires the wholesale distributor of prescription drugs to

"operate in compliance with applicable federal, state and local laws."



5
     Adam J. Fein, Ph.D., 2016 MDM Market Leaders/Top Pharmaceutical Distributors,
MDM, https://www.mdm.com/2016-top-pharmaceuticals-distributors (last visited Jul. 3, 2018).


                                                8
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 23 of 190




         16.    Each Distributor Defendant utterly failed to discharge its statutory obligations

under Mass. Gen. Laws ch. 94C, §14(a) and 105 CMR 700.006(A) to maintain and monitor a

closed chain of distribution and detect, report, inspect, and halt suspicious orders, so as to

prevent the misuse or black market diversion of controlled substances, as required under state

and federal law.      The direct and foreseeable result of the Distributor Defendants' unlawful

conduct is that many communities, including the City of Springfield, have been flooded with an

excess supply of pharmaceutical opioids.

        17.     Each Distributor Defendant has been investigated and fined by the DEA for

failing to:

                (a)     operate its mandatory internal oversight system in good faith;

                (b)     report suspicious orders to the DEA; and

                (c)     halt the shipment of "suspicious orders for controlled substances" when

        they were discovered.

        18.     McKesson Corporation, the largest wholesale distributor in the United States,

agreed on January 17, 2017 to pay a $150 million fine to the U.S. Department of Justice ("DOJ")

for its violations of the CSA. 6

        19.     In late December 2016, Cardinal Health, Inc. agreed to a $34 million fine to

"resolve allegations that [it] failed to report to the DEA suspicious orders of Class II [powerful

narcotics] by pharmacies located in Central Florida and Maryland." 7           This is the second



6
       See News Release, US DOJ Office of Public Affairs, McKesson Agrees to Pay Record
$150 Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs (Jan.
17, 2017) (available at https://www .justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-
settlement-failure-report-suspicious-orders).
7
      See News Release, US Attorney's Office of the Middle District of Florida, United States
Reaches $34 Million Settlement With Cardinal Health For Civil Penalties Under The Controlled


                                                 9
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 24 of 190




settlement in less than a decade in which Cardinal Health, Inc. has agreed to allegations by the

federal government that it failed to report suspicious opioid orders.

        20.    Cardinal Health, Inc. settled a lawsuit initiated by the State of West Virginia for

$20 million, which alleged violations of the CSA that are similar to its violations in the

Commonwealth of Massachusetts. See State of W. Va. v. AmerisourceBergen Drug Corp., No.

12-C-141 (W. Va. Cir. Ct., Boone Cty.). AmerisourceBergen Drug Corporation also agreed to

pay West Virginia $16 million for settlement of the same litigation. See id.

       21.     The explosion in opioid use and abuse, along with the corresponding explosion in

profits for the Defendants, was not due to a medical breakthrough in pain treatment. Instead, it

was due, in substantial part - as the National Institutes of Health (''NIH") recognizes - to the

"aggressive marketing" of Defendants. The NIH stated:

       Several factors are likely to have contributed to the severity of the current
       prescription drug abuse problem. They include drastic increases in the number of
       prescriptions written and dispensed, greater social acceptability for using
       medications for different purposes, and aggressive marketing by pharmaceutical
       companies. 8

       22.     Over the past two decades, as the sales of opioids increased, so too did deaths and

hospitalizations caused by opioids. 9

       23.     Starting in or about 1996 - coinciding with a rapid increase in prescription opioid

use for medical purposes - the United States has experienced an opioid epidemic that has been


Substances Act (Dec. 23, 2016) (available at https://www.justice.gov/usao-mdfl/pr/united-states-
reaches-34-million-settlement-cardinal-health-civil-penalties-under).
8
        America's Addiction to Opioids: Heroin and Prescription Drug Abuse: Hearing Before
the U.S. S. Caucus on Int'!. Narcotics Control, l 13th Cong. 2 (2014) (testimony of Nora D.
Volkow, M.D., Director, National Institute on Drug Abuse), available at
https://www.drugcaucus.senate.gov/sites/default/filesNolkow%20Testimony.pdf.
9       Andrew Kolodny, et al., The Prescription Opioid and Heroin Crisis: A Public Health
Approach to an Epidemic of Addiction, 36 ANNU. REV. PUB. HEALTH 559 (2015), available at
http://www.annualreviews.org/doi/pdf/l O. l l 46/annurev-publhealth-031914-122957.


                                                10
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 25 of 190




characterized as the worst drug epidemic in its history. An epidemic is defined as a sharp

increase in the prevalence of a disease (or diseases) within a discreet period of time. 10 The

principal disease associated with the opioid epidemic is opioid addiction, sometimes referred to

as "opioid use disorder" or "opioid abuse or dependence."

        24.    The 2016 Guidelines issued by the U.S. Centers for Disease Control and

Prevention ("CDC"), Guideline for Prescribing Opioids for Chronic Pain (the "2016 CDC

Guidelines"), is a peer-reviewed guideline that is based on scientific evidence. It has defined

"opioid addiction," "opioid use disorder," and "opioid abuse or dependence" as a "problematic

pattern of opioid use leading to clinically significant impairment or distress . . . manifested by

specific criteria such as unsuccessful efforts to cut down or control use and use resulting in social

problems and a failure to fulfill major role obligations at work, school, or home." 11

       25.     Opioid addiction, like other forms of addiction, is a chronic medical condition. It

is treatable, but not curable. Unfortunately, for a variety of reasons, including a shortage of and

limitations on resources, the presence of shame and stigma, and the presence of barriers to

treatment, only a small percentage of patients who need treatment actually receive the right types

of treatment and levels of care, in the right settings, for the right lengths of time. In the absence


IO      U.S. DEP'T OF HEALTH AND HUMAN SERVS., CTRS. FOR DISEASE CONTROL AND
PREVENTION, PRINCIPLES OF EPIDEMIOLOGY IN PUBLIC HEALTH PRACTICE, AN INTRODUCTION TO
APPLIED EPIDEMIOLOGY AND BIOSTATISTICS, 1-72 (3d ed. 2012), available at
https://www.cdc.gov/ophss/csels/dsepd/ss1978/ss1978.pdf.
11
        Deborah Dowell, M.D., et al., CDC Guideline for Prescribing Opioidsfor Chronic Pain
- United States, 2016, 65 MORBIDITY AND MORTALITY WKLY. REP. 1, 2 (2016). The current
diagnostic manual used by most behavioral health professionals, DSM-V, uses the term "opioid
use disorder" to refer to and define what has in the past essentially been referred to as opioid
addiction. In this Complaint, Plaintiff will generally use the term "addiction" to refer to opioid
use disorder, opioid addiction, and opioid abuse or dependence, unless context dictates
otherwise. These diagnoses are "different from tolerance (diminished response to a drug with
repeated use) and physical dependence (adaptation to a drug that produces symptoms of
withdrawal when the drug is stopped)." Id.


                                                 11
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 26 of 190




of proper treatment, the disease of addiction is progressive and frequently fatal. Even with

optimal treatment for the optimal time at the optimal setting, opioid addiction tends to be a

relapsing disease.

       26.      According to the CDC, the opioid addiction has led to an epidemic in opioid

overdoses, which, in turn, has led to an increase in opioid fatalities. In the period from 1994-

2014, the CDC estimated that there were 165,000 overdose deaths in the United States associated

with prescription opioid use. 12 Public health authorities estimate that, for every opioid overdose

death, there are 30 non-fatal overdoses.13 Thus, in the period from 1999-2014, an estimated 5

million non-fatal opioid overdoses were also likely to have occurred. Of course, there are also

untold tens of thousands of people, who are seriously impaired in their ability to function in

society by the disease of opioid addiction, who do not necessarily experience overdoses.

       27.     In 2016, the CDC acknowledged the existence of two opioid epidemics involving

addiction and overdoses. Also in 2016, the President of the United States declared that an opioid

and heroin epidemic exists in America. 14

       28.     The direct correlation between mcreases in sales of prescription opioids and

opioid addiction and overdoses prompted the CDC and other public health authorities to

conclude that the principal cause of both opioid epidemics was the unprecedented increase in use




12
       Id., at 2, 18.
13
       Andrea Hsu, Hospitals Could Do More for Survivors of Opioid Overdoses, Study
Suggests, NPR, Aug. 22, 2017, http://www.npr.org/sections/health-shots/2017/08/22/545115225/
hospitals-could-do-more-for-survivors-of-opioid-overdoses-study-suggests.
14
        Dowell, supra n.11 at 3, 34; accord Press Release, Ctrs. for Disease Control and
Prevention, CDC Launches Campaign to Help States Fight Prescription Opioid Epidemic (Sept.
25, 2017) (available at https://www.cdc.gov/media/releases/2017/p0925-rx-awareness-camp
aigns.html) (recognizing "opioid epidemic"); see Proclamation No. 9499, 81 Fed. Reg. 65173
(Sept. 16, 2016) (proclaiming "Prescription Opioid and Heroin Epidemic Awareness Week").


                                               12
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 27 of 190




of prescription opioids. 15 The CDC gathered data relating to prescription opioid usage using

sales of prescription opioids as a measure of prescription opioid usage, and correlated this data

with data relating to admissions for treatment of opioid use disorders and overdose deaths.

Using this data and analyses, the CDC and other researchers concluded that the daily use of

prescription opioids to treat chronic pain has been the principal causative factor driving both

epidemics in opioid addiction and overdoses. 16

        29.        Public health authorities have also concluded that prescription opioid use is

responsible not only for the addiction and overdose epidemics relating directly to prescription

opioids, but also for the multi-year surge in non-prescription, illegal opioid use, including the use

of heroin and fentanyl.         As law enforcement, public health authorities, and the medical

profession have begun to limit the improper use of prescription opioids, along with other reasons

(including the high price of prescription opioids ), which has reduced the supply of prescription

opioids for legal use, many prescription opioid users suffering from opioid addiction have turned

to heroin available on the black market. 17

       30.         As the profits of the Defendants have increased year-after-year, so, too, have the

numbers of substance abuse treatment admissions and overdose deaths in the Commonwealth of

Massachusetts. The Commonwealth of Massachusetts's skyrocketing drug overdose death rates




15
       Id. at 2.
16
       Id.
17
         Approximately 80% of individuals who begin using heroin made the transition from
initial prescription opioids. Andrew Kolodny, et al., The Prescription Opioid and Heroin Crisis:
A Public Health Approach to an Epidemic of Addiction, 36 ANNU. REV. PUB. HEALTH 559
(2015); accord THE MAYOR'S TASK FORCE TO COMBAT THE OPIOID EPIDEMIC IN PHILADELPHIA,
FINAL REPORT AND RECOMMENDATIONS 7 (2017), available at http://dbhids.org/wp-
content/uploads/2017/05/0TF_Report.pdf.


                                                   13
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 28 of 190




are consistent with the CDC's findings, with 379 opioid-related deaths in 2000. 18 In 2012, that

number nearly doubled with 742 opioid-related deaths. 19 By 2016, opioid-related deaths had

skyrocketed to 2,083 deaths, which constituted       a 181 %   increase from 2012 and a staggering

450% increase from 2000. 20       Drug overdose deaths involving synthetic opioids other than

methadone more than doubled in just one year between 2014 and 2015. 21            Non-fatal opioid

overdoses have seen a similar rise: between 2011 and 2015, nonfatal overdoses increased by

200%, with the total number of such overdoses exceeding 65,000. 22            Springfield, like the

Commonwealth of Massachusetts, has experienced a public health crisis from the skyrocketing

opioid addiction and opioid-related overdoses and deaths, as well as the ensuing devastating

social and economic consequences. This public health crisis is a public nuisance to the City

because it constitutes unreasonable interference with, and injury to, the public health, safety,

peace, and welfare of its citizens and the community as a whole.

       31.        Like the Commonwealth of Massachusetts, the City of Springfield has been struck

particularly hard by the over-prescribing of opioid drugs and the resulting boom in the number of

opioid addicts.




18
      MASS. DEP'T OF Pus. HEALTH, NUMBER OF OPIOID-RELATED OVERDOSE DEATHS, ALL
INTENTS BY ClTY/TOWN, MA RESIDENTS: 2012-2016, https://www.mass.gov/files/documents/
2017/08/31/town-by-town-listings-may-2017 .pdf. (last visited November 2018).
19     Id.
20
       Id.
21
       The Massachusetts Opioid Epidemic: A Data Visualization of Findings from the Chapter
55 Report, MASS. DEP'T OF PUB. HEALTH, http://www.mass.gov/chapter55.
22
        MASS. DEP'T. OF PUB. HEALTH, AN ASSESSMENT OF FATAL AND NONFATAL OPIOID
OVERDOSES         fN     MASSACHUSETTS       (2011   2015) (2017) (available  at
http://archives.lib.state.ma.us/handle/2452/734807).


                                                14
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 29 of 190




        32.     So, too, have the fatalities increased. For example, in 2012, there were 26 opioid- ·

related overdose deaths in Springfield. 23 In 2016, there were 74 such deaths, constituting a 184%

increase. 24 The number of opioid-related fatalities in Springfield between January 1, 2012 and

December 31, 2016 was 223.

        33.    The catastrophic effects of each Manufacturer Defendant's unlawful deceptive

marketing scheme and each Distributor Defendant's wanton, willful, reckles's, and negligent

violation of its statutory and common law gatekeeping role to ensure the supply of opioids into

communities be maintained at safe levels, are only getting worse.

        34.    The Manufacturer Defendants' scheme of deception and the Distributor

Defendants' failure to conduct their business in a lawful and reasonable manner in compliance

with state common law and state and federal statutory law have flooded the City with opioids

and created a greatly increased number of opioid addicted individuals that has strained the City's

resources to cope with the epidemics. In addition to the enormous costs to the City's ability to

provide traditional municipal services (iefra at ili1414-77), the City has also been forced to create

and fund (both directly and indirectly) collaborative interventions to respond to the epidemics,

including without limitation naloxone programs, prevention and addition programs at schools,

"take-back" events, a Medication Disposal Program, and "Angel Programs" pursuant to which

addicted persons may tum over paraphernalia to police without fear of prosecution.               See

generally §IV.F, infra. These programs, and others, are well beyond the scope of what has ever

been considered a municipal service.




23
       Number of Opioid-Related Overdose Deaths, supra n.18.
24
       Id.


                                                 15
       Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 30 of 190




        35.     Plaintiff brings this lawsuit to enjoin the violations of all the Defendants, obtain

damages for the monies it has been forced to expend as a result of the Defendants' wrongful

conduct, and require the Defendants to abate the public nuisance they created.

        36.    Defendants' conduct has violated and continues to violate Chapter 93A and false

advertising laws. Mass. Gen. Laws ch. 93A, §2 and ch. 94, §190. Additionally, Defendants'

conduct constitutes a common law public nuisance, common law fraud, negligent

misrepresentation, negligence, and civil conspiracy and has resulted, and continues to result, in

unjust enrichment. Plaintiff does not allege that any product was defective and expressly does

not bring product liability claims.

        37.    To redress and enjoin Defendants' previous and continuous violations of the law,

the City of Springfield brings this action seeking abatement, restitution, damages, treble

damages, disgorgement of unlawful profits, civil penalties, attorneys' fees and costs permitted by

law, and equity.

II.     JURISDICTION AND VENUE

        38.    This Court has personal jurisdiction over each Defendant because each Defendant

carries on a continuous and systematic part of its general business within Massachusetts, has

transacted substantial business with Massachusetts entities and residents, and has caused harm in

Massachusetts as a result of the specific business activities complained of herein.

        39.    Venue is proper in this Court because the City is in Hampden County. Mass.

Gen. Laws ch. 223, §§1, 8.

III.    PARTIES

        A.     Plaintiff

        40.    Plaintiff City of Springfield provides many municipal services to foster the safety,

health, and well-being of its residents, including: police, fire, and, law enforcement services;


                                                16
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 31 of 190




public health, safety and assistance services for families, youth, and persons in need; and public

parks, libraries and recreational activities. Due to the severity and nature of the public nuisance

created and fueled by Defendants' wrongful conduct, the City has been forced to expend

enormous amounts of taxpayer dollars to meet the needs of its citizens and its integrity as a city,

to provide many services that are well beyond those traditionally considered to be municipal

services in order to address the opioid epidemic, thereby diverting tax dollars away from other

resources.

        41.     Plaintiff City of Springfield is a 33.1 square mile city that is located in Hampden

County. With a population of approximately 154, 758 people, Springfield is the third largest city

in Massachusetts and the economic center of Western Massachusetts.               Various services

industries, particularly concerning health services and transportation, as well as manufacturing,

make up a large portion of Springfield's economy.

        42.     The City of Springfield self-insures for medical and health insurance for its

employees and retirees, as well as for workers' compensation insurance for all its employees.

        43.     The City brings this action on its own behalf and as parens patriae in the public

interest on behalf of its residents.

        B.      Defendants

        Defendants Purdue Pharma L.P. d/b/a Purdue Pharma (Delaware) Limited
        Partnership, Purdue Pharma Inc., and The Purdue Frederick Company, Inc.

        44.     Defendant Purdue Pharma L.P. ("PPL"), registered and doing business m

Connecticut as Purdue Pharma (Delaware) Limited Partnership, is a limited partnership

organized under the laws of Delaware with its principal place of business in Stamford,

Connecticut.




                                                17
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 32 of 190




        45.      Defendant Purdue Pharma Inc. ("PPI") is a New York corporation with its

prinaipal place of business in Stamford, Connecticut.

        46.      Defendant The Purdue Frederick Company, Inc. ("PFC") is a New York

corporation with its principal place of business in Stamford, Connecticut.

        47.      PPL, PPI, and PFC (collectively, "Purdue") are engaged in the manufacture,

promotion, distribution, and sale of opioids nationally and in the City of Springfield, including

the following:

                                     T a bl e 1 - P ur d ue 0 'PIOI
                                                                . 'd S
                    Drug Name                             Chemical Name
                                                                                  l

                     OxyContin           Oxycodone hydrochloride extended release
                     MS Contin                Morphine sulfate extended release
                      Dilaudid                    Hydromorphone hydrochloride
                    Dilaudid-HP                   Hydromorphone hydrochloride
                      Butrans                              Buprenorphine
                    Hysingla ER                          Hydrocodone bitrate
                    Targiniq ER           Oxycodone hydrochloride and naloxone

       48.       OxyContin is Purdue's largest-selling opioid.           Since 2009, Purdue's national

annual sales of OxyContin have fluctuated between $2.4 7 billion and $3 .1 billion, up three-

fourfold from 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire

market for analgesic drugs (i.e., painkillers).

       49.       In 2007, Purdue settled criminal and civil charges brought against it by the DOJ

for misbranding OxyContin and agreed to pay the United States over $600 million - at the time,

one of the largest settlements with a drug company for marketing misconduct - as well as a

sweeping set of injunctive relief requiring the Defendant to cease its unlawful and deceptive

marketing practices. United States ofAmerica v. Purdue Frederick Co., Inc., No. 1:07CR00029,



                                                    18
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 33 of 190




Plea Agreement (W.D. Va. May 10, 2007). Simultaneously, Purdue settled an action brought by

27 state attorneys general for $20 million and further injunctive relief.

        50.     Upon information and belief, Purdue has violated most, if not all, of its

commitments under its consent decrees with the government.

        Defendants Teva Pharmaceuticals and Cephalon, Inc.

        51.     Defendant Teva Pharmaceuticals USA, Inc. ("Teva USA") is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania. Teva USA is a

wholly owned subsidiary of Teva Pharmaceutical Industries, Ltd. ("Teva Ltd."), an Israeli

corporation.

        52.    Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

       53.     Teva USA and Cephalon, Inc. (collectively, "Cephalon") work together to

manufacture, promote, distribute, and sell both brand-name and generic versions of opioids

nationally and in Springfield, including the following:

                                  Table 2 - Cephalon Opioids
               Drug Name         Chemical Name                        Form
                 Actiq            Fentanyl citrate        Lollipop or lozenge
                                                          Buccal tablet, like a smokeless
                Fentora           Fentanyl citrate
                                                          tobacco plug

       54.     In September 2008, Cephalon pled guilty to a criminal violation of the Federal

Food, Drug, and Cosmetic Act ("FD&C Act") for its misleading promotion of Actiq (and two

other drugs) and agreed to pay $425 million in fines, damages, and penalties.

       Defendant Collegium Pharmaceutical, Inc.

       55.     Defendant Collegium Pharmaceutical, Inc.             ("Collegium")    is a Virginia

corporation with its principal place of business in Stoughton, Massachusetts.



                                                 19
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 34 of 190




         56.     Collegium manufactures, promotes, sells, and distributes opioids nationally   ~nd   in

Springfield, including the following opioids, as well as their generic versions:

                                   T a bl e 3 - C oIIe2tum
                                                       .   0 1p101
                                                               .. ds
                  Drug Name            Chemical Name                        Form
                                                                       Tablet extended
                 XtampzaER                Oxycodone
                                                                       release

         57.     As of January 10, 2018, Collegium has signed a commercialization agreement

with Depomed, Inc., which allows Collegium to market the opioid products Nucynta and

Nucynta ER. 25

         Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., and Ortho-
         McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.

         58.     Defendant Johnson & Johnson ("J&J") is a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey.

         59.     Defendant Janssen Pharmaceuticals, Inc. ("Janssen Pharmaceuticals") is a

Pennsylvania corporation with its principal place of business in Titusville, New Jersey, and is a

wholly owned subsidiary of J&J.

         60.     Defendant Ortho-McNeil-Janssen Pharmaceuticals Inc. ("OMP") (now known as

Janssen Pharmaceuticals, Inc.) is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey.

         61.     OMP was formerly known as Janssen Pharmaceutica, Inc.

         62.     J&J is the only company that owns more than 10% of Janssen Pharmaceuticals

stock.    Upon information and belief, J&J controls the sale and development of Janssen

Pharmaceuticals drugs, and Janssen Pharmaceuticals' profits inure to J&J's benefit. J&J has a
25
        GlobeNewswire, Depomed Announces Closing of NUCYNTA Commercialization
Agreement with Collegium Pharmaceutical (Jan. 10, 2018), https://globenewswire.com/news-
release/2018/01110/ 1286734/0/en/Depomed-Announces-Closing-of-NUCYNTA-
Commercialization-Agreement-With-Collegium-Pharmaceutical.html.


                                                 20
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 35 of 190




well-known and proudly advertised reputation and company-wide business practice of strictly

controlling the development and marketing of pharmaceuticals by its affiliates.

        63.        J&J, Janssen Pharmaceuticals, OMP, and Janssen Pharmaceutica (collectively,

"Janssen") are or have been engaged in the manufacture, promotion, distribution, and sale of

opioids nationally and in Springfield, including the following:

                                        Ta ble 4 - J anssen 0.
                                                             'PIOI"d S

                    Drug Name                   Chemical Name                     Form
                     Duragesic                       Fentanyl            Transdermal Patch
              Nucynta (prior to 2015)              Tapentadol            Tablet
         Nucynta ER (prior to 2015)              Tapentadol ER           Tablet

        64.      Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

In April 2015, Janssen Pharmaceuticals transferred to Depomed, Inc. the right to license Nucynta

and Nucynta ER in the United States. 26 Prior to 2009, Duragesic accounted for at least $1 billion

in annual sales.

       Defendants Endo Health Solutions Inc. and Endo Pharmaceuticals, Inc.

       65.       Defendant Endo Health Solutions Inc. ("EHS") is a Delaware corporation with its

principal place of business in Malvern, Pennsylvania.

       66.       Defendant Endo Pharmaceuticals, Inc. ("EPI") is a wholly owned subsidiary of

EHS and is a Delaware corporation with its principal place of business in Malvern, Pennsylvania.

       67.       EHS and EPI (collectively, "Endo") manufacture, promote, distribute, and sell

opioids nationally and in Springfield, including the following:

26
        J&J, Jannsen Pharmaceuticals, Inc. Completes Divestiture of U.S. License Rights to
NUCYNTA® (tapentadol), NUCYNTA® ER (tapentadol) extended-release tablets and
NUCYNTA® (tapentadol) Oral Solution to Depomed, Inc., https://www.jnj.com/media-
center/press-releases/janssen-pharmaceuticals-inc-completes-divestiture-of-us-license-rights-to-
nucynta-tapentadol-nucynta-er-tapentadol-extended-release-tablets-and-nucynta-tapentadol-oral-
solution-to-depomed-inc.


                                                     21
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 36 of 190




                                     Table 5 - E ndo 0 'PlOl
                                                         .. dS
                  Drug Name             Chemical Name                  Form
                                  Oxymorphone hydrochloride
                   OpanaER                                       Tablet
                                  extended
                                  Oxymorphone hydrochloride
                     Opana                                       Tablet
                                  and aspirin
                                  Oxycodone hydrochloride
                    Percodan                                     Tablet release
                                  and acetaminophen
                                  Oxycodone and
                    Percocet                                     Tablet
                                  acetaminophen

        68.      Opioids comprised approximately $403 million of Endo's overall revenue of

$3 billion in 2012.    Opana ER yielded revenue of $1.15 billion from 2010 to 2013, and it

accounted for 10% of Endo's total revenue in 2012. Endo also manufactures and sells generic

opioids, both directly and through its subsidiary, Qualitest Pharmaceµticals, Inc. ("Qualitest"),

including generic oxycodone, oxymorphone, hydromorphone, and hydrocodone products.

       69.       A reformulated Opana ER that had been approved in 2012 was removed from the

market in June 2017, at the request of the FDA, which found that "the benefits of the drug may

no longer outweigh its risks." The FDA stated, "the FDA determined that the data did not show

that the reformulation could be expected to meaningfully reduce abuse and declined the

company's request to include labeling describing potentially abuse-deterrent properties for

Opana ER. " 27

       Defendants Allergan pie f/k/a Actavis pie, Actavis, Inc. f/k/a Watson
       Pharmaceuticals, Inc., Watson Laboratories, Inc., Actavis LLC, and Actavis
       Pharma, Inc. f/k/a Watson Pharma, Inc.

       70.       Allergan Finance, LLC is a privately held Nevada corporation with its principal

place of business in Parsippany, New Jersey. Allergan Finance, LLC was formerly known as



27
       News release, FDA, FDA requests removal of Opana ER for risks related to abuse (June
8, 2017) (available at https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm
562401.htm).


                                               22
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 37 of 190




Actavis, Inc., which in tum was formerly known as Watson Pharmaceuticals, Inc. Allergan

Finance, LLC is an indirect wholly owned subsidiary of Allergan plc, which is incorporated in

Ireland with its principal place of business in Dublin, Ireland. Allergan Finance, LLC and its

predecessors, affiliates, and/or combining entities, including, but not limited to, Actavis, Inc.,

Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., and Watson Laboratories,

Inc. are collectively referred to as "Actavis."

        71.    Actavis manufactures, promotes, sells, and distributes opioids nationally and in

Springfield, including the following opioids, as well as their generic versions:

                                                    . 0 1p101
                                    Ta ble 6 - Actav1s    .. ds
              Drug Name                Chemical Name                         Form
                                                                    Tablet extended
                 Kadian        Morphine sulfate
                                                                    release
                               Hydrocodone bitartrate and
                 Norco                                              Tablet
                               acetaminophen

        72.    Kadian is an extended-release tablet for "the management of pain severe enough

to reqmre daily, around-the-clock, long-term opioid treatment and for which alternative

treatment options are inadequate."         Actavis acquired the rights to Kadian from King

Pharmaceuticals, Inc. and began marketing Kadian in 2009.

       Defendants Mallinckrodt PLC and Mallinckrodt LLC

        73.    Mallinckrodt PLC is an Irish public limited company headquartered in Staines-

upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri. Mallinckrodt

LLC is a limited liability company organized and existing under the laws of the State of

Delaware. Since 2013, Mallinckrodt LLC has been a wholly owned subsidiary of Mallinckrodt

PLC; prior to 2013, it was a wholly owned subsidiary of Irish public limited company Covidien

PLLC (formerly known as Tyco Healthcare).              Mallinckrodt PLC and Mallinckrodt LLC are

referred to collectively as "Mallinckrodt."


                                                  23
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 38 of 190




        74.    Mallinckrodt manufactures, promotes, sells, and distributes opioids nationally and

in Springfield, including the following opioids, as well as their generic versions:

                                 T a ble 7 - M aIrme k ro dt 0 'PIOI
                                                                 ' 'd S
                DrugName.                 Chemical Name                       Form
                                                                          Tablet extended
                   Ex al go      Hydromorphone hydrochloride
                                                                          release
                                 Oxycodone hydrochloride and              Tablet extended
                  Xartemis
                                 acetaminophen                            release
                Roxicodone       Oxycodone hydrochloride                  Tablet

       75.     Mallinckrodt also manufactures, markets, and sells generic oxycodone, of which

it is one of the largest manufacturers.

       76.     In July 2017, Mallinckrodt agreed to pay $35 million to settle allegations brought

by the Department of Justice that it failed to detect and notify the DEA of suspicious orders of

controlled substances.

       Defendant Insys Therapeutics, Inc.

       77.     Defendant Insys Therapeutics, Inc. ("Insys") is a Delaware corporation with its

principal place of business in Chandler, Arizona.

       78.     Since 2012, Insys has been manufacturing and selling the following opioid:

                                     T abl e 8 - I nsvs 0.
                                                         1p101'd s

              Drug Name          Chemical Name                        Form
                                                       Sublingual spray absorbed
                 Subsys              Fentanyl
                                                       through mucous in the mouth

       79.     Subsys is a highly addictive synthetic opioid mouth spray approved for treatment

of cancer pain in patients who are tolerant of other opioids. Subsys is a form of fentanyl - a

narcotic up to 50 times more powerful than heroin and 100 times more powerful than morphine.

       80.     According to Insys's 2016 Annual Report, Subsys was the most prescribed

transmucosal immediate-release fentanyl, with 42% market share, which translates to nearly



                                                 24
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 39 of 190




$300 million in annual U.S. product sales for Insys - an increase of 270% in sales over just a

year. See Insys Therapeutics, Inc., Annual Report at 1(Form10-K) (Apr. 3, 2017).

        81.     The broad sales of Subsys raised suspicions over Insys's sales practices,

especially because it appeared that only 1% of Subsys sales were generated by oncologists, and

the only approved use    ~f    Subsys is for a subset of cancer patients. Subsequent investigations

revealed that Insys executives (including Individual Defendant John Kapoor named below)

devised and sanctioned blatantly unlawful methods to increase sales for off-label uses to the

profound harm, including death, of many patients.

        82. :   On December 16, 2016, six former Insys executives were indicted by Carmen

Ortiz, the U.S. Attorney for the District of Massachusetts, for their participation in an alleged

"nationwide conspiracy" to give healthcare providers kickbacks in exchange for the improper

prescribing of Subsys. On October 24, 2017, a superseding indictment named and incorporated

Individual Defendant for his role in Insys's alleged "nationwide conspiracy." According to the

superseding indictment, the former head of sales for Insys, Alec Burlakoff, and others ran a

sophisticated scheme that used pharmacy data to identify doctors who prescribed a lot of opioids.

They then bribed the doctors with offers of cushy speaking engagements to increase their Subsys

prescriptions even further and to write a minimum number of prescriptions at a minimum dose to

generate as many insured refill orders as possible "without regard to the medical needs of ...

Subsys patients." (Quoting superseding indictment). 28        On November 28, 2018, Burlakoff

pleaded guilty to one count of racketeering conspiracy and agreed to cooperate with prosecutors

in their case against Insys.




28
       Alex Johnson, Ex-drug company executive pleads guilty to bribing doctors, NBC NEWS
(Nov. 28, 2018), https://www.nbcnews.com/news/amp/ncna941466.


                                                  25
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 40 of 190




        83.     A Senate investigation into the opioid crisis generally began with an investigation

into Insys, specifically. The conclusion to the initial report, Fueling an Epidemic, states that

Insys "has repeatedly employed aggressive and likely illegal techniques to boost prescriptions for

its fentanyl product Subsys ... [that] included actions to undermine critical safeguards in the

prior authorization process[.]"29

        84.    The Senate investigation confirmed anecdotal evidence that sales representatives

were instructed to encourage their sales "targets" (the physician, physician's assistant, nurse

practitioner, or staff of the medical group with whom they met) to start the patient on a higher

dosage of Subsys than was approved by the FDA. The sales representatives were told to explain

to the physician that the reason to start the patient at a higher dose .was to improve the pain relief

outcome to the patient, but the true reason was to increase Insys's revenue. There is anecdotal

evidence that the "motto" among the sales force in many regions of the country, including

Massachusetts, was "start them high and hope they don't die." The investigation uncovered a

chilling letter from an Insys sales representative to the CEO confirming that was indeed a

commonly used refrain among the sales force at lnsys.

       85.     For ease ofreference, the following is a table of all Manufacturer Defendants and

their principal opioid products:

                                              Table 9
                                         Purdue Opioids
Drug Name                    Chemical Name
OxyContin                    Oxycodone hydrochloride extended release
MS Cantin                    Morphine sulfate extended release


29
       U.S. CONG. S. COMM. ON HOMELAND SEC. AND Gov'T. AFFAIRS, FUELING AN EPIDEMIC:
INSYS THERAPEUTICS AND THE SYSTEMIC MANIPULATION OF PRIOR AUTHORIZATION (Sept. 6,
2017), available at https://www.hsdl.org/?view&did=803959.


                                                 26
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 41 of 190




                                               Table 9
Dilaudid                    Hydromorphone hydrochloride
Dilaudid-HP                 Hydromorphone hydrochloride
Butrans                     Buprenorphine
Hysingla ER                 Hydrocodone bitrate
Targiniq ER                 Oxycodone hydrochloride and naloxone
                                       Cephalon Opioids
Drug Name                   Chemical Name                    Form
Actiq                       Fentanyl citrate                 Lollipop or lozenge
                                                             Buccal tablet, like a smokeless
Fentora                     Fentanyl citrate
                                                             tobacco plug
                                       Collegium Opioids
Drug Name                   Chemical Name                    Form
Xtampza                     Oxycodone                        Tablet extended release
Nucynta (from 2018)         Tapentadol                       Tablet
Nucynta ER (from 2018)      Tapentadol ER                    Tablet
                                         Janssen Opioids
Drug Name                   Chemical Name                    Form
Duragesic                   Fentanyl                         Transdermal Patch
Nucynta (prior to 2015)     Tapentadol                       Tablet
Nucynta ER (prior to
                            Tapentadol ER                    Tablet
2015)
                                          Endo Opioids
Drug Name                 Chemical Name                    Form
                          Oxymorphone hydrochloride
OpanaER                                                    Tablet
                          extended
                          Oxymorphone hydrochloride
Opana                                                      Tablet
                          and aspirin
                          Ocycodone hydrochloride and
Percodan                                                   Tablet release
                          acetaminophen
                          Oxymorphone hydrochloride
Percocet                                                   Tablet
                          and acetaminophen




                                                27
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 42 of 190




                                             Table 9
                                        Actavis Opioids
Drug Name                 Chemical Name                    Form
Kadian                    Morphine sulfate                 Tablet extended release
                          Hydrocodone bitartrate and
Norco                                                      Tablet
                          acetaminophen
                                     Mallinckrodt Opioids
Drug Name                 Chemical Name                    Form
                          Hydromorphone
Exalgo                                                Tablet extended release
                          hydrochloride
                          Oxycodone hydrochloride and
Xartemis                                              Tablet extended release
                          acetaminophen
Roxicodone                Oxycodone hydrochloride          Tablet
                                         Insys Opioids
Drug Name                 Chemical Name                    Form
                                                           Sublingual spray absorbed through
Subsys                    Fentanyl
                                                           mucous in the mouth

         Defendant McKesson Corporation

         86.   Defendant McKesson Corporation ("McKesson") is registered with the Secretary

of the Commonwealth of Massachusetts as a company incorporated under the laws of Delaware,

with its principal place of business in San Francisco, California.     McKesson is the largest

pharmaceutical distributor in North America; it delivers approximately one-third of all

pharmaceuticals used in North America.       McKesson conducts business in Massachusetts by

distributing prescription opioids to hospitals, retail pharmaqies, practitioners, mid-level

practitioners, and teaching institutions ("Retail End Users"). McKesson is subject to federal and

state reporting obligations with respect to the distribution of controlled substances in

Massachusetts. See 21 U.S.C. §§801, et seq.; Mass. Gen. Laws ch. 94C, §12(a) and 105 CMR

700.006(A).




                                               28
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 43 of 190




        Defendant AmerisourceBergen Drug Corporation

        87.    Defendant AmerisourceBergen Drug Corporation ("ABDC") is registered with

the Secretary of the Commonwealth of Massachusetts as a company incorporated under the laws

of Delaware, with its principal place of business in Chesterbrook, Pennsylvania. ABDC is the

second largest pharmaceutical distributor in North America.         ABDC conducts business in

Massachusetts by distributing prescription opioids to Retail End Users. ABDC is subject to

federal and state reporting obligations with respect to the distribution of controlled substances in

Massachusetts. See id.

      · Defendant Cardinal Health, Inc.

       88.     Defendant Cardinal Health, Inc. ("Cardinal") is registered with the Secretary of

the Commonwealth of Massachusetts as a company incorporated under the laws of Ohio, with its

principal place of business in Dublin, Ohio.         Cardinal is the third largest distributor of

pharmaceuticals in North America. Cardinal conducts business in Massachusetts by distributing

prescription opioids to Retail End Users.     Cardinal is subject to federal and state reporting

obligations with respect to the distribution of controlled substances in Massachusetts. See id.

       89.     Cardinal, McKesson, and AmerisourceBergen are collectively referred to as the

"Distributor Defendants."

       Individual Defendants

       90.     Defendant John Kapoor ("Kapoor") is the founder, former Chairman of the board

of directors, and Chief Executive Officer ("CEO") oflnsys. He remains the majority stockholder

of the company. Kapoor was indicted in Boston federal court on October 24, 2017 on charges of

conspiracies to commit racketeering pursuant to 18 U.S.C. §1962(d), mail fraud pursuant to 18

U.S.C. §1349, wire fraud pursuant to 18 U.S.C. §1349, and to violate the Anti-Kickback Law

pursuant to 18 U.S.C. §371. The indictment arose from the practice oflnsys paying kickbacks to


                                                29
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 44 of 190




doctors to write large numbers of prescriptions, which, upon information and belief, was devised

by Individual Defendant Kapoor, along with other lnsys executives. Kapoor is a citizen of the

State of Arizona.

        91.    Defendant Richard Sackler has been a member of the board of Purdue Pharma

Inc. since the 1990s. Upon information and belief, Defendant R. Sackler resides in Connecticut.

        92.    Defendant Jonathan Sackler has been a member of the board of Purdue Pharma

Inc. since the 1990s. Upon information and belief, Defendant J. Sackler resides in Connecticut.

        93.    Defendant Mortimer D .A. Sackler has been a member of the board of Purdue

Pharma Inc. since the 1990s. Upon information and belief, Defendant M. Sackler resides in New

York.

        94.    Defendant Kathe Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon information and belief, Defendant K. Sackler resides in Connecticut.

        95.    Defendant Ilene Sackler Lefcourt has been a member of the board of Purdue

Pharma Inc. since the 1990s. Upon information and belief, Defendant I. Sackler Lefcourt resides

in New York.

        96.    Defendant Beverly Sackler has been a member of the board of Purdue Pharma

Inc. since the 1990s. Upon information and belief, Defendant B. Sackler resides in Connecticut.

        97.    Defendant Theresa Sackler has been a member of the board of Purdue Pharma

Inc. since the 1990s. Upon Information and belief, Defendant T. Sackler resides in the United

Kingdom.

        98.    David Sackler has been a member of the board of Purdue Pharma Inc. since the

2012. Upon information and belief, Defendant D. Sackler resides in New York.




                                              30
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 45 of 190




        99.    Defendants
                      .
                          R., Sackler, J. Sackler, M. Sackler, K. Sackler, I. Sackler Lefcourt, B.

Sackler, T. Sackler, and D. Sackler are collectively referred to herein as the "Sackler Family

Defendants."

IV.     FACTUAL ALLEGATIONS

        A.     The Scientific Basis for Pain-Relieving and Addictive Properties of Opioids

               1.      Similarity Between Prescription Opioids and Heroin

        100.   The medicinal effects of opium, an extract from the flowering poppy plant, to

relieve pain and often cause euphoria, have been known for thousands of years.

        101.   In the early 1800s, a German pharmacist, Freidrich Serti.imer, isolated a molecule

from opium and named it "morphine" for its hypnotic, as well as analgesic, properties.

        102.   The late 1800s and early 1900s saw a plethora of semi-synthetic opioids that were

easily derived by manipulating the basic morphine structure. Semi-synthetic opioids produce a

more rapid effect than morphine because they cross the blood-brain barrier more easily.

        103.   One of the first semi-synthetic opioids, heroin, began being manufactured in the

late 19th century. In 1914, the Harrison Narcotics Tax Act imposed a tax on those making,

importing, or selling any derivative of opium. By the 1920s, physicians were aware of the highly

addictive nature of opioids and tried to avoid treating patients with them. Heroin became illegal

in 1924.

       104.    Other semi-synthetic opioids, such as oxycodone, hydrocodone, oxymorphone

and hydromorphone, continued to be designed in labs and approved for restricted medical uses.

All the opioids sold by Manufacturer Defendants Purdue, Endo, Actavis, Collegium, and

Mallinckrodt fall within these categories. See supra at i(85, Table 9.

       105.    In 1960, a fully synthetic opioid, named fentanyl, was synthesized by Dr. Paul

Janssen in Belgium.


                                                31
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 46 of 190




        106.   Fentanyl has been produced in various forms, including lollipops (Actiq) and a

spray absorbed through the mouth (Subsys). The products of Cephalon, Janssen, and Insys

(listed supra at '1[85, Table 9) are fentanyl, or fentanyl-based, synthetic opioids.

        107.   All these opioids, including semi-synthetic and fully synthetic opioids, work on a

patient in very similar ways. They react with opioid receptors in the brain of the patient and are

considered "full agonists." "Agonists interact with a receptor to produce a maximal response

from that receptor."30

        108.   When a full agonist opioid interacts with the opioid receptor, there is a cascade of

reactions, ultimately leading to an increase in the release of dopamine in the brain. 31

        109.   Opiate( receptor stimulation by opioids can relieve pain and produce euphoria.

These effects have been understood for millennia as properties of opium.

       110.    However, a known result of the physiological process for all the opioids Gust as it

has been for millennia with the opium from the 'poppy plant) is that if taken daily, tolerance and

dependence develop rapidly.

       111.    Tolerance results in the need to take higher doses to achieve the same effect.

       112.    Dependence results in dysphoria, increased pain sensitivity, anxiety, and flu-like

symptoms when opioids are discontinued. These symptoms lead to cravings for continue use.

       113.    Commonly prescribed opioids produce effects that are indistinguishable from the

effects produced by other semi-synthetic opioids. Commonly used prescription opioids are also

quite similar to heroin on a molecular level, as shown in the charts below:


30
       Hasan Pathan & John Williams, Basic Opioid Pharmacology: An Update, 6 BRIT. J. PAIN
11 (2012), available at https://www.ncbi.nlrn.nih.gov/pmc/articles/PMC4590096/.
31
       Nora D. Volkow, M.D., et al., Neurobiologic Advances from the Brain Disease Model of
Addiction, 374 NEW ENG. J. MED. 363 (2016), http://www.nejrn.org/doi/full/
10.1056/NEJMra15l1480#t=article.


                                                  32
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 47 of 190




                    Morphine 32                              Heroin 33




                   Oxycodone34                         Hydrocodone35

            (sold as Percocet, OxyContin)              (sold as Vicodin)




                                                         !~
                                                         0

                                                         H
                                                             I   d



                                                                     11
                                                                          '
                                                                          "11"
                                                                              H


                                                         0




32
       Sunghwan Kim, et al., Compound Summary for CID 5288826: Morphine, NAT'L CTR.
FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5288826 (last updated
Nov. 24, 2018).
33
       Sunghwan Kim, et al., Compound Summary for CID 5462328: Diamorphine, NAT'L CTR.
FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5462328 (last updated
Nov. 24, 2018).
34
       Sunghwan Kim, et al., Compound Summary for CID 5284603: Oxycodone, NAT'L CTR.
FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284603 (last updated
Nov. 24, 2018).
35
       Sunghwan Kim, et al., Compound Summary for CID 5284569: Hydrocodone, NAT'L CTR.
FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284569 (last updated
Nov. 24, 2018).


                                            33
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 48 of 190




                    Oxymorphone36                           Hydromorphone 37

                     (sold as Opana)                         (sold as Dilaudid)




                       Fentanyl38

                    (sold as Subsys)




        114.   It is simple to see from these charts how chemically similar the natural morphine,

heroin, and semi-synthetic opioids are to one another. The opioid pain relievers ("OPRs") all

· share the same five-ring structure that allows them to react with opioid receptors in the brain.

While fentanyl and other synthetic opioids do not share the same five-ring structure, they


36
       Sunghwan Kim, et al., Compound Summary for CID 5284604: Oxymorphone, NAT'L
CTR. FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284604 (last
updated Nov. 24, 2018).
37
       Sunghwan Kim, et al., Compound Summary for CJD 5284570: Hydromorphone, NAT'L
CTR. FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284570 (last
updated Nov. 24, 2018).
38
       Sunghwan Kim, et al., Compound Summary for CJD 3345: Fentanyl, NAT'L CTR. FOR
BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/3345 (last updated Nov.
24, 2018).


                                               34
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 49 of 190




nevertheless interact with opioid receptors in the brain the same way. Dr. Andrew Kolodny,

Senior Scientist and Co-Director of Opioid· Policy Research at the Heller School for Social

Policy and Management, and co-founder of Physicians for Responsible Opioid Prescribing,

called prescription opioids "heroin pills": 39

               Like heroin, most OPRs are made from opium. Their molecular
               structure is nearly identical to that of heroin and the effects they produce
               in the brain are indistinguishable from heroin. What this means is that
               when we talk about OPRs, we are essentially talking about "heroin
               pills."

        115.      Commonly prescribed opioid analgesics have the same pain-relieving, euphoria-

inducing, intensely addictive qualities of morphine and heroin.

        116.      A Columbia University study found that experienced heroin users preferred the

effects of oxycodone over the effects of heroin. 40

                 2.      Biology of Why a Person with a Prescription Opioid Addiction
                         Frequently Turns to Street Drugs

        117.     With daily use of opioids, in as little as one week, patients can experience

withdrawal symptoms if opioids are discontinued (commonly referred to as "dependence").

Once dependent, cessation of use produces deeply unpleasant symptoms, such as nausea,

vomiting, headaches, tremors, insomnia, and pain.

       118.      Dr. Kolodny has explained the effect of opioids as akin to "hijack[ing] the brain's

reward system," which, in turn, convinces a user that "the drug is needed to stay alive."41


39
      America's Addiction to Opioids: Heroin and Prescription Drug Abuse: Hearing Before
the US. S. Caucus on Int'!. Narcotics Control, 113th Cong. 2 (2014) (statement of Andrew
Kolodny, M.D., Chief Medical Officer, Phoenix House Foundation, at 2), available at
https://www.drugcaucus.senate.gov/content/senate-caucus-international-narcotics-control-
hearing-america%E2%80%99s-addiction-opioids-heroin-and.
40
       Sandra D. Comer, et al., Relative Abuse Liability of Prescription Opioids Compared to
Heroin in Morphine-Maintained Heroin Abusers, 33 NEUROPSYCHOPHARMACOLOGY 1179 (Jun.
20, 2007), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3787689.


                                                   35
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 50 of 190




        119.   When under the continuous influence of opioids over a period of time, patients

grow tolerant to the analgesic or pain-relieving effects.       As tolerance increases, a patient

typically requires progressively higher doses in order to obtain the same levels of pain reduction

he or she has become accustomed to - up to, and including, doses that are considered to be

"frighteningly high." 42 At higher doses, the effects of withdrawal are more substantial, and the

risk of addiction increases.     The FDA has acknowledged that available data suggests a

relationship between increased doses and the risk of adverse effects. 43

       120.    As addiction science shows, once an individual is addicted to any of these

products, a series of biochemical reactions and physiological changes in the brain make it very

difficult to break the addiction, even if the patient desperately wants to do so. These known

brain changes in addicted persons also explain why addiction is a relapsing disease.

       121.    As the NEW ENGLAND JOURNAL OF MEDICINE explains:

       This attenuated release of dopamine renders the brain's reward system much less
       sensitive to stimulation by both drug-related and non-drug-related rewards. As a
       result, persons with addiction no longer experience the same degree of euphoria
       from a drug as they did when they first started using it. It is for this same reason
       that persons with addiction often become less motivated by everyday stimuli (e.g.,
       relationships and activities) that they had previously found to be motivating and
       rewarding. Again, it is important to note that these changes become deeply
       ingrained and cannot be immediately reversed through the simple termination of
       drug use (e.g., detoxification). 44




41
      David Montero, Actor's death sows doubt among O.C. 's recovering opioid addicts, THE
ORANGE CNTY. REGISTER (Feb. 4, 2014), https://www.ocregister.com/2014/02/04/actors-death-
sows-doubt-among-ocs-recovering-opioid-addicts/.
42
         Mitchell H. Katz, Long-term Opioid Treatment of Nonmalignant Pain: A Believer Loses
His Faith,        170 ARCHIVES OF INTERNAL MED.              1422 (2010), available at
https://jamanetwork.com/joumals/jamaintemalmedicine/article-abstract/225880?redirect=true.
43
       Volkow, et al., supra n.31.
44
       Id.


                                                36
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 51 of 190




        122.    As addiction deepens, the changes in the brain of the addict become more

profound. The deadened mood affect and pre-occupation with continued use to the exclusion of

previously pleasurable activities are aggravated by a lessened ability to control impulses.

Further:

        [t]he changes that occur in the reward and emotional circuits of the brain are
        accompanied by changes in the function of the prefrontal cortical regions, which
        are involved in executive processes. Specifically the down-regulation of
        dopamine signaling that dulls the reward circuits' sensitivity to pleasure also
        occurs in prefrontal brain regions and their associated circuits, seriously impairing
        executive processes, among which are the capacities for self-regulation, decision
        making, flexibility in the selection and initiation of action, attribution of salience
        (the assignment ofrelative value), and the monitoring of error. 45

        123.   Recent research on the brains of addicted individuals makes clear why that person

would substitute heroin for prescription opioids, and further, why the changes in the individual's

brain caused by the addiction to prescription opioids makes it almost impossible to resist the

need for continued use, even to the point of death.

        124.   In short, the progression of addiction is, first, the initial pain relief and feeling of

well-being or euphoria experienced by the patient. Next is the craving for more and more of the

substance, since the dopamine rewards system has been hijacked and the patient is incapable of

experiencing everyday joys. Even greater and more frequent amounts of the opioid do not work,

since the patient's dopamine reward system is broken.          As addiction proceeds, the patient

becomes increasingly incapable of thinking through the situation, since his prefrontal cortical

regions have become affected. Therefore, a person who has become addicted to opioids feels

compelled to continue using and will switch to heroin if it is easier and less expensive to obtain.




45
       Id.


                                                 37
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 52 of 190




               3.      Biology of Why a Person with an Opioid Addiction Frequently Turns
                       to Crime46

        125.   Opioid addiction is different from other chronic diseases. The opioid-addicted

individual will behave in ways that appear anti-social. Even a threat of severe punishment is

insufficient to keep them from continuing their opioid use. They will give up everything and

everyone they have ever cared about to maintain their opioid supply. The anti-social behavior

that opioid-addicted individuals engage in is not driven by character flaws or moral failing.

Instead, the behavior is secondary to the development of addiction. Once addicted, good people

will behave in ways they never could have imagined.

       126.    When an opioid is taken regularly, regions of the brain that modulate behavior

and control our higher functions like judgment, decision making, and self-control over our

actions begin to change in ways that may be irreversible. In effect, opioids hijack critical regions

of the brain causing a loss of free will, resulting in the need to continue using an opioid to avoid

feeling dysphoria.

       127.    Opioid addiction is a disease of exposure. Repeated use of opioids, even when

taken exactly as prescribed, can result in addiction. The sharp increase in opioid prescribing

over the past 20 years has led to parallel increases in opioid addiction and overdose deaths.

Overprescribing causes addiction directly in patients prescribed opioids. And overprescribing

causes addiction indirectly, as patients' prescriptions are borrowed or shared with family

members, friends, or acquaintances.




46
       Nora D. Volkow, et al., Addiction: Decreased Reward Sensitivity and Increased
Expectation Sensitivity Conspire to Overwhelm the Brain's Control Circuit, 32 BIOESSAYS 748
(2010), https://onlinelibrary.wiley.com/doi/abs/l 0.1002/bies.201000042.



                                                38
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 53 of 190




        B.      Lack of Evidence that Long-Term Opioid Use Was a Valid Pain Treatment

        128.    Manufacturer Defendants have always been aware that there was no real evidence

of the safety and efficacy of opioids for long-term use. To the contrary, there was evidence that,

with long-term use, opioid drugs would become less effective because of tolerance to the pain-

relieving effects.

        129.    A 2006 study-of-studies found that opioids as a class did not demonstrate

improvement in "function" over other non-addicting treatments.          It stated: "For functional

outcomes, the other analgesics were significantly more effective than were opioids."47

        130.    Endo's own research shows that patients taking opioids, as opposed to other

prescription pain medicines, report higher rates of obesity (30% to 39%); insomnia (9% to 22%);

and self-described fair or poor health (24% to 34%).

        131.   In the fall of 2009, as a pain specialist noted in an article titled Are we making

pain patients worse?, "[O]pioids may work acceptably well for a while, but over the long term,

function generally declines, as does general health, mental health, and social functioning. Over

time, even high doses of potent opioids often fail to control pain, and these patients are unable to

function normally." 48




47
        Andrea D. Furlan, et al., Opioids for Chronic Noncancer Pain: A Meta-Analysis of
Effectiveness and Side Effects, 174 CAN. MED. Ass'N J. 1589 (2006). This same study revealed
that efficacy studies do not typically include data on opioid addiction. In many cases, patients
who may be more prone to addiction are pre-screened out of the study pool. This does not
reflect how doctors actually prescribe the drugs, because even patients who have past or active
substance use disorders tend to receive higher doses of opioids. See Karen H. Seal, M.D., et al.,
Association of Mental Health Disorders With Prescription Opioids and High-Risk Opioid Use in
US Veterans ofIraq and Afghanistan, 307 J. AM. MED. Ass'N 940 (2012).
48
       Andrea Rubenstein, M.D., Are We Making Pain Patients Worse?, SONOMA MED. (Fall
2009), http://w.ww.nbcms.org/about-us/sonoma-county-medical-association/magazine/sonoma-
medicine-are-we-making-pain-patients-worse. aspx?pageid= 144&tabid=747.


                                                39
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 54 of 190




        132.     Workers' compensation data has also long revealed the lack of evidence for the

efficacy of opioids for long-term chronic pain. Claims involving workers who take opioids are

almost four times as likely to reach costs of over $100,000 than claims without opioids, as these

patients suffer greater side effects and are slower to return to work. Even adjusting for injury

sev~rity   and self-reported pain score, receiving an opioid for more than seven days and receiving

more than one opioid prescription increased the risk that the patient would still be on work

disability one year later. A prescription for opioids as the first treatment for a workplace injury

doubled the average length of the claim.

        133.     In the face of this body of evidence and medical orthodoxy questioning the

efficacy and safety of opioids, the Manufacturer Defendants mounted their disinformation

campaign to open the market for their drugs, despite the known risk of addiction.

       C.        Campaign of Misinformation and Unlawful Conduct by Manufacturer
                 Defendants

                 1.     Summary of Manufacturer Defendants' Disinformation Campaign

       134.      Manufacturer Defendants, through a sophisticated and highly deceptive and unfair

marketing campaign that began in the late 1990s and continues to the present, set out to and

succeeded in reversing the popular and medical understanding of opioids.            Chronic opioid

therapy - the prescribing of opioids to treat chronic pain long-term - is now a commonplace and

highly dangerous practice in the United States.

       135.     Since Insys did not begin selling its fentanyl-based product, Subsys, until 2012,

and Collegium did not begin selling its oxycodone-based product, Xtampza ER, until April 2016,

they did not participate in the activity preceding that date.       Nevertheless, both Insys and

Collegium did profit from the collusive campaign of other Manufacturer Defendants to change




                                                  40
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 55 of 190




medical orthodoxy solely for reasons of greed, rather than a scientific basis, and they continue to

misrepresent the safety and efficacy of opioid treatment for chronic pain.

        136.   To accomplish this reversal, Manufacturer Defendants spent hundreds of millions

of dollars: (a) developing and disseminating seemingly truthful scientific and educational

materials and advertising that misrepresented the risks, benefits, and superiority of opioids for

treating chronic pain; (b) funding; assisting, encouraging, and directing KO Ls to deliver scripted

talks, publish misleading studies, and present CMEs that disseminated false and incomplete

information to medical practitioners; (c) infiltrating the boards and committees of professional

societies and patient advocacy groups that delivered . messages and developed guidelines

supporting chronic opioid therapy; (d) funding, assisting, directing, and encouraging seemingly

neutral and credible professional societies and patient advocacy groups (referred to as "Front

Groups") that developed misleading educational materials and treatment guidelines that were

then distributed by Distributor Defendants, urging doctors to prescribe, and patients to use,

opioids long-term to treat chronic pain; (e) deploying sales representatives, who visited doctors

and other prescribers, who marketed their opioids for "non-indicated" or off-label purposes, not

approved by the FDA, thereby violating 21 U.S.C. §§331(a)-(b), 352(a); and (f) targeting public

ads to vuinerable populations, such as the elderly and veterans.

       137.    Manufacturer Defendants: (a) overstated the benefits of chronic opioid therapy,

promised improvement in patients' function and quality of life, and failed to disclose the lack of

evidence supporting long-term use; (b) trivialized or obscured opioids' serious risks and adverse

outcomes, including the risks of addiction, overdose, and death; (c) overstated their superiority

compared with other treatments, such as other, non-opioid analgesics, physical therapy, and other

alternatives; and (d) mischaracterized the difficulty of withdrawal from opioids and prevalence




                                                41
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 56 of 190




of withdrawal symptoms. There is not, and there never has been, reliable scientific evidence to

support Manufacturer Defendants' marketing claims. There has long been, and there continues

to be, substantial scientific evidence that these claims are false.

                2.     False Messaging

                        a.      Drug Companies Must Deal Honestly                  with   Patients,
                                Consumers, and Governmental Payors

        138.   Like every other business in Massachusetts, pharmaceutical manufacturers have a

duty to deal honestly and truthfully with consumers and to refrain from using unfair and

deceptive acts to boost profits at the consumer's expense.

       139.    A drug company's representations about its drug must: (a) be consistent with its

label and supported by substantial scientific evidence; (b) not include false or misleading

statements or material omissions; and (c) fairly balance the drug's benefits and risks.

       140.    Furthermore, drug companies are not permitted to sell any drugs that are

"misbranded," which means, among other things, that the "label" cannot be false or misleading.

"Labeling" includes more than the drug's physical label; it also includes "all ... other written,

printed, or graphic matter ... accompanying" the drug, including promotional material. 49 The

term "accompanying" includes promotional materials - posters, websites, brochures, books, etc.

that are disseminated by, or on behalf of, the manufacturer of the drug. 50 Thus, Manufacturer

Defendants' promotional materials are part of their drugs' labels and required to be accurate,

balanced, and not misleading.

       141.    Labeling is misleading if it is not based on substantial evidence, materially

misrepresents the benefits of a drug, or omits material information about or minimizes the


49
       21 U.S.C. §321(m).
50     See id.; Notes of Decisions, Accompanying the article, labeling.


                                                 42
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 57 of 190




frequency or severity of a product's risks. Promotion that fails to present the most important

risks of a drug as prominently as its benefits lacks fair balance and is therefore deceptive.

         142.    Drug companies are also prohibited from distributing evidence or information

about a drug's safety or efficacy, or presenting conclusions that "clearly cannot be supported by

the results of the study." 51 Drug companies further must not make comparisons between their

drugs and other drugs that represent or suggest that "a drug is safer or more effective than

another drug in some particular when it has not been demonstrated to be safer or more effective

in such particular by substantial evidence or substantial clinical experience."52

         143.   The Manufacturer Defendants' responsibilities to not engage in false, untrue,

misleading, and deceptive statements of material fact to physicians, consumers, payors, and

Plaintiff are consistent with their duties under Massachusetts false advertising laws and Chapter

93A, as well as the FD&C Act. Plaintiff expressly denies that the reference to the FD&C Act in

this Complaint means that any claims "arise under" federal law within the meaning of 28 U.S.C.

§1331.

         144.   Manufacturer Defendants long maintained that prescription opioids carry little to

no risk of addiction, when they knew that not to be true. For example, Purdue claimed that the

risk of addiction was negligible, even though its own studies had shown that between 8% and

13% of OxyContin patients became addicted.

         145.   Manufacturer Defendants have said that specific characteristics of their drugs

made them less addictive, when there was no evidence to support their assertions. For example,

Endo marketed Opana ER as being crush-resistant and, as a result, hard to abuse and harder to

become addicted to. In fact, Endo knew that there was no evidence to support this assertion.

51
         21 C.F.R. §99.10l(a)(4).
52
         21 C.F.R. §202.l(e)(6)(ii).


                                                43
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 58 of 190




Sales representatives for Purdue, Janssen, Endo and Actavis promoted their drugs as having

"steady-state" properties with the intent and expectation that prescribers would understand this to

mean that their drugs caused less of a rush or a feeling of euphoria, which can trigger misuse and

addictions.

        146.    Cephalon-sponsored Treatment Options: A Guide for People Living with Pain

(American Pain Foundation, 2007) stated that addiction is limited to extreme cases of

unauthorized dose escalations, getting opioids from multiple sources, or theft. In truth, Cephalon

knew there was no basis for this depiction that addiction occurred only in rare cases.

        147.    Manufacturer Defendants have maintained that addiction risk can be managed by

the prescribing physician by asking patients to fill out a questionnaire to assess their risk of

addiction (known as "screening"). Actavis trained its sales force to advise prescribers that they

can use risk screening tools to limit the development of addiction. However, there is not, and

there never has been, evidence to suggest that such screening is relia.ble.

        148.    Manufacturer Defendants falsely suggested or even blatantly proclaimed that

withdrawal from opioids was not a problem. Actavis trained its sales force to assert that

discontinuing opioid therapy can be handled "simply" and done at home, with the withdrawal

period approximately taking a week, even in addicted patients. Janssen training materials

between 2009 and 2011 repeatedly proclaimed "low incidence of withdrawal symptoms" as a

"core message" for their sales force. In addition to claiming a low rate of withdrawal symptoms,

Janssen relied upon a study that only began tracking withdrawal symptoms in patients 2-4 days

after discontinuing opioid use. Janssen knew, or should have known, that these symptoms peak

earlier than that for most patients.




                                                 44
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 59 of 190




        149.   Contrary to Manufacturer Defendants' assertions, opioids have been found time

and again to ·be addictive. A patient's fear of the unpleasant effects of discontinuing opioids,

combined with the negative reinforcement during a period of actual withdrawal, can push a

patient to seek further opioid treatment - even where ineffective or detrimental to quality of life

- simply to avoid the deeply unpleasant effects of withdrawal.

                       b.      Falsehood: No Upper Limit on Amount of Opioids to
                               Consumer

        150.   Manufacturer Defendants have misrepresented and even denied entirely the

dangers posed by large doses of opioids. Manufacturer Defendants claimed that dosages could

be escalated continuously to match high pain tolerance, even though studies showed that such

escalation could be deadly.          This false advice has been disseminated even though the

Manufacturer Defendants, their executives, researchers, and sales staff have knowledge that

increasing a dosage or starting a patient with a high dosage may be fatal. See supra at ilil84;

infra at il158, 319, 324, §IV.C.9.

        151.   This falsehood is of particular concern because none of the Manufacturer

Defendants' opioids has a cap on dosage. Thus, the guidance of manufacturers (and the medical

community, informed by manufacturers) has a critical role to play in preventi~g overdose.

        152.   There is not now, and there never has been, any scientifically based support for

the Manufacturer Defendants' statements that there are no upper limits for opioids.

        153.   High doses pose real risk. The 2016 CDC Guidelines states, in pertinent part:

"[b]enefits of high-dose opioids for chronic pain are not established," while the "risks for serious

harms related to opioid therapy increase at higher opioid dosage." 53 They further state that there

are "increased risks for opioid use disorder, respiratory depression, and death at higher


53
       Dowell, et al., supra n.11.


                                                45
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 60 of 190




dosages[.]"    As a result, the CDC advised doctors to "avoid increasing dosage" above 90

morphine milligram equivalents per day.

        154.       When under the continuous influence of opioids over time, patients grow tolerant

to their analgesic effects.         As tolerance increases, a patient typically requires progressively

higher doses to obtain the same levels of pain reduction to which he or she has become

accustomed - up to, and including, doses that are "frighteningly high." 54 Supra at iJ119. At

higher doses, the effects of withdrawal are more substantial, thus leaving a patient at a much

higher risk of addiction. A patient can take the opioids at the continuously escalating dosages to

match pain tolerance and still overdose at recommended levels.

       155.    Upon information and belief, Purdue required its sales representatives to "practice

verbalizing the titration [dosing] message."                    Purdue believed increasing titration was a key

marketing objective and even monitored the pace at which doctors increased doses of its opioids.

Sales representatives were warned when the doses were not increased fast enough by their target

physicians. This ruthless sales tactic was memorialized by Purdue in a sales guide, entitled,

"Initiation, Conversion, and Titration Discussions with the Appropriate Selling Tools."

               FLEXIBILITY in titration
               •    Titrate to the appropriate q12h dose            ~/.; r, .
                    - Increase 25% to 50% of the total daily dose .   ·    ~
                        asc:linic:al need dictates ~ ·· •. ·            ~ ~ 80 mg
                                               .;            _"'i          ..,_....Jlf60mg,......
                                                ![-'·               : ..,~mg
                                              ..             30mg...,...
                                       :
                                 ts mg _...
                                           ~ 20 mg :..,,;w
                                                             tttrat.e to •
                                                                             dequai. anatg.sla      b
                                                                                                    .,....
                    lOmg _,,
                   a
                                                                     O:a:    ontin.,Tablets q12h dose

                       , ....,_ For pe.tients who require titration above SO mg q12h, foHow 1itnl.tion
                       j;} r7"   guidelines. which recommend inaeasing the total daily dose between
                                                                                                                 l
                                                                                                             ....,


                   ~             25~ and SO"-


                                    Purdue opioid promotion from 2008.

54
       Katz, supra n.42.


                                                              46
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 61 of 190




                              Individually titrate Butrans to a dose that provides
                             adequate analgesia and minimizes adverse reactions
         Minimam titratioa interval between doses ls twry 72 boa is
                                                                                                  (




                                                                                                          ---
                                                                    I
                                                                        ·-                                ~=:!
                                                                    ;
                                                                                                  i




                                   f                    .........            ----
                                                                             ~-..!
                                                                                            .....+l
                                                                                                  l
                                                                                                         20 liKl/hour



           ~--1 -
                                          "a&
                                          ........
                                                                                                              .
                                                                                                          .,
                                                                                                          '
                                                                                                         m:m
                                                                             ISlllCl/hour
                                  ...                                             I                           f

                                         IOmq/hclut                          arpm I
                                                                                                           c;!;.J
                                             I


                                         m!fm
                                                                             i
              5 in<g/hoUf
                   '
              ll'lll;SI
                                             I




               i
                   ''
                                          i                             Appropriate patieats may be titrated ditecdy from
                                                                        10 mcg/hour to 20 mcg/llotr (after at least n boars)
                                                                        at lite prescribfn.g ~ professioftal's dlsmtiot.
                                                                                                          (!1cUhown • lKIU1hitt)




                                        Purdue opioid promotion from 2013.

       156.       Upon information and belief, rather than applaud public health efforts, Purdue

lambasted in internal documents such efforts to limit total daily dose and length of therapy by

saying such efforts "would negatively impact business." [Emphasis added.] To push back

against the public demands in 2014 to decrease dosage, Purdue defensively pursued a "strategic

initiative" to fight back and "maintain 2013 dose mix."




                                                               47
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 62 of 190




                  Impact of changes in dose mix
                        (For illustration purposes)



                10mg
                        1,226,840      $ l3S,OOS,SS4                    $ 136,746,931       $ 138,488,308     $ 140,229,686
                15mg
                                       $ 33,261,232                      $ 32,928,620        $ 32,596,008      $ 32,263,395
                20mg
                                       $ 361,951,330                    $ 358,331.817       s354, 712,303     $ 351,092,790
                30mo
                         519,945       $ 193,796,793      519,945       $ 193,796,793       s193,796,793      s193, 796, 793
                40mO
                        1,085,624      s 577,483,835    1,085,624       s 577,483,835       s577,483,835      $ 577,483,835
                60mg
                         436,272       S 326,705,155      436,272       s 326, 705, l 55    s326, 705,155     s 326, 705, 155
                80mg
                         768,198       s 931,583,802      768,198       $ 931,583.802       $ 931,583,802     $ 931,583,802
                Total
                                     $ 2,559,787,701    5,619,324   s 2,557,576,952        s 2,SSS,366,2~_!!!553,155,456
                                                          ~
                                                  ('!'.$2,210,748~:")


                                                                                                  !'' .!$6,632,244 ~·
                 A small shift of roughly 15K prescriptions from 20mg
                     or 15mg dowr:i to 10mg has a.$2~M impact         ,



                             Purdue internal strategy presentation from 2012.

        157.       According to Purdue's 2015 Price List, a patient taking Purdue's 80 mg

OxyContin pill twice a day for a week earned Purdue $210. If that same patient could be kept on
                                                   '

the drug for a year, Purdue received far more money: $10,959. Purdue's confidential internal

analysis, revealed in the June 12, 2018 Mass AG Complaint, "found that there is greater loss [in

sales] in the 60mg and 80mg strengths (compared to other strengths) when we don't make

primary sales calls." Purdue's business plans emphasized that "OxyContin is promotionally

sensitive, specifically with the higher doses, and recent research findings reinforce the value of

sales calls."

        158.       Purdue promoted the assertion that "[o]pioid dose was not a risk factor for opioid

overdose," even while it admitted in internal private documents that "it is very likely" that there




                                                         48
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 63 of 190




ts a "dose-related overdose risk in [chronic non-cancer pain] patients on [chronic opioid

therapy]."

       159.    Purdue's deception about the risk of higher doses was deliberate. Purdue recorded

in an internal "Publication Plan" that its' "KEY MESSAGES" would say that "dose alone" is not

"the reason for overdose deaths," and "opioid overdose is controlled by good prescribing practice

and patient monitoring, not by arbitrary dosage limitations."

                                  Keeping Patients On Opioids Longer Kills Them
                                     Opioid-related overdose deaths per 100,000 people In a study of
                                      1.1 million Massachusetts patients presaibed oploids In 2011

                                                                                                   Slx

                       600
                                                                              46x
                       deaths




                       500
                       deaths




                       400
                       deaths
                                                         30x

                       300
                       deaths




                       200
                       deaths




                       100
                       deaths



                                     ..... ... ++l
                           0
                                General Population    3to5months          6 to 11 months         Umonths
                                                        of opiolds           ofopioids           of oplolds



              AGO graph from Massachusetts Department ofPublic Health data.

                      c.            Falsehood: Opioids Are the Best Solution

       160.   Manufacturer Defendants have consistently exaggerated the benefits and

downplayed the side effects of opioids as compared to other analgesics. Specifically,

Manufacturer Defendants have ignored the effects of long-term opioid therapy, which include


                                                                 49
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 64 of 190




addiction, hyperalgesia, hormonal dysfunction, decline in immune function, increased bone

fractures in the elderly, neonatal abstinence syndrome, and potentially fatal interaction with other

medication taken to treat disorders frequently co-existing with chronic pain. At the same time,

Manufacturer Defendants have greatly exaggerated the incidence of side-effects and the risk of

death from medicines, such as aspirin or ibuprofen, technically known as non-steroidal anti-

inflammatory drugs ("NSAIDs").        Manufacturer Defendants have suggested 10,000-20,000

annual deaths are attributable to NSAIDs, when the real number is approximately 3,200 and

shrinking. 55

        161.    On the contrary, there is evidence that opioid drugs are less effective at treating

chronic pain and may worsen patients' health. As noted, a comprehensive study in 2006 found

that opioids as a class did not demonstrate improvement in functional outcomes over other non-

addicting treatments.    Rather, the study concluded: "[f]or functional outcomes, the other

analgesics were significantly more effective than were opioids."56 The above study and similar

ones that were antithetical to the position of the Manufacturer Defendants were simply not

presented by the KOLs in their speeches to practitioners, in the lectures presented at CMEs

controlled by the Manufacturer Defendants, or in the Front Groups used to disseminate the

Manufacturer Defendants' false message that opioids are a superior pain treatment.

        162.    The Manufacturer Defendants knew their disparagement of NSAIDs and other

analgesics was unfounded. Indeed, Endo's own internal research shows that patients taking




55      See Courtney Krueger, PharmD, BCPS, Ask the Expert: Do NSA!Ds Cause More Deaths
Than        Opioids?,      PRACTICAL       PAIN       MGMT.        (Nov./Dec.        2013),
https://www.practicalpainmanagement.com/treatments/pharmacological/opioids/ask-expert-do-
nsaids-cause-more-deaths-opioids.
56
       Furlan, et al., supra n.47.


                                                50
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 65 of 190




opioid-based pain medicines specifically reported higher rates of obesity, insomnia, and self-

described fair or poor health.

        163.    The Manufacturer Defendants deceptively exaggerated the risks associated with

high doses of acetaminophen and NSAIDs (such as aspirin and ibuprofen) and instead pushed

their opioids, which they claimed to have "no ceiling dose" ·and are "the gold standard of pain

medications."

                       d.        Falsehood: The Promise of a Pain-Free Life and Vigorous
                                 Existence

        164.    Manufacturer Defendants misrepresented that opioids improve functioning over

time. For example, Janssen sponsored a patient education guide in 2009, Finding Relief Pain

Management for Older Adults, which states, as a fact, that "opioids may make it easier for people

to live normally."

        165.    Purdue also conceived and funded third-party publications to proclaim that

opioids give patients the "quality of life we deserve."        This was a lie.    Purdue's internal

documents admit that "Purdue has no clinical studies or other substantial evidence demonstrating

that a Purdue Product will improve the quality of a person's life." There is not, and there never

has been, any data to support the claim that they do so; in fact, there is data to suggest that long-

term opioid usage reduces functioning. Data from workers' compensation claims indicates that

there is a negative correlation between opioid prescriptions and a person returning to work. 57

       166.     The 2016 CDC Guidelines (supra at if24) state that "[a]lthough opioids can

reduce pain during short-term use, the clinical evidence review found insufficient evidence to

determine whether pain relief is sustained and whether function or quality of life improves with

57
      See, e.g., Cindy L. Kidner, Ph.D., et al., Higher Opioid Doses Predict Poorer Functional
Outcome in Patients with Chronic Disabling Occupational Musculoskeletal Disorders, 91 J.
BONE JOINT SURG. AM. 919 (2009).



                                                51
       Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 66 of 190




long-term opioid therapy." The CDC further found that "evidence is limited or insufficient for

improved pain or function with long-term use of opioids for several chronic pain conditions for

which opioids are commonly prescribed, such as low back pain, headache, and fibromyalgia."

                         e.     Falsehood: Tapering Is an Effective Way to Manage Any
                                Withdrawal

          167.   Manufacturer Defendants also falsely represent that withdrawal is easily

managed, for.example, by tapering off a patient's dosage. For instance, Endo's CME, Persistent

Pain in the Older Adult, taught prescribers that withdrawal can be avoided by tapering off dosage

by 10-20% per day for ten days.

          168.   The 2010 Mallinckrodt/C.A.R.E.S. publication, Defeat Chronic Pain Now!,

advised potential opioid users that tolerance to opioids is "easily remedied," and that "[a]ll

patients can be safely taken off opioid medication if the dose is slowly tapered down by their

doctor. " 58

          169.   Janssen's training materials asserted that Nucynta ER has a low incidence of

withdrawal symptoms, based on a study of withdrawal symptoms two to four days after

discontinuing use (when, in fact, the symptoms peak much earlier).

          170.   On its current website, PrescribeResponsibly.com, m an article titled What a

Prescriber Should Know Before Writing the First Prescription, Janssen states that opioid

addiction "can usually be managed" with such tools as Opioid Agreements between the

prescribing physician and patient.

          171.   There is no reliable data, nor has there ever been, supporting the statements made

by each Manufacturer Defendant that gradual tapering would alleviate the risk of withdrawal.


58
          BRADLEY S. GALER, M.D. & CHARLES E. ARGOFF, M.D., DEFEAT CHRONIC PAIN Now!
(2010).


                                                 52
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 67 of 190




                       f.      Falsehood: Pseudoaddiction

        172.   Pharmaceutical manufacturers tried to dismiss signs of addiction in patients by

using the term "pseudoaddiction," invented by Dr. David Haddox, later Vice President of Health

Policy at Purdue. Pseudoaddiction was a term used for patients showing signs of addiction, and

Defendants explained that what these patients were actually exhibiting was "under-treated pain."

        173.   With no reliable data, the Manufacturer Defendants grabbed hold of the concept

of pseudoaddiction, with the intent and result that treating physicians would ignore signs of

actual addiction in their patients (such as seeking early refills, agitation, etc.).   Instead of

advising the treating physician that the patient is likely in the throes of addiction, the

Manufacturer Defendants advocated that the patient is still undertreated and should be prescribed

a higher potency of the opioid.

       174.    A pamphlet, entitled Clinical Issues in Opioid Prescribing (2008), urged doctors

to look for pseudoaddiction:

       A term which has been used to describe patient behaviors that may occur when
       pain is undertreated. Patients with ,unrelieved pain may become focused on
       obtaining medications, may "clock watch," and may otherwise seem
       inappropriately "drug-seeking." Even such behaviors as illicit drug use and
       deception can occur in the patient's efforts to obtain relief. Pseudoaddiction
       can be distinguished from true addiction in that the behaviors resolve when the
       pain is effectively treated.

       175.    In another pamphlet, Providing Relief Preventing Abuse: A reference guide to

controlled substances prescribing practices (2008), Purdue admonished doctors that

"[u]ndertreatment of pain is a serious problem" and "pain should be treated aggressively."

Purdue stated: "Fact[] About Addiction: 'Misunderstanding of addiction and mislabeling of

patients as addicts results in unnecessary withholding of opioid medications."'

       176.    Purdue released a second edition of Providing Relief Preventing Abuse in 2011,

which continued to urge higher doses and added a new deception about the scientific "literature":


                                               53
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 68 of 190




"The term pseudoaddiction has emerged in the literature to describe the inaccurate

interpretation of [drug-seeking] behaviors in patients who have pain that has not been

effectively treated." This revised pamphlet and the claims it disseminated cited to no scientific

or medical evidence that supported pseudoaddiction as a diagnosis separate from addiction. The

pamphlet failed to disclose that all of the cited "literature" included was linked to organization

and doctors paid by Purdue.

        177.   Purdue also urged doctors to prescribe higher doses in a Purdue-sponsored book,

Responsible Opioid Prescribing (2011 ), which again suggested that patients, who appear to be

addicted, were instead "receiving an inadequate dose" and needed more drugs. In Purdue's

Opioid Clinical Management Guide (2009), Purdue told doctors that the greatest risk of

addiction was giving patients too little of its addictive drugs: "The primary risk factor for misuse

is uncontrolled or inadequately treated pain."

        178.   Janssen sponsored, funded, and edited a website publication, entitled Let's Talk

Pain, which stated "pseudoaddiction refers to patient behaviors that may occur when pain is

under-treated[.] ... Pseudoaddiction is different from true addiction because such behaviors can

be resolved with effective pain management."

       179.    While the term "pseudoaddiction" is no longer prevalent and not currently posted

on any of the Manufacturer Defendants' websites, it was in common use and widely

disseminated to physicians through at least 2012. Upon information and belief, as a result of the

Manufacturer Defendants' false information campaign, the signs of addiction in opioid-treated

patients are still being misconstrued as pseudoaddiction in the community of practicing

physicians, including those physicians in Massachusetts who serve the population of the City of

Springfield.




                                                 54
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 69 of 190




        180.   There never was any scientifically valid evidence for the concept of

pseudoaddiction.    The Manufacturer Defendants knew there was no scientific basis for the

concept and their statements about it were false when made.

               3.     Means of Disinformation

        181.   Manufacturer Defendants strengthened the effects of their misinformation by

disseminating it through varied sources in a number of settings, targeting both doctors and

patients.

        182.   Manufacturer Defendants have poured significant resources into branded

advertisements for their own particular opioids. In 2011, Manufacturer Defendants spent over

$14 million advertising in medical journals, including $8.3 million by Purdue, $4.9 million by

Janssen, and $1.1 million by Endo. 59

        183.   These advertisements have run in publications aimed at pain specialists (e.g.,

JOURNAL OF PAIN, CLCNICAL JOURNAL OF PAIN), as well as those aimed at the ,entire medical

community (e.g.' JOURNAL OF THE AMERICAN MEDICAL ASSOCIATION).

        184.   These advertisements have contained misleading claims about Manufacturer

Defendants' opioid products. For example, a 2005 Purdue advertisement in the JOURNAL OF

PAIN described OxyContin as an "around-the-clock analgesic . . . for an extended period of

time." The advertisement featured a man and boy fishing and proclaimed that There Can Be Life

With Relief, falsely suggesting (on both counts) that OxyContin provides effective long-term

pain relief and functional improvement. Endo' s Opana ER was advertised with photos of people




59
        While Actavis spent less than $100,000 and Cephalon spent nothing on medical
advertisement in 2011, these companies' expenditures peaked earlier, with Actavis spending
$11. 7 million in 2005 and Cephalon spending about $4 million over 2007 and 2008.


                                              55
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 70 of 190




engaged in demanding jobs, suggesting that the drug could provide long-term relief and

functional improvement.

       185.    Since Insys entered the opioid pain market in 2012, after many of these means to

disseminate false information were already under way, it is not known at this time to what extent

Insys participated in them.    Upon information and belief, Insys was able to effectively sell

Subsys off-label due to the wide dissemination of misinformation propagated by the other

Manufacturer Defendants.

       186.    Since Collegium made only minimal sales of its opioid product before April 2016,

it is not known at this time to what extent Collegium participated in the dissemination of the

false information before that time. However, in its marketing effort to sell its opioid product,

Xtampza ER, Collegium continues to utilize many of the discredited marketing methods used by

other Manufacturing Defendants, including a heavy use of detailers to spread deceptions about

the safety of opioids on a one-to-one bases, use of KOLs, and sponsorship of Front Groups, such

as the American Pain Foundation (infra at ifif226, 250-59, §IV.C.9), and mischaracterizes the

epidemic as "an abuse or misuse of opioid" rather than "an over-use of opioids," the true cause

of the epidemic.   In its March 7, 2018 Form 10-K SEC filing ("March 2018 Form 10-K"),

Collegium stated as follows:

       Chronic pain, typically defined as pain that lasts beyond the healing of an injury
       or that persists longer than three months, is a worldwide problem with serious
       health and economic consequences. . . . Common types of chronic pain include
       lower back pain, arthritis, headache, and face and jaw pain. The prevalence of
       chronic pain is expected to rise in the future, as the incidence of associated
       illnesses such as diabetes, arthritis and cancer increases in the aging population.

                                              ***
       Prescription opioids remain the primary treatment for chronic pain. 60


60
       Collegium Phann., Inc., Annual Report at 5 (Form 10-K) (Mar. 7, 2018).


                                               56
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 71 of 190




                       a.     Unsupported Research

        187.   Manufacturer Defendants have misrepresented scientific research and evidence

surrounding the addictiveness of their pharmaceutical products.

        188.   Manufacturer Defendants led people to reasonably believe that they had tested the

safety and efficacy of opioids for long-term use by creating a body of false, misleading, and

unsupported literature about opioids that appeared to be the result of independent, objective

research, and was thus more likely to shape the perceptions of prescribers, patients, and payors.

        189.   Manufacturer Defendants coordinated the timing and publication of manuscripts,

abstracts, posters and oral presentations, and educational materials in peer-reviewed journals and

other publications to support the launch and sales of their drugs. Manufacturer Defendants'

internal documents show plans to submit research papers and "studies" to long lists of journals,

including back-up options and last resort, "fast-track" application journals, which they could use

if the pending paper was rejected everywhere else.

       190.    Manufacturer Defendants worked to ensure that favorable articles were

disseminated and cited widely in medical literature, even where references distorted the

significance or meaning of the underlying study. One of the most frequently used distortions is

the instance of a five-sentence letter written to the NEW ENGLAND JOURNAL           OF   MEDICINE

("NEJM") in 1980 by Dr. Hershel Jick and his assistant, Ms. Jane Porter.

       191.    In 1980, Dr. Jick and his assistant, Ms. Porter, who both worked at the Boston

University Medical Center, sent the Porter/Jick Letter to the prestigious NEJM:

       ADDICTION RARE IN PATIENTS TREATED WITH NARCOTICS

       To the Editor: Recently, we examined our current files to determine the incidence
       of narcotic addiction in 39,946 hospitalized medical patients who were monitored
       consecutively. Although there were 11,882 patients who received at least one
       narcotic preparation, there were only four cases of reasonably well documented
       addiction in patients who had no history of addiction. The addiction was


                                               57
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 72 of 190




        considered major in only one instance. The drugs implicated were meperidine in
        two patients, Percodan in one, and hydromorphone in one. We conclude that
        despite widespread use of narcotic drugs in hospitals, the development of
        addiction is rare in medical patients with no history of addiction.

        Jane Porter
        Hershel Jick, M.D.
        Boston Collaborative Drug
        Surveillance Program
        Boston University Medical Center
        Waltham, MA 02154. 61

        192.   Manufacturer Defendants and their Front Groups have twisted this letter and

misused it as scientific confirmation for their assertion that widespread and long-term opioid use

does not pose a substantial threat of addiction. The Manufacturer Defendants knew, but failed to

disclose, the material information that undermined the validity of the five-sentence letter for the

sweeping proposition for which it was cited.

        193.   Manufacturer Defendants knowingly misrepresented the findings and scientific

value of the letter in several ways:

               (a)     By omitting the fact that Ms. Porter and Dr. Jick's observations were made

       in a letter to the editor, and implying - or outright stating - that the results were the

       published results of a peer-reviewed scientific clinical trial study, they misrepresented the

       scientific validity of its findings;

               (b)     Based on when the letter was written, in 1980, the use of opioids being

       described in the letter could only have been for acute pain or end-of-life care     becau~e


       medical practice at the time prohibited opioids from being used to treat chronic pain.

       Nevertheless, Manufacturer Defendants cited the Porter/Jick Letter as evidence for the




61
      Jane Porter & Hershel Jick, M.D., Addiction Rare in Patients Treated with Narcotics, 302
NEW ENG. J. MED. 123 (1980), www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.


                                                58
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 73 of 190




        proposition that opioids pose a low risk of addiction in all contexts, including long-term.

        use for chronic pain;

                (c)     Since the Porter/Jick Letter is not based on a clinical trial, there is no level

        of confidence that patients were regularly being monitored for signs of addiction. Thus,

        there may have been false negatives;

                (d)    The letter is written about patients who were given a few opioid doses in a

        hospital, rather than those who were given prescriptions to take home. Nonetheless, it

        was trumpeted by Manufacturer Defendants as scientific evidence that opioids pose a low

        risk of addiction when used long-term; and

                (e)    There is no evidence that these patients were followed up with after

        leaving the hospital regarding the presence of any addiction.           But it was cited by

       Manufacturer Defendants as showing that opioids pose no long-term risk of addiction.

        194.   Manufacturer Defendants mis-cited the Porter/Ji ck ·Letter again and again as

evidence of the minimal risk of addiction from using opioids as a treatment for chronic pain,

despite its limited credibility and the existence of much more significant evidence to the

contrary.

        195.   Two papers funded by Purdue in 1998 showed that between 8% and 13% of

patients studied subsequently became addicted to opioids. Ignoring this study, the Porter/Jick

Letter was cited and relied upon in two CME courses put on by Purdue and Endo in 2012 to

support the assertion that opioids are not addictive.

       196.    The Porter/Jick Letter was not extensively cited as evidence of opioids' low risk

of addiction until it first appeared in a 1986 paper by the American Pain Society, one of

Defendants' Front Groups. From there, its use as a tool of misinformation mushroomed. It has




                                                 59
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 74 of 190




been cited over 900 times, in contrast to the 11 other letters to the editor contemporaneously

published in NEJM, which were cited a median of 11 times.

        197.   Dr. Hershel Jick, the primary author, later stated that his own letter had been

misused and distorted. He has said that he is "mortified that that letter to the editor was used as

an excuse to do what these drug companies did," referring to the fact that "they used this letter to

spread the word that these drugs were not very addictive. " 62

        198.   A 2017 statement in the NEJM (probably the first of its kind) was published as a

meta-study on the misuse of the letter. It says that the letter "was heavily and uncritically cited

as evidence that addiction was rare with long-term opioid therapy," which statement "contributed

to the North American opioid crisis[.]" 63

        199.   The 2017 study reports that 80.8% of articles citing the 1980 letter did not

mention that it was limited to the hospital setting and 72.2% of articles citing it used it to support

the conclusion that addiction is rare in patients treated with opioids.

       200.    "It's difficult to overstate the role of this letter," said Dr. David Juurlink of the

University of Toronto, who led the analysis. "It was the key bit of literature that helped the

opiate manufacturers convince front-line doctors that addiction is not a concem." 64

       201.    Manufacturer Defendants also worked to discredit or bury negative information.

Manufacturer Defendants - often with the help of third-party consultants - targeted a broad


62
        Derek Hawkins, How a Short Letter in a Prestigious Journal Contributed to the Opioid
Crisis, WASHINGTON POST, Jun. 2, 2017, https://www.washingtonpost.com/news/moming-
mix/wp/201 7/06/02/how-the-opioid-crisis-traces-back-to-a-five-sentence-scholarly-letter-from-
1980/?utm term=.836d02c52301.
63
      Pamela T.M. Leung, B.Sc. Pharm., et al., A 1980 Letter on the Risk of Opioid Addiction,
376 NEW ENG. J. MED 2194 (2017).
64
     Marilynn Marchione, Pairiful Words: How a 1980 Letter Fueled the Opioid Epidemic,
STAT NEWS, May 31, 2017, https://www.statnews.com/2017 /05/31/opioid-epidemic-nejm-letter.


                                                 60
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 75 of 190




range of media to disseminate their message, including negative review articles, letters to the

editor, commentaries, case-study reports, and newsletters disparaging reports of the link between

opioids and addiction.

        202.    Manufacturer Defendants' strategies were intended to, and did, knowingly and

intentionally distort the truth regarding the risks, benefits, and superiority of opioids for chronic

pain relief, resulting in distorted prescribing patterns.

                         b.     Key Opinion Leaders

        203.    Manufacturer Defendants used KOLs (who are generally distinguished physicians

and neutral sources of guidance in their medical field) as sources of pro-opioid misinformation

for regular practicing doctors, including those in Massachusetts treating Springfield residents.

        204.    The KOLs have been central to the Manufacturer Defendants' diffuse marketing

efforts. KOLs have written, consulted on, edited, and lent their names to books and articles and

given speeches and CMEs supportive of chronic opioid therapy.               They have served on

committees that developed treatment guidelines strongly encouraging the use of opioids to treat

chronic pain and the boards of pro-opioid advocacy groups and professional societies that

develop, select, and present CMEs. Manufacturer Defendants were able to exert control over

each of these modalities through their KO Ls.

       205.    In exchange for these services of the KOLs, Manufacturer Defendants provided

them with money, prestige, recognition, research funding, and avenues to publish.               This

positioned the KOLs to exert even more influence in the medical community.

       206.    Opioid-makers were not the first to mask their deceptive marketing efforts in

purported science. The tobacco industry also used KOLs in its efforts to persuade the public and

regulators that tobacco was not addictive or dangerous. For example, tobacco companies funded

a research program at Harvard and chose as its chief researcher a doctor who had expressed


                                                  61
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 76 of 190




views in-line with industry's views. He was dropped when he criticized low-tar cigarettes as

potentially more dangerous,   ~nd   later described himself as a pawn in the industry's campaign.

       207.    Manufacturer Defendants cultivated and promoted only those KO Ls who could be

relied upon to help broaden the chronic pain opioid therapy market. Manufacturer Defendants

selected, funded, and elevated those doctors whose public positions were unequivocally

supportive of using opioids to treat chronic pain. These doctors' professional reputations were

then dependent on continuing to promote a pro-opioid message, even in activities not directly

funded by the drug companies.

       208.    Manufacturer Defendants cited and promoted favorable studies or           arti~les   by

these KOLs. By contrast, Manufacturer Defendants did not disseminate the publications of

doctors critical of the use of chronic opioid therapy. One prominent KOL sponsored by many of

the Manufacturer Defendants, Dr. Russell Portenoy, stated that he was told by a drug company

that research critical of opioids (and the doctors who published that research) would never obtain

funding.

       209.    Collegium Vice President, Steven Passik, has proudly identified Dr. Portenoy as

one of his mentors, stating that Dr. Portenoy, among others, "taught me everything I know about

pain and encouraged and supported me long before I had any idea of what I was talking about." 65

       210.    Some KOLs have even gone on to become direct employees and executives of

Manufacturer Defendants, like Dr. Haddox, Purdue's Vice President of Health Policy, or Dr.

Bradley Galer, Endo's former Chief Medical Officer.

       211.   Manufacturer Defendants provided substantial opportunities for KOLs to author

articles or research studies on topics Manufacturer Defendants suggested or chose, with the

65
        Pundit Profiles: Steven D. Passik, PhD, PAINWEEK                        (Jan.   4,   2017),
https://www.painweek.org/brainfood_post/steven-d-passik-phd.html.


                                                  62
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 77 of 190




predictable effect of ensuring that many favorable studies appeared in the academic literature.

As described by Dr. Portenoy, drug companies would approach him with a study that was well

under way and ask if he would serve as the study's author. Dr. Portenoy regularly agreed.

        212.    Manufacturer Defendants also paid KOLs to serve as consultants or on their

advisory boards and give talks or present CMEs, often over meals or at conferences. Since 2000,

Cephalon, for instance, has paid doctors more than $4.5 million for programs relating to its

opioids.

        213.   Manufacturer Defendants kept close tabs on the content of the misleading

materials published by these KOLs. In many instances, they also scripted what these KOLs said

- as they did with all their recruited speakers.

       214.    There was a group of KOLs who received funding and benefits from all of the

Manufacturer Defendants, who participated in an enterprise to pay these KOLs, to disseminate

misinformation about the safety and efficacy of opioids as a treatment for chronic pain in order

to enable the Manufacturer Defendants to unlawfully expand their profits.

       215.    Dr. Portenoy received research support, counseling fees, and honoraria from

Manufacturer Defendants Purdue, Cephalon, Janssen, and others. He was also president of the

Front Group American Pain Society ("APS") and board member of Front Group American Pain

Foundation ("APF").

       216.    Dr. Lynn Webster was the author of numerous CMEs sponsored by Purdue,

Cephalon, Endo, and Collegium. He was also president of the Front Group American Academy

of Pain Medicine ("AAPM") and board member of APF. Dr. Webster also currently serves as




                                                   63
       Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 78 of 190




the Scientific Advisor to Collegium. 66      In addition, Dr. Webster has disclosed receiving

"honoraria, consultant fees and/or travel expenses" from Collegium, Insys, Mallinckrodt, and

Cephalon. 67

        217.   Dr. Scott Fishman was a KOL who authored Responsible Opioid Prescribing, a

publication sponsored by Manufacturer Defendants Purdue and Cephalon. Dr. Fishman was also

a president of APF and AAPM.

        218.   Dr. Perry Fine was a KOL who received funding from Manufacturer Defendants

Purdue, Cephalon, Janssen, and Endo. He was also president of AAPM and board member of

APF.

                       c.     Continuing Medical Education

        219.   Massachusetts physicians are required to attend CMEs in order to keep their

medical licenses. Manufacturer Defendants sponsored CMEs and made sure that the content

supported their position on opioids. They were thereby able to promulgate their teaching to a

large number of doctors that they should be prescribing more opioids.

        220.   Because CMEs are typically delivered by KOLs who are highly respected in their

fields, and are thought to reflect these physicians' medical expertise and "cutting edge" practices,

these CMEs can be especially influential to doctors.

        221.   The countless doctors and other healthcare professionals, who participate in

accredited CMEs, constituted an enormously important audience for opioid reeducation.

Manufacturer Defendants targeted general practitioners, who were especially susceptible to


66
        Executive Profile: Lynn R. Webster MD., FACPM, FASAM, BLOOMBERG
https://www.bloomberg.com/research/stocks/people/person.asp?personld=24452366&privcapld
=7490189 (last visited Jul. 5, 2018).
67
       Lynn R. Webster MD, Opioid-Induced Constipation, 16 PAIN MEDICINE Sl6 (2015),
available at https://onlinelibrary. wiley .com/doi/full/10.1111/pme. l 29 l l.


                                                64
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 79 of 190




Manufacturer Defendants' deceptions because of their Lack of specialized training in pain

management and the likelihood that they would treat patients seeking medical treatment for pain

management issues.

        222.   These CMEs, often with names related to treatment of chronic pain, inflated the

benefits of opioids, omitted or downplayed their risks, and focused on opioids to the exclusion of

alternative treatments.

        223.   The influence of Manufacturer Defendants' funding on the content of these CMEs

1s clear.   One study by a Georgetowri University Medical Center professor compared the

messages retained by medical students who reviewed an industry-funded CME article on opioids

versus another group who reviewed a non-industry-funded CME article. The industry-funded

CME did not mention opioid-related death once; the non-industry-funded CME mentioned

opioid-related death 26 times.

       224.    Students who read the industry-funded article noted more frequently the

impression that opioids were underused in treating chronic pain. The "take-aways" of those

reading the non-industry-funded CME included the risks of death and addiction much more

frequently than those of the other group.

       225.    Neither group could accurately identify whether the article they read was

industry-funded, making clear the difficulty medical practitioners (the audience for CMEs) have

in screening and accounting for source bias. 68

       226.    By sponsoring CME programs presented by Front Groups, like AAPM, APF, and

others, like PAINWeek, Manufacturer Defendants could expect messages to be favorable to


68
      Adriane Fugh-Berman MD, Marketing Messages in Industry-Funded CME, PHARMED
OUT       (June       25,       2010),     http://www.pharmedout.org/pdf/Conf2010/Fugh-
BermanPrescriptionforConflict6-25-10 .pdf.


                                                  65
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 80 of 190




them, as these organizations were financially dependent on Manufacturer Defendants for other

projects. The sponsoring organizations honored this principle by hiring pro-opioid KOLs to give

talks that supported chronic opioid therapy. Manufacturer Defendant-driven content in these

CMEs had a direct and immediate effect on prescribers' views on opioids.

                      d.      Treatment Guidelines

       227.    Manufacturer Defendants produced treatment guidelines for doctors. Such

guidelines were crucial for giving legitimacy to extensive opioid prescriptions and providing a

framework within which doctors would feel comfortable prescribing them. These guidelines are

also cited throughout the scientific literature and referenced by third-party payors in determining

whether they should cover treatments for specific indications.

                              (i)    Federation of State Medical Boards

       228.    The Federation of State Medical Boards ("FSMB") is an organization

representing the various state medical boards in the United States, including the Massachusetts

Board of Medicine, which have the power to license doctors, investigate complaints, and

discipline physicians. The FSMB finances opioid- and pain-specific programs through grants

from Manufacturer Defendants.

       229.    In 1998, the FSMB developed its Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain ("FSMB Guidelines"), which FSMB conceded was

produced "in collaboration with pharmaceutical companies."          From 1997 to 2013, FSMB

received more than $2 million from the Manufacturer Defendants (other than Insys or

Collegium). The FSMB Guidelines taught that opioids were "essential" for treatment of chronic

pain, including as a first prescription option. The FSMB Guidelines failed to mention risks

relating to respiratory depression and overdose and discussed addiction only in the sense that

"inadequate understanding" of addiction can lead to "inadequate pain control."


                                               66
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 81 of 190




        230.    The publication of Responsible Opioid Prescribing, a book adapted from the

FSMB Guidelines, was backed largely by Manufacturer Defendants, including Cephalon, Endo,

and Purdue. The FSMB financed the distribution of Responsible Opioid Prescribing by its

member boards by contracting with drug companies, including Endo and Cephalon, for bulk

sales and distribution to sales representatives (for distribution to prescribing doctors). There

were 163,131 copies of Responsible Opioid Prescribing distributed to state medical boards,

including the Massachusetts Board of Medicine (and through the boards, to practicing doctors),

and the FSMB earned approximately $250,000 in revenue and commissions from their sale.

        231.    The FSMB Guidelines conveyed the message that "inadequate pain control"

would result in official discipline, but no discipline would result if opioids were prescribed as

part of an ongoing patient relationship and prescription decisions were documented.

        232.   Through the FSMB Guidelines, the Manufacturer Defendants were able to tum

doctors' fear of discipline on its head - doctors, who used to believe that they would be

disciplined if their patients became addicted to opioids, were taught that instead, they would be

punished if they failed to prescribe opioids to their patients with pain.

                               (ii)    AAPM/APS Guidelines

       233.    AAPM and APS are professional medical societies, each of which received

substantial funding from the Manufacturer Defendants from 2009 to 2013 (with AAPM receiving

well over $2 million).

       234.    AAPM issued a consensus statement in 1997, The Use of Opioids for the

Treatment of Chronic Pain, which endorsed opioids for treating chronic pain and claimed that




                                                 67
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 82 of 190




the risk of addiction to opioids was low. 69 The co-author of the statement, Dr. Haddox, was at

the time a paid speaker for Purdue and subsequently became Vice President of Health Policy at

Purdue.    Dr. Portenoy, one of the main KOLs who received funding from Manufacturer

Defendants Janssen, Cephalon, Endo, and Purdue, was the sole consultant.         The consensus

statement formed the foundation of the FSMB Guidelines.           That statement was actively

distributed by AAPM until 2012.

       235.    AAPM and APS issued their own guidelines in 2009 ("AAPM/APS Guidelines"),

continuing to recommend the use of opioids to treat chronic pain. 7 ° Fourteen of the 21 panel
members who drafted the AAPM/APS Guidelines, including KO Ls Dr. Portenoy and Dr. Fine of

the University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.

       236.    The AAPM/APS Guidelines promote opioids as "safe and effective" for treating

chronic pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories.

       237.    One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

State University and founder of the Michigan Headache & Neurological Institute, resigned from

the panel because of his concerns that the AAPM/APS Guidelines were influenced by

contributions that drug companies, including Manufacturer Defendants, made to the sponsoring

organizations and committee members.

       238.    The AAPM/APS Guidelines have been a particularly effective channel of

deception and have influenced not only treating physicians, but also the body of scientific

69
        The American Academy of Pain and the American Pain Society, The Use of Opioids for
the Treatment of Chronic Pain, 13 CLINICAL J. PAIN 6 (1997), available at
http://www.jpain.org/article/S 1082-3174(97)80022-0/pdf.
70
        Roger Chou, et al., Clinical Guidelines for the Use of Chronic Opioid Therapy m
Chronic     Noncancer         Pain,    10    J.   PAIN       113 (2009),  available   at
http://www.jpain.org/artic le/S 1526-5900(08)00831-6/abstract.


                                                68
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 83 of 190




evidence on opioids.     The AAPM/APS Guidelines have been cited 732 times in academic

literature, are still available online, and were reprinted in the JOURNAL OF PAIN.

        239.    Defendants widely referenced and promoted the AAPM/APS Guidelines without

disclosing the acknowledged lack of evidence to support them.

                              (iii)   American Geriatrics Society

        240.   The American Geriatrics Society ("AGS"), a nonprofit organization serving

healthcare professionals who work with the elderly, disseminated guidelines regarding the use of

opioids for chronic pain in 2002, The Management of Persistent Pain in Older Persons

(hereinafter "2002 AGS Guidelines"), and 2009, Pharmacological Management of Persistent

Pain in Older Persons (hereinafter "2009 AGS Guidelines").

        241.   The 2009 AGS Guidelines recommended that "[a]ll patients with moderate to

severe pain ... should be considered for opioid therapy" and stated that "the risks [of addiction]

are exceedingly low in older patients with no current or past history of substance abuse." 71

These recommendations are not supported by any study or any other reliable scientific evidence.

Nevertheless, they have been cited 278 times in Google Scholar since their 2009 publication.

       242.    AGS contracted with Manufacturer Defendants Endo, Purdue, and Janssen to

disseminate the 2009 AGS Guidelines, and to sponsor CMEs based on them. The Manufacturer

Defendants were aware of the content of the 2009 AGS Guidelines when they agreed to provide

funding for these projects.

       243.    The 2009 AGS Guidelines were first published online on July 2, 2009. AGS

submitted grant requests to Manufacturer Defendants, including Endo and Purdue, beginning


71
         B. Ferrell, et al., Pharmacological Management of Persistent Pain in Older Persons, 57
J.     AM.      GERIATR.        Soc'Y    1331,        1339,    1342    (2009),  available    at
https://onlinelibrary.wiley.com/doi/abs/10. l l l 1/j.1532-5415.2009.02376.x.


                                                69
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 84 of 190




July 15, 2009. Internal AGS discussions in August 2009 reveal that AGS did not want to receive

up-front funding from Manufacturer Defendants, which would suggest drug company influence,

but would instead accept commercial support to disseminate the publication.           However, by

drafting the 2009 AGS Guidelines knowing that pharmaceutical company funding would be

needed, and allowing these companies to determine whether to provide support only after they

had approved the message, AGS effectively ceded significant control to these companies. Endo,

Janssen, and Purdue all agreed to provide support to distribute the 2009 AGS Guidelines.

        244.    Five of ten of the experts on the 2009 AGS Guidelines's panel disclosed financial

ties to Manufacturer Defendants, including serving as paid speakers and consultants, presenting

CMEs sponsored by Manufacturer Defendants, receiving grants from Manufacturer Defendants,

and investing in Manufacturer Defendants' stock.

        245.    As noted infra at     ~if265-66,      the recommendations (in this case, treatment

guidelines) of those organizations not financed by Manufacturer Defendants stood in marked

contrast to those financed by the Defendants.

                        e.     Front Groups and Unbranded Advertising

        246.    Manufacturer Defendants Purdue, Endo, Janssen, Collegium, and Cephalon

collectively used unbranded, third-party marketing (through KOLs and Front Groups) as part of

their national marketing strategies for their branded drugs. Unbranded advertising had the dual

advantage of having an appearance of independence and credibility and not being subject to the

regulations promulgated by the FDA for branded advertising.              The purpose of the FDA

regulations on branded advertising, 21 U.S.C. §352(a) and 21 C.F.R. §§1.21(a), 202.l(e)(3), and

202.1 (e)(6), is to encourage truthful advertising.

       247:    Defendants published print advertisements in a broad array of medical journals,

ranging from those geared to a wider audience, such as the JOURNAL OF THE AMERICAN MEDCCAL


                                                   70
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 85 of 190




ASSOCIATION, to those targeted more at specialists, such as the JOURNAL OF PAIN. In 2011 alone,

Defendants' advertising budgets exceeded $14 million on the medical journal advertising of

opioids, which was nearly three times what they spent in 2001.

       248.    Manufacturer Defendants Purdue, Cephalon, Janssen, Endo, and Actavis engaged

in a series of actions designed to thwart federal advertising guidelines, market themselves by

way of seemingly neutral third parties, and appear distanced from these organizations, while

simultaneously funneling large amounts of money into them. By doing so, they were able to

engage in a multi-pronged effort to misrepresent the risks and overstate· the benefits of using

opioids. These Manufacturer Defendants were also able to change prescribing practices through

materials that appeared not to be marketing.

       249.    One part of this approach was to influence the stances of Front Groups by heavily

contributing to the organizations' income. Manufacturer Defendants then turned around and

cited materials produced by these groups as evidence of their positions.

                              (i)    APF's Role as a Front Group for Defendants' Deceptive
                                     Marketing

       250.    APF was a prominent Front Group for Manufacturer Defendants. The group's

name is meant to sound official and impartial, but, in fact, this organization was a front for

promotional material and advocacy on behalf of the Manufacturer Defendants.

       251.    Between 2007 and until its closure in May 2012, APF received upwards of $10

million from Manufacturer Defendants. In 2009 and 2010, it received from them more than 80%

of its operating budget. In 2010, for example, APF received more than $1 million from Endo.

       252.   APF issued "education guides" for patients, policymakers, and the news media

that advocated the benefits opioids provided for chronic pain and trivialized their risks,

particularly the risk of addiction. APF engaged in a significant multimedia campaign through



                                               71
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 86 of 190




television, radio, and the internet to purportedly "educate" patients about their "right" to pain

treatment with opioids.

       253.    The publications available from APF extolled the benefits of opioids, and these

publications were underwritten by Manufacturer Defendants Purdue, Cephalon, Janssen, and

Endo. For example, one board member published a study in 2010 sponsored by Cephalon,

finding that Cephalon's drug Fentora was "generally safe and well-tolerated" in non-cancer

patients, even though it was only approved for severe cancer pain.

       254.    APF held itself out as an independent patient advocacy organization. In reality,

APF functioned largely as an advocate for the interests of Defendants, not patients.         APF

engaged in grassroots lobbying efforts against various legislative initiatives that might limit

opioid prescribing, exemplifying APF's true interest which was to make money for the

manufacturers, and ignoring patient pain concerns.

       255.    In practice, APF operated in close collaboration with Manufacturer Defendants.

APF submitted grant proposals seeking to fund activities and publications they suggested and

assisted in marketing projects for them.

       256.    APF and APS submitted amicus briefs in defense of opioids: in one case, m

support of Defendant Purdue; in another, in support of a doctor on trial for over-prescribing pain

medication (who was subsequently found guilty of 16 counts of drug trafficking).

       257.    By 2011, APF was entirely dependent on incoming grants from Defendants

Purdue, Cephalon, Endo, and others for funding, which also thereby enabled APF to avoid using

its line of credit. APF board member, KOL Dr. Portenoy, explained that the lack of funding

diversity was one of the biggest problems at APF.




                                               72
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 87 of 190




        258.      All of APF's programs and materials were intended to, and did, reach a national

audience, including persons within the City of Springfield.

        259.      A 2012 U.S. Senate Finance Committee investigation between manufacturers and

APF resulted in an abrupt halt to this funding. APF's board of directors dissolved the group

within days of this investigation.

                                     (ii)          The Role of Other Front Groups in Defendants'
                                                   Deceptive Marketing

        260.      AAPM similarly has received more than $2 million from opioid manufacturers

since 2009. This group issues treatment guidelines and hosts CME courses, while espousing

positions consistent with opioid manufacturers. Presidents of this organization include many of

the KOLs mentioned above. A yearly meeting put on by AAPM allows the group to interface

with opioid manufacturers, who pay to present "medical education programs" to AAPM and

attending doctors.

        261.      Other Front Groups include the University of Wisconsin Pain & Policy Studies

Group, which received $2.5 million from opioid manufacturers to lobby and otherwise promote

opioid use; and APS, incorporated in 1977, whose primary corporate supporter is pharmaceutical

manufacturer Mallinckrodt.            Similarly, the Pain Care Forum, a Front Group. sponsored by

Collegium, comprises a group of over 100 drug manufacturers and advocacy groups that

coordinates efforts to influence legislation concerning prescription pain medications on both

federal and state levels. The following chart shows the top 20 states with the highest number of

registered Pain Care Forum lobbyists: 72
           Registered lobbyists for members of Pain Care Forum in each state
          2006-2015

           STHE       2006   2007   2008    2009    2010   2011   2012   2013   2014   2015   AVERAGE   RANK'
72
       Eug'6ne    Taub~, D~byWNs            J-!fred   ~    Advocdfes fdP Opfuid ManufacttJf:ers in 1Every State,
THE MoRNt~G CALq Sep1 l 7,
                         1     5      2£019,3 htt]Y.¥/wW\v.rlliJall.°"m/n~s/Fecal/data/1tic-polRics-of-pain-
                                                             17
state-lobbYl§ts-htmlsfbry.M:ml. 17           16       17           21      20     14     10        15       3
           LA          52     so     SS      26       54     57    20      32    26     32         40       4

           NJ          69     75     73      59       15     15    21      78    83     9S         58       s
           co          21     18     16      18       35     JS    73     32     40     36         32       6

           CT          33     41     49      44       56     49    so     so     54     51         48       7
           CA          40     59     59       8       45     82    69     79     85    104         63       8

           VT                 20     20      21       24     17    26     16     29                22       9
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 88 of 190




       262.    As of 2015, Massachusetts was one of the top states being targeted by the Pain

Care Forum's lobbying efforts. In fact, from 2014 to 2015, the Pain Care Forum tripled the

number of lobbyists it had advocating for Defendants in the Commonwealth of Massachusetts

from 23 to 74, respectively.

       263.    These Front Groups provided important services for the Manufacturer

Defendants. They prepared and disseminated unbranded materials promoting the use of opioids

to doctors and the public, including by conducting CMEs and issuing treatment guidelines for

doctors, and by outreach targeting particularly vulnerable groups, such as veterans and elderly

people. They also advocated against regulatory guidelines that would limit opioid prescriptions,

and responded negatively to journal articles not supporting the use of opioids. The significant

funding and regular interfacing between these sets of organizations ensured that the Front

Groups would issue messages supporting the position(s) of the opioid manufacturers.




                                              74
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 89 of 190




       264.    Defendants Purdue, Endo, Janssen, Cephalon, and Actavis collectively exercised

substantial control over the content of the messages third parties generated and disseminated and

distributed certain of those materials themselves.     These Defendants took an active role in

guiding, reviewing, and approving many of the misleading statements issued by these third

parties, ensuring that Manufacturer Defendants were consistently aware of their content. By

funding, directing, editing, and distributing these materials, Manufacturer Defendants exercised

control over their deceptive messages and acted in concert with these third parties to fraudulently

promote the use of opioids for the treatment of chronic pain.

       265.    The behavior and positions of those groups that did not accept funding from

manufacturers contrasts significantly with that of the Front Groups. The American Society of

Interventional Pain Physicians only recommends high doses of long-acting opioids "in specific

circumstances with severe intractable pain" along with "continuous adherence monitoring, in

well-selected populations, in conjunction with or after failure of other modalities of treatments

with improvement in physical and functional status and minimal adverse effects."73

       266.    The American College of Occupational and Environmental Medicine similarly

discourages "routine use of opioids in the management of patients with chronic pain," though

conceding that for some patients it may be appropriate. 74 The U.S. Department of Veteran




73
        Bradley W. Wargo, DO, et al., Am. Soc '.Y of Jnterventional Pain Physicians (ASJPP),
guidelines for responsible opioid prescribing in chronic non-cancer pain (pts. 1 & 2), 15 PAIN
PHYSICIAn SI (2012), available at https://www.ncbi.nlm.nih.gov/pubmed/22786448 &
https://www .ncbi.nlrn.nih.gov/pubmed/22786449.
74
       ACOEM's Guidelines for the Chronic Use of Opioids, AM. C. OF OCCUPATIONAL &
ENVTL.   MED.   (2011),    https://www.nhms.org/sites/default/files/Pdfs/ACOEM%202011-
Chronic%20Pain%200pioid%20.pdf.


                                               75
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 90 of 190




Affairs ("VA") and the U.S. Department of Defense ("DoD") note risks of abuse and misuse, and

"the lack of solid evidence based research on the efficacy oflong-term opioid therapy." 75

                        f.      Defendants Inappropriately Used Their Sales Force and
                                "Speakers Bureaus" to Unfairly and Deceptively Promote Use
                                of Their Drugs

        267.    Like most drug manufacturers, the Manufacturer Defendants made extensive use

of their sales force - sometimes called "detailers" - to meet with physician groups one-on-one

and promote their products through intimate settings, with promotions being advanced by paid

speakers. The degree to which the Defendants organized their sales force to "lock-step" sell their

products, based on falsehoods and material omissions, is what rendered their marketing efforts

unlawful.

        268.    Defendants' marketing plans, which often operated in parallel to one another,

targeted physician groups far afield from pain specialists and anesthesiologists (or cancer

doctors) to include physician groups, such as general practice physicians, sports medicine

physician groups, etc., with no correlation to the demonstrated needs of the physicians' patients

for opioid therapy, or to the risk of abuse.

       269.    The expanded market of prescribers tended to be, as a group, less informed about

opioids and more susceptible to Defendants' marketing.          The prescribers included nurse

practitioners and physician assistants considered to be "share acquisition" opportunities because

they were "3x more responsive than MDs to detail," according to an Endo business plan.




75
       The Management of Opioid Therapy for Chronic Pain Working Group, VA/DoD Clinical
Practice· Guideline for Management of Opioid Therapy for Chronic Pain, U.S. DEP'T OF
VETERANS        AFFAIRS     (May     2010),     https://www.va.gov/painmanagernent/docs/
cpg_opioidtherapy_summary. pdf.


                                               76
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 91 of 190




        270.      The expanded market also included internists and general practitioners, with a

stated goal, for example, according to an Actavis plan, to move beyond "Kadian loyalists" to an

"expanded audience" of "low morphine writers."

        271.      Each Manufactu.rer Defendant relied upon "influence mapping," which meant

using decile ranking identifying high-volume prescribers, so that the manufacturer's sales force

would get the biggest impact from sales calls. Defendants also closely monitored a doctor's

prescribing after a sales representative's visit to allow them to fine-tune their messaging.

        272.      Each Defendant studiously trained its sales representatives - through detailed

action plans, trainings, tests, scripts, role-plays, and supervision tag-alongs - to ensure that the

individual sales representatives stayed strictly on script, which involved selling their opioids for

off-label uses.

       273.       Purdue rewarded its high-prescribing doctors, and rewarded them well. Purdue

showered these doctors with attention, meals, gifts, and money. Purdue has given money, meals,

or gifts to more than 2,000 individual Massachusetts prescribers since May 15, 2007.

       274.       In addition to the sales calls, sales representatives were required to identify

"product loyalists" - who were high prescribers of drugs - to be selected to be speakers on

behalf of the Manufacturer Defendants and invited to give speeches to their peers proclaiming

the effectiveness of the respective manufacturer's opioid. The speakers were paid handsomely

for this service with honoraria ranging from about $800 to $2,000 per program.

       275.       The Manufacturer Defendants all tracked the effectiveness of the speakers

program by monitoring the prescription writing of the attending physicians after the speaker

program. It was an effective strategy. Endo noted that "physicians who came into our speaker

programs wrote more prescriptions for Opana ER after attending than before."




                                                77
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 92 of 190




        276.    Defendants devoted substantial resources to these direct sales contacts with

· prescribers. In 2014, Defendants collectively spent $168 million on detailing branded opioids to

 physicians nationwide.    This figure includes $108 million spent by Purdue, $34 million by

 Janssen, $13 million by Cephalon, $10 million by Endo, and $2 million by Actavis. The total

 figure is more than double Defendants' collective spending on detailing in 2000. Detailers' role

 in Defendants' overall promotional efforts was also carefully calibrated; Endo, for example,

 found that devoting 61 % of its marketing budget to sales representatives reflected an

 "{a]ppropriate combination of personal ... and non-personal ... selling initiatives."

        277.    Defendants spent hundreds of millions of dollars promoting their opioids through

 their large sales forces because their monitoring showed that the sales forces' face-to-face

 meetings with prescribers had a significant influence on prescribing rates. As a routine matter,

 the Defendants incentivized their sales representatives to sell by basing their compensation on a

 low salary/high commission format.

        278.   Upon information and belief, Purdue gave its salespeople explicit instructions to

"extend average treatment duration." Purdue's business plans valued patients by how long they

could be kept on Purdue's opioids. Purdue developed tactics specifically to keep patients hooked

on opioids longer, which it called by the euphemism: Improving the Length Of Therapy -

sometimes abbreviated as "LOT" or "LoT." Purdue taught its employees that there is "a direct

relationship" between getting patients on higher doses and keeping them on Purdue's opioids

longer. Purdue's internal marketing plan showed a graph that broke down exactly how getting

patients on higher doses of opioids would get more patients to stay on drugs longer:




                                                78
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 93 of 190




                     There is a direct relationship between OxyContin
                     LoTand dose
                                      "OxyContln patlenu by dose with LOT >30 Days




                         Purdue internal strategy presentation from 2012.

        279.   Upon information and belief, hundreds or thousands of visits from sales

representatives from each of the Manufacturer Defendants were made to prescribers in

Springfield and the surrounding area, where the message regarding the use and safety of opioid

therapy for the prescribers' patients was untethered from any scientific basis, as the Defendants

well knew.

       280.    A national study of tens of thousands of medical and pharmacy claims records

published in the JOURNAL OF GENERAL INTERNAL MEDICINE found that two-thirds of patients

who took opioids for 90 days were still taking opioids five years later.

       281.    Collegium is continuing the practice of sending sales representatives or detailers

directly to physicians' offices to increase sales, despite the practice being severely criticized. For

example, Collegium's March 2018 Form 10-K states, as follows:




                                                    79
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 94 of 190




       We have a dedicated field sales force, consisting of approximately 131 sales
       professionals, to call on the approximately 11,000 physicians who write
       approximately 58% of the branded extended-release oral opioid prescriptions in
       the United States, with a primary focus on pain specialists. In addition, we deploy
       a focused sales force of approximately 14 specialty sales representatives to call on
       hospitals. " 76

The sales force, therefore, constitutes more than half of Collegium's full time staff.

       282.    Upon information and belief, members of those sales force personnel are

marketing the use of Xtampza ER to physicians, and nurse practitioners with prescription-writing

authority, within Springfield and its surrounding area, and are falsely representing that their

oxycodone product Xtampza ER should be used even where safer methods of pain relief have

not been tried and failed.      Collegium escalated its use of detailers while other opioid

manufacturers have finally disavowed this discredited practice.

       283.    Upon information and belief, Collegium is now responsible for a significant

amount of the detailing of prescribers by opioid manufacturers in the Springfield area.

       284.    In a lawsuit initiated in Norfolk Superior Court, LeighAnne Pendlebury, a

discharged salesperson referred to as a "Therapeutic Specialist" for Collegium, alleged that she,

and other sales representatives, was directly ordered by her supervisors at Collegium, upon

orders from Michael Heffernan, Collegium's CEO and President, to:

               (a)    use marketing materials in their sales visits to prescribers that had not

       been approved by the FDA;

               (b)    end all sales pitches to providers by having the sales representatives cross

       their arms in the shape of an "X" and say "Xtampza crosses out tampering," even though

       the FDA warned Collegium that use of the term "tamper-proof' was misleading because

       the drug was not tamper-proof; and

76     Collegium Annual Report, supra, n.60 at 15.


                                                80
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 95 of 190




               (c)     fabricate phony doctors' names on attendance sheets for Collegium's

        dinner programs as a way of covering up excessive payments to targeted physicians for

        expensive (over $10,000) meals.

        285.   Collegium is also utilizing the discredited method of relying on KOLs to market

the use of its opioid. Its March 2018 Form 10-K states, as follows:

       We are continuing to execute our commercialization strategy with the input of key
       opinion leaders in the field of pain management, as well as healthcare
       practitioners. We have developed positioning and messaging campaigns, a
       publication strategy, initiatives with payor organizations, and distribution and
       national accounts strategies. Our marketing strategy includes increasing
       awareness of the differentiated features of Xtampza and the Nucynta Products and
       increasing awareness of solutions for patients with CPD [Chronic Pain Disorder]
       who require or would benefit from extended-release opioids. 77

                      g.      Direct-to-Consumer Marketing

       286.    Manufacturer Defendants targeted patients so that they would ask doctors for

those medications specifically.    Endo's research, for example, found that such direct-to-

consumer communications resulted in greater patient "brand loyalty," with longer durations of

Opana ER therapy and fewer discontinuations. Patient-focused advertising, especially direct-to-

consumer marketing, is seen by marketing experts within the pharmaceutical industry as

substantially valuable in "increas[ing] market share . . . by bringing awareness to a particular

disease that the drug treats." 78 An Actavis marketing plan, for example, noted that "[d]irect-to-

consumer marketing affects prescribing decisions."

       287.    Defendants marketed to consumers through patient-focused "education and

support" materials. These took the form of pamphlets, videos, or other publications that patients

77
       Id.
78
        Kanika Johar, An Insider's Perspective: Defense of the Pharmaceutical Industry's
Marketing Practices, 76 ALBANY L. REV. 299, 308 (2013), available at
http://www.albany lawreview .org/issues/Pages/article-information.aspx?vo lume=76&issue=1 &
page=299.


                                               81
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 96 of 190




could view in their physicians' offices. Endo also targeted employer and workers' compensation

plan initiatives. This marketing was intended to, and did, result in patients requesting opioids in

reliance on Defendants' statements that contained falsehoods and material omissions.

        288.   Defendants also recognized the obstacle that out-of-pocket costs to patients posed

to their bottom line sales figures. They overcame this obstacle by providing patients financial

assistance with their insurance co-payments through vouchers and coupons distributed by

Defendants' sales representatives when they visited prescribers. For example, in 2012, Janssen

planned to distribute 1.5 million savings cards worth $25 each.

        289.   Defendant Insys brought the effort to get insurance to pay for its product to an

entirely new level of fraud. As the Fueling an Epidemic Senate report describes, lnsys created a

separate department, the Insys Reimbursement Center ("IRC"), that was designed to obtain quick

approvals for insurance reimbursement for Insys's product, Subsys, which is an orally

administered spray of fentanyl. The IRC unit exercised fraud and deception (such as pretending

to be calling from a physician's office and falsely representing that the prescription was for a

cancer patient, which was the only FDA-approved indication for Subsys). The head of the IRC

unit, Elizabeth Guerrieri, pied guilty to "having conspired to defraud insurers" (wire fraud) in

June 2017 in the U.S. District Court for the District of Massachusetts.

                              (i)     The Elderly

       290.    Defendants have promoted the unfounded notion that the elderly are particularly

unlikely to become addicted to opioids. The 2009 AGS Guidelines, for example, which Purdue,

Endo, and Janssen publicized, described the risk of addiction as "exceedingly low in older

patients with no current or past history of substance abuse." There is not now, nor has there ever

been, any scientifically based evidence to support this statement.




                                                82
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 97 of 190




        291.      On the contrary, a 2010 study examining overdoses among long-term opioid users

found that patients 65 or older were among those with the largest number of serious overdoses. 79

        292.     Elderly patients taking opioids have been found to be exposed to elevated fracture

risks, greater risk for hospitalizations, increased vulnerability to adverse drug effects and

interactions, such as respiratory depression, and a significantly higher rate of deaths, heart

attacks, and strokes than users of NSAIDs.

       293.      Defendants' targeted marketing to the elderly, and the absence of cautionary

language in their promotional materials flies in the face of scientific evidence, their own labels,

and, creates a heightened risk of serious injury to elderly patients.

       294.      Defendants' efforts have paid off. Since 2007, prescriptions for the elderly have

grown at twice the rate of prescriptions for adults between the ages of 40 and 59.

       295.      Upon information and belief, a Purdue supervisor in Massachusetts coached sales

representatives to "Keep the focus on the geriatric patients" and follow Purdue's "geriatric

strategy."     Purdue trained its representatives to show doctors charts emphasizing Medicare

coverage for its opioids, and use profiles of fake elderly patients in chronic pain, complete with

staged photographs, to convince doctors to prescribe its drugs.

       296.      Manufacturing Defendants saw the opportunity to earn millions of dollars by

getting elderly patients on opioids because the public would pay through Medicare.

Manufacturing Defendants disregarded and obscured the risks to the health of elderly patients in

its deceptive sales campaign.




79
        Kate M. Dunn, et al., Opioid Prescriptions for Chronic Pain and Overdose: A Cohort
Study, 152 ANNALS INTERNAL MED. 85 (2010), available at http://annals.org/aim/article-
abstract/7 4 5 518/opioid-prescriptions-chronic-pain-overdose-cohort-study.


                                                  83
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 98 of 190




                               (ii)   Veterans

        297.   Veterans, too, were specifically targeted for Defendants' misleading marketing.

A 2008 survey showed that prescription drug abuse among military personnel had doubled from

2002 to 2005, and then nearly tripled again over the next three years. 80

        298.   Compared to non-veterans, Massachusetts veterans are three times more likely to

die from opioid overdose.

       299.    In 2009, military doctors wrote 3.8 million prescriptions for narcotic pain pills -

four times as many as they had written in 2001. Further, one-third of veterans who were

prescribed opioids, as of 2012, remained on take-home opioids for more than 90 days. Although

many of these veterans are returning from service with traumatic injuries, the increase in opioid

prescribing is disproportionate to the population and, in far too many cases, unsuited for their

treatment.

       300.    Among former service members receiving VA services nationally, in a single year

(2005), 1,013 died of an accidental drug overdose - almost double the rate of the civilian

population (19.85 people out of 100,000 per year vs. 10.49 people out of 100,000 per year). 81

       301.    Opioids are particularly dangerous to veterans. According to a study published in

the 2013 JOURNAL OF AMERICAN MEDICINE, veterans returning from Iraq and Afghanistan, who

were prescribed opioids, have a higher incidence of adverse clinical outcomes, such as overdoses


80
        RTI INTERNATIONAL, 2008 DEPARTMENT OF DEFENSE SURVEY OF HEALTH RELATED
BEHAVIORS        AMONG        ACTIVE      DUTY     MILITARY      PERSONNEL      (2009),
https://prhome.defense.gov/Portals/52/Documents/RFM/Readiness/DDRP/docs/2009.09%20200
8%20DoD%20Survey%20ofO/o20Health%20Related%20Behaviors%20Among%20Active%20D
uty%20Military%20Personnel. pdf.
81
      Arny S.B. Bohnert, Ph.D., et al., Accidental Poisoning Mortality Among Patients in the
Department of Veterans Affairs Health System, 49 MED. CARE 393 (2011), available at
https://journals.lww .com/lww-medicalcare/Abstract/2011/04000/Accidental_Poisoning_
Mortality_Among_Patients_ in.11.aspx.


                                                84
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 99 of 190




and self-inflicted and accidental injuries; 40% of veterans with post-traumatic stress disorder

received opioids and benzodiazepines (anti-anxiety drugs) that, when mixed with alcohol, can

cause respiratory depression and death.

        302.    According to a VA Office oflnspector General report, despite the risks, 92.6% of

veterans prescribed opioid drugs were also prescribed benzodiazepines. 82

        303.    As with elderly patients, Defendants both purposefully sought to increase opioid

prescribing to this vulnerable group and omitted from their promotional materials the known,

serious risks opioids pose to them.

        304.   Exit Wounds, a 2009 publication sponsored by Purdue, distributed by APF with

grants from Janssen and Endo, and written as if it were a personal narrative of one veteran,

describes opioids as "underused" and the "gold standard of pain medications" and fails to

disclose the risk of addiction, overdose, or injury.

       305.    Exit Wounds notes that opioid medications "increase a person's level of

functioning" and that "[l]ong experience with .opioids shows that people who are not predisposed

to addiction are unlikely to become addicted to opioid pain medications."

       306.    The publication also asserts that "[ d]enying a person opioid pain medication

because he or she has a history of substance abuse or addiction is contrary to the model

guidelines for prescribing opioids, published by the U.S. Federation of State Medical Boards."

As laid out above, the FSMB itself received support from Defendants during the time it created

and published its guidelines.




82
      U.S. DEP'T OF VETERANS AFF., OFF. OF INSPECTOR GEN., REP. No. 14-00895-163,
HEALTHCARE INSPECTION - VA PATTERNS OF DISPENSING TAKE-HOME 0PIOIDS AND
MONCTORING PATIENTS ON OPIOID THERAPY (2014).



                                                 85
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 100 of 190




        307.   Exit Wounds minimizes the risks of chronic opioid therapy aµd does not disclose

the risk that opioids may have fatal interactions with benzodiazepines, which were taken by a

significant number of veterans. 83     The deceptive nature of Exit Wounds is obvious when

compared to guidance on opioids published by the VA and DoD in 2010 and 2011. The VA's

Taking Opioids Responsibly describes opioids as "dangerous." It cautions against taking extra

doses and mentions the risk of overdose and the dangers of interactions with alcohol. The list of

side effects from opioids includes decreased hormones, sleep apnea, hyperalgesia, addiction,

immune system changes, birth defects, and death- none of which is mentioned in Exit Wounds.

        308.   Approximately 5,834 U.S. veterans resided in the City of Springfield, according

to the U.S. Census Bureau, 2013-2017 estimates, and, upon information and belief, many of

these veterans were wrongfully prescribed opioids and received misinformation about their

usefulness and safety by reading Exit Wounds and other means of public dissemination of

misinformation promulgated by Defendants.

               4.      Purdue-Specific Misrepresentation: The 12-Hour Dosing Lie

       309.    In the late 1980s, Purdue (a relatively small pharmaceutical company at the time)

was facing a serious revenue threat. Its main drug was a morphine pill for cancer patients with

the trade name MS Contin. The patent on MS Contin was about to expire, which meant ttie drug

would face serious downward pricing pressure from generics that were likely to enter the market

of an opioid treatment for cancer patients.




83      FDA draft guidance states that materials designed to target a particular audience should
disclose risks particular to that audience. See U.S. FOOD & DRUG ASS'N, BRIEF SUMMARY AND
ADEQUATE DIRECTIONS FOR USE: DISCLOSING RISK INFORMATION IN CONSUMER-DIRECTED
PRINT ADVERTISEMENTS AND PROMOTIONAL LABELING FOR PRESCRIPTION DRUGS (2015),
https://www.fda.govI downloads/ drugs/guidancecomp lianceregulatoryinformation/guidances/ucm
069984.pdf.


                                              86
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 101 of 190




        310.      To solve its "vulnerability of the ... generic threat," Defendant Purdue decided to

devote a huge effort and funding into the launch of another opioid product that it tradenamed

OxyContin. OxyContin was classified as an oxycodone similar to Percocet (that was already on

the market), but Purdue combined the oxycodone with a time release technique and claimed that

the new drug, OxyContin, would control pain for up to 12 hours.

        311.     Purdue's claim that its opioid could provide 12 hours of pain relief was a primary

selling point for the new drug, OxyContin. In its 1992 submission to the U.S. Patent Office,

Purdue touted that OxyContin was a medical breakthrough that controlled pain for 12 hours "in

approximately 90% of patients."

        312.     Armed with its new product, Purdue launched OxyContin in 1996 after obtaining

FDA approval in 1995. A Purdue marketing executive stated in a 1995 internal memo (that was

obtained by the Los Angeles Times and reported on in a May 5, 2016 expose), "[w]e do not want

to niche OxyContinjust for cancer pain."

       313.      However, the promise of 12-hour pain relief was not true, which Purdue knew.

The effects of OxyContin (both the pain relief and the euphoria) wore off for most of the patients

in Purdue's clinical trials well before 12 hours. Many patients would start to crave another dose

within eight hours, or even less time.

       314.      OxyContin tablets provide an initial absorption of approximately 40% of the

active medical.     This fact causes two results, both of which made OxyContin particularly

addictive.     First, the initial rush of almost half of the powerful opioid triggers a powerful

psychological response.      Thus, OxyContin - which is approximately twice as powerful as

morphine - acts more like an immediate-release opioid. Second, since there is less of the drug at

the end of the 12-hour dosing periods, many patients begin to experience withdrawal symptoms




                                                  87
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 102 of 190




before the 12 hours expire.       The combination of fast onset and end-of-dose withdrawal

symptoms makes OxyContin powerfully addictive.

          315.   Although Purdue was well aware of the shorter duration of the drug's effects for

many patients, it withheld this information from prescribing physicians and, to the contrary,

instructed its sales force (which had ballooned to over 200 by 1997, one year after launch), to

recommend to the prescribers that they increase the strength of the dose rather than its frequency.

          316.   By use of this falsehood, Purdue kept its competitive advantage of being able to

claim that OxyContin gives a full 12 hours of relief, allowing the convenience of twice-a-day

dosing.

          317.   This strategy was a triple win for Purdue. First, the maximum strength 80 mg of

OxyContin netted Purdue more than $630, rather than the $97 for a 10 mg bottle. Second, if the

patient, in the throes of opioid withdrawal, started to take the drug at shorter intervals, Purdue

could claim it was "not their problem." Third, the increased dose made the drug even more

addictive, thereby making it likely that Purdue would have a customer for life.

          318.   To this day, Purdue continues to misrepresent OxyContin to doctors as a 12-hour

drug.84


          319.   The Los Angeles Times expose stated that, as of 2014, more than 52% of patients

taking OxyContin longer than three months were prescribed doses greater than 60 mg per day.

84      OxyContin® CII (Oxycodone HCI) Extended- Release Tablets, PURDUE PHARMA,
http://www.purduepharma.com/healthcare-professionals/products/oxycontin (last visited June
25, 2018); OxyContin®: Highlights of Prescribing Information, PURDUE PHARMA (Dec. 2016),
http://app.purduepharma.com/xmlpublishing/pi.aspx?id=o (OxyContin prescription information);
Medication Guide: OXYCONTIN® (ox-e-KON-tin)(oxycodone hydrochloride) extended-release
tablets, CIL PURDUE PHARMA (Dec. 2016), http://app.purduepharma.com/xmlpublishing/
pi.aspx?id=o&medguide=l (medication guide); Setting The Record Straight On Oxycontin's
FDA-Approved Label, PURDUE PHARMA (May 5, 2016), http://www.purduepharma.com/news-
media/get-the-facts/setting-the-record-straight-on-oxycontins-fda-approved-label (responding to
the Los Angeles Times article by doubling down on its claims).


                                                88
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 103 of 190




Dr. Debra Houry of the CDC stated in 2017 that those doses were "really concerning" because

"the higher you go, the more likely you are to die."

                5.     Insys-Specific Misrepresentation

        320.    Insys is the last entrant into the prescription opioid market among the

Manufacturer Defendants, having acquired FDA approval for its drug, tradenamed Subsys, in

2012.

        321.    As discussed supra at 1[79, Subsys is a highly addictive synthetic opioid form of

fentanyl mouth-spray approved by the FDA for a very limited indication: treatment of

breakthrough cancer pain only in patients who have already been administered other opioids, so

they have established a tolerance for opioids.

        322.   Insys has mounted an aggressive and unlawful off-label marketing strategy for

Subsys in violation of the FDCA, 21 U.S.C. §301, et seq., knowingly marketing its product for

uses that were not approved by the FDA, which led to the submission of false and improper

payment requests to government programs Medicare and Medicaid and indictments and/or pleas

of many of its key executives.

        323.   There is a limited customer base for cancer patients who are already taking an

opioid to manage- cancer pain, but still need an additional boost to treat breakthrough cancer

pain. Accordingly, Insys determined to sell its potent and dangerous opioid to a wider class of

patients. Their sales force, whose pay was largely dependent on commissions, visited dentists,

chiropractors, general practitioners, and others throughout the country, including in

Massachusetts, the City of Springfield, and surrounding area, to market Subsys for a wide variety

of ailments, from root canals to· back pain.

        324.   The Senate report, Fueling an Epidemic, revealed, among other things, how the

Insys sales force was incentivized and indoctrinated to sell Subsys as a safe treatment for many


                                                 89
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 104 of 190




conditions far afield from breakthrough cancer pain. Moreover - and just as dangerously - the

sales staff was instructed to induce their physicians to write prescriptions for higher, more

expensive doses.

        325.   Manufacturer Defendant lnsys, and Individual Defendant Kapoor, knew that the

off-label use of Subsys could be fatal, and, at the very least, could lead to addiction in the user.

Despite this knowledge, Manufacturer Defendant Insys unlawfully, recklessly, and with wanton,

willful, and criminal intent continued to market its product for the use of innocent persons for

whom it was foreseeable that it would cause grave and perhaps fatal harm.

        326.   On December 16, 2016, the U.S. Attorney for the District of Massachusetts

announced the indictment of six former Insys executives and managers on a host of charges

stemming from "a nationwide conspiracy to profit by using bribes and fraud to cause the illegal

distribution of a Fentanyl spray [i.e. Subsys] intended for cancer patients experiencing

breakthrough pain." On October 24, 2017, a superseding indictment named and incorporated

Individual Defendant Kapoor for his role in that conspiracy. A trial date for the six former Insys

executives has been set for October 15, 2018 in federal court in Boston, captioned US. v.

Babich, No. 1:16-cr-10343 (D. Mass.).

        327.   Notably, according to the indictment filed in US. v. Babich, five of the former

Insys executives, included the company's President and CEO, Michael Babich, organized

speaker events for medical practitioners at high-priced restaurants in Massachusetts, which were,

in truth, "often just social gatherings ... that involved no education and no presentation." These

sham speaker program events "functioned as bribes in the form of free dinners with friends." In

return for these bribes, the medical practitioners "were expected to prescribe [Subsys] to their

patients.




                                                90
                                                 I
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 105 of 190




                 6.       Actavis-Specific Misrepresentation

        328.     Actavis distributed a product advertisement that claimed that use of Kadian to

treat chronic pain would allow patients to return to work, relieve "stress on your body and mental

health," and cause patients to enjoy their lives. The FDA warned Actavis that such claims were

misleading, disclaiming: "We are not aware of substantial evidence or substantial clinical

experience demonstrating that the magnitude of the effect the drug has in alleviating pain, taken

together with any drug-related side t:;ffects patients may experience ... results in an overall

positive impact on a patient's work, physical and mental functioning, daily activities, or

enjoyment of life. " 85

        329.    Actavis disregarded the FDA's 2010 warning and Actavis sales representatives

continued to market the falsehood that prescribing Actavis's opioids would improve patients'

ability to function and improve their quality of life.

        330.    Actavis's sale training modules severely downplayed the association of Kadian

and other opioids as to the risk of addiction. A 2010 module represented that "there is no

evidence that simply taking opioids for a period of time will cause substance abuse or addiction,"

and instead, "[i]t appears likely that most substance-abusing patients in pain management

practices have an abuse problem before entering the practice." Not only did Actavis falsely

suggest the low likelihood of addiction in patients, but also shifted culpability to the patients, the

same people they were entrusted to treat.




85
         Letter from Thomas Abrams, Dir., Director of Div. of Mktg., Adver., & Commc'ns,
FDA, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (available at
https ://www .fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC. pdf) (Warning
letter).


                                                  91
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 106 of 190




               7.       The Saclder Family Defendants Control and Direct Purdue's
                        Misconduct

       331.    Purdue's misconduct has been directed and encouraged by its own board of

directors. This small group of people controlled Purdue and sanctioned the unlawful conduct

perpetrated by those companies.

       332.    The directors control both Purdue Pharma Inc. and Purdue Pharma L.P. and run

the companies as their personal enterprise.

       333.    Richard Sackler, Jonathan Sackler, Beverly Sackler, Theresa Sackler, Mortimer

D.A. Sackler, Kathe Sackler, Ilene Sackler Lefcourt, and David Sackler hold seats on the Board

of Directors of Purdue Pharma Inc. Their family owns the company. Richard, Jonathan, Beverly,

Theresa, Mortimer, Kathe, and Ilene have been on the board since the 1990s. David has been on

the board since 2012.

       334.   Richard Sackler was as an inventor of the original patent for OxyContin. He

testified that the family has made more than $1 billion from OxyContin alone.

       335.   Each of the Sackler Family Defendants had an obligation, which they violated, to

manage Purdue in a lawful manner, rather than allow it to engage in widespread wrongdoing.

       336.   Upon information and belief, the Sackler Family Defendants are intimately

involved in the activities of Purdue Pharma Inc. and Purdue Pharma L.P.

       337.   Upon information and belief, as members of the Purdue board of directors the

Sackler Family Defendants directed Purdue's sales representatives to make visits to doctors in

and around Springfield to implement a deceptive marketing scheme that killed Springfield

residents and burdened the community's resources.




                                              92
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 107 of 190




        338.   Upon information and belief, as members of the Purdue board of directors the

Sackler Family Defendants directed payments to Massachusetts doctors-including doctors in

the Springfield area-to promote Purdue's drugs.

        339.   Upon information and belief, as members of the Purdue board of directors the

Sackler Family Defendants directed Purdue to deceive doctors and patients about its opioids and

to continue promoting opioids to target doctors even after it found evidence of improper

prescribing by those doctors.

        340.   This misconduct caused injury in Springfield by, among other things, killing its

residents, burdening public services, and causing the deterioration of its public spaces.

               8.      Guilty Pleas and Prior Attorney General Settlements with Certain
                       Defendants in Connection with Improper Opioid Marketing

                       a.       Purdue's 2007 Guilty         Plea   for   OxyContin     Marketing
                                Misrepresentations

        341.   In 2007, Purdue and three top executives were indicted in federal court in Virginia

and pied guilty to fraud in promoting OxyContin as non-addictive and appropriate for chronic

pain.

        342.   As part of its guilty plea, Purdue admitted that:

        Beginning on or about December 12, 1995, ai:id continuing until on or about June
        30, 2001, certain PURDUE supervisors and employees, with the intent to defraud
        or mislead, marketed and promoted OxyContin as less addictive, less subject to
        abuse and diversion, and less likely to cause tolerance and withdrawal than other
        pain medications, as follows:

                                               ***
        b.     [Purdue] told Purdue sales representatives they could tell health care
        providers that OxyContin potentially creates less chance for addiction than
        immediate-release opioids;

        c.   [Purdue] sponsored training that taught PURDUE sales supervisors that
        OxyContin had fewer "peak and trough" blood level effects than immediate-



                                                93
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 108 of 190




        release opioids resulting in less euphoria and less potential for abuse than short-
        acting opioids;

        d.     [Purdue] told certain health care providers that patients could stop therapy
        abruptly without experiencing withdrawal symptoms and that patients who took
        OxyContin would not develop tolerance to the drug; and

        e.     [Purdue] told certain health care providers that OxyContin did not cause a
        "buzz" or euphoria, caused less euphoria, had less addiction potential, had less
        abuse potential, was less likely to be diverted than immediate-release opioids, and
        could be used to "weed out" addicts and drug seekers. 86

        343.    Under the plea agreement, Purdue agreed to pay $600 million in criminal and civil

penalties - one of the largest settlements in history for a drug company's marketing

misconduct. 87 Also, Purdue's CEO, General Counsel, and Chief Medical Officer pied guilty and

agreed to pay a total of $34.5 million in penalties. 88

        344.    Even after this plea, Purdue's wrongdoing continued, including its improper

marketing campaign, which, along with the other Manufacturer Defendants, conditioned

physicians to believe that opioids were safe and effective treatments for the long-term treatment

of chronic pain.

        345.   Purdue made many subsequent misleading statements regarding its own opioid

products and opioids generally, continuing long after its 2007 guilty plea as alleged herein.

                       b.      Cephalon Enters a Criminal Plea for Off-Label Marketing of
                               Actiq.

       346.    The FDA approved the powerful fentanyl drug, Actiq, in the form of a lollipop for

use only in opioid-tolerant cancer patients (meaning those patients for whom morphine-based

painkillers were no longer effective).

86
        Statement of John Brownlee, U.S. Attorney, U.S. DOJ, on the Guilty Plea of the Purdue
Fredrick Company (May 10, 2007) (available at https://archive.org/stream/279028-purdue-
guilty-plea/279028-purdue-guilty-plea_djvu. txt).
87     Id.
88
       Id.


                                                  94
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 109 of 190




        347.      From 2001 through at least 2006, Cephalon, the manufacturer of Actiq, promoted

the drug for non-cancer patients to ll;Se for such maladies as migraines, sickle-cell pain crises,

and injuries, and in anticipation of changing wound dressings or radiation therapy. Cephalon

also promoted Actiq for use in patients who were not opioid-tolerant and for whom the drug

could be fatal.

        348.      Using the mantra "pain is pain," Cephalon instructed the Actiq sales

representatives to focus on physicians other than oncologists, including general practitioners, and

to promote the drug for many ordinary types of pain.

        349.      Cephalon was charged in a criminal violation with off-label selling of Actiq, and

two of its other drugs, by the U.S. Attorney for the Eastern District of Pennsylvania. In a plea

agreement with the United States, entered into in September 2008, Cephalon agreed to pay $50

million in settlement of the off-label marketing charges and, in a separate civil agreement, it

agreed to pay $375 million plus interest to resolve False Claims Act charges arising from the off-

label selling.

        350.      Acting U.S. Attorney Laurie Magid stated:

        These are potentially harmful drugs that were being peddled as if they were, in the
        case of Act!q, actual lollipops instead of a potent pain medication intended for a
        specific class of patients .... This company subverted the very process put in
        place to protect the public from harm, and put patients' health at risk for nothing
        more than boosting its bottom line. People have an absolute right to their doctors'
        best medical judgment. They need to know the recommendations a doctor makes
        are not influenced by sales tactics designed to convince the doctor that the drug
        being prescribed is safe for uses beyond what the FDA has approved. 89




89      Press Release, U.S. DOJ, Biopharmaceutical Company Cephalon to Pay $425 Million for
Off-Label       Drug        Marketing       (Sept.     29,      2008)    (available      at
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html).


                                                 95
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 110 of 190




                       c.      Purdue's 2015 Settlement with the New York Attorney
                               General

       351.     On August 19, 2015, the New York Attorney General ("NYAG") entered into a

settlement agreement with Purdue regarding Purdue's marketing of opioids.

       352.     In the settlement agreement, the NYAG noted that, from at least March 2014 to

March 2015, the Purdue website, www.inthefaceofpain.com, failed to disclose that doctors who

provided testimonials on the site were paid by Purdue. The NYAG concluded that Purdue's

failure to disclose these financial connections misled consumers regarding the objectivity of the

testimonials.

       353.     The settlement agreement stated, in relevant part:

       Purdue maintains an unbranded pain management advocacy website,
       www.inthefaceofpain.com. From March 2014 to March 2015, the website
       received a total of 251,648 page views. Much of the video content on
       www.inthefaceofpain.com is also available on YouTube ....

       Written and video testimonials from several dozen "Advocates," whose faces
       appear on the website and many of whom are HCPs [health care providers],
       comprise a central component of the site. For example, Dr. Russell Portenoy, the
       recipient of almost $4,000 from Purdue for meeting and travel costs, was quoted
       on the website as follows: "The negative impact of unrelieved pain on the lives of
       individuals and their families, on the healthcare system, and on society at large is
       no longer a matter of debate. The unmet needs of millions of patients combine
       into a major public health concern. Although there have been substantive
       improvements during the past several decades, the problem remains profound and
       change will require enormous efforts at many levels. Pressure from patients and
       the larger public is a key element in creating momentum for change."

       Although Purdue created the content on www.inthefaceofpain.com ... the site
       creates the impression that it is neutral and unbiased.

       Purdue's failure to disclose its financial connections with certain Advocates has
       the potential to mislead consumers by failing to disclose the potential bias of
       these individuals. 90


90
        Settlement Agreement between New York Attorney General and Purdue Pharma at 7-8,
In the Matter of Purdue Pharma L.P., 2015 N.Y. Op. Att'y Gen. 151 (2015),
https:/ag.ny.gov/pdfs/Purdue-AOD-Executed.pdf ("NYAG-Purdue Settlement Agreement").


                                                96
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 111 of 190




 [Emphasis added].

         354.    As part of the settlement, Purdue agreed to make certain disclosures on

www.inthefaceofpain.com, and its similar websites, and to pay a monetary penalty. 91

         355.    Again, however, Purdue's improper marketing of opioids has continued,

following its prior regulatory settlements, all as alleged more fully herein. An October 30, 2017

article in The New Yorker states, in pertinent part:

         Purdue has continued to fight aggressively against any measures that might limit
         the distribution of OxyContin, in a way that calls to mind the gun lobby's
         resistance to firearm regulations. Confronted with the prospect of modest,
         commonsense measures that might in any way impinge on the prescribing of
         painkillers, Purdue and its various allies have responded with alarm, suggesting
         that such steps will deny law-abiding pain patients access to medicine they
         desperately need. Mark Sullivan, a psychiatrist at the University of Washington,
         distilled the argument of Purdue: "Our product isn't dangerous - it's people who
         are dangerous. " 92

[Emphasis in original].

         356.    Further, according to that article, Purdue has continued to search for new users

through the present, both domestically and now increasingly overseas, and in August 2015, even

sought to market OxyContin to children as young as 11. 93

                         d.    Endo's 2016 Settlement with the New York Attorney General

         357.    On March 1, 2016, the NYAG entered into a settlement agreement with Endo

regarding its marketing and sales of Opana ER.

         358.    On Endo's website, www.opana.com, Endo claimed, until at least April 2012, that

"[m]ost healthcare providers who treat patients with pain agree that patients treated with


91
         Id. at 15-17.
92
         Patrick Radden Keefe, The Family That Built an Empire of Pain, NEW YORKER (Oct. 30,
2017),      https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-
pam.
93
         Id.


                                                 97
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 112 of 190




prolonged opioid medicines usually do not become addicted."94 The NYAG found that Endo

had no evidence for that statement. 95

        359.     Endo also provided training materials to its sales representatives stating that

addiction to opioids is not common and "symptoms of withdrawal do not indicate addiction."96

The NYAG found that those statements were unwarranted. 97

        360.     Endo also trained its sales representatives to distinguish addiction from

"pseudoaddiction." The NYAG found that "the 'pseudoaddiction' concept has never been

empirically validated and in fact has been abandoned by some of its proponents," all as alleged

above. 98 [Emphasis added].

        361.     The NYAG also noted that Endo omitted information about certain studies in its

marketing pamphlets distributed to health care providers, and that Endo "omitted . . . adverse

events from marketing pamphlets. " 99

        362.     As part of the NY AG settlement, Endo paid a $200,000 penalty and agreed to

refrain from doing the following in New York: (i) "make statements that Opana ER or opioids

generally are non-addictive"; (ii) "make statements that most patients who take opioids do not

become addicted"; and (iii) "use the term 'pseudoaddiction' in any training or marketing." 100



94
         Settlement Agreement between New York Attorney General and Endo, at ~20, In the
Matter of Endo Health Solutions Inc., et al., 2015 N.Y. Op. Att'y Gen. 228 (2016),
https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf ("NYAG-Endo         Settlement
Agreement").
95     Id.
96
       Id.,   ~22.
97     Id.
98     Id.,   ~23.
99
       Id.,   ~30.
100
       Id.,   ~41.



                                               98
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 113 of 190




                         e.      Mallinckrodt's 2017 Settlement with the DEA and U.S.
                                 Attorneys

        363.    In 2008, the DEA and federal prosecutors launched an investigation into

Mallinckrodt, charging that the company ignored red flags by continuing to supply and failing to

report suspicious orders for its generic oxycodone between 2008 and 2012. 101 The investigation

uncovered that, from 2008 to 2012, Mallinckrodt sent, for example, 500 million tablets of

oxycodone into a single state, Florida- "66 percent of all oxycodone sold in the state." 102

        364.    Furthermore, despite learning from the DEA that generic opioids seized in a 2009

Tennessee drug sting operation were traceable to one of its distributors, Sunrise Wholesale

("Sunrise"), Mallinckrodt, in the ensuing six weeks, blithely continued to send an additional 2.1

million tablets of oxycodone to Sunrise. In turn, Sunrise sent at least 92,400 oxycodone tablets

to a single doctor over an 11-month period, who, in one day, prescribed 1,000 tablets to a single

patient. 103 According to the internal government documents obtained by The Washington Post,

Mallinckrodt's failure to report could have resulted in "nearly 44,000 federal violations and

exposed it to $2.3 billion in fines." 104

        365.    During the DEA's investigation, Mallinckrodt sponsored the RDA (known as the

Healthcare Distribution Management Association until 2016), an industry-funded organization

that represents pharmaceutical distributors. 105 The HDA initiated the Ensuring Patient Access


101
        Lenny Bernstein & Scott Higham, The government's struggle to hold opioid
manufacturers        accountable,        WASH.         POST, Apr.   2,     2017,
https://www.washingtonpost.com/graphics/
investigations/dea-mallinckrodt/?utm_ term=. 7ce8c97 5dd86.
102
       Id.
103
       Id
104
       Id.
ios     Sponsors: HDA 's Annual Circle Sponsors, HEALTHCARE DISTRIBUTION ALLIANCE,
https://www.healthcaredistribution.org/hda-sponsors (last visited June 25, 2018).


                                                99
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 114 of 190




and Effective Drug Enforcement Act of 2016 (enacted April 19, 2016), which requires the DEA

to give notice of violation and an opportunity to comply, to pharmacies and distributors, before

withdrawing licenses.      This Act substantially weakened the DEA's ability to regulate

manufacturers and wholesalers. 106

        366.   In May 2014, Mallinckrodt posted a video, entitled "Red Flags: Pharmacists Anti-

Abuse Video."     The video is a thinly veiled attempt to divert responsibility for the opioid

epidemic away from manufacturers and wholesalers and toward individual pharmacists. The

video was sponsored by the Anti-Diversion Industry Working Group, which is composed of

Cardinal, Actavis, McKesson, Mallinckrodt, ABDC, and Qualitest (a part of Endo) - all of

whom are also missing from the list of those responsible. 107

        367.   In April 2017, Mallinckrodt reached an agreement with the DEA and the U.S.

Attorneys for the Eastern District of Florida and Northern District of New York to pay $35

million to resolve a probe of its distribution of its opioid medications. 108 Mallinckrodt finalized

the settlement on July 11, 2017, agreeing to pay $35 million while admitting no wrongdoing. 109




106
      Chris McGreal, Opioid Epidemic: Ex-DEA Official Says Congress is Protecting Drug
Makers, GUARDIAN, Oct. 31, 2016, https://www.theguardian.com/us-news/2016/oct/31/opioid-
epidemic-dea-official-congress-big-pharma.
107    Video: Red Flags, MALLINCKRODT PHARMACEUTICALS, http://www.mallinckrodt.com/
corporate-responsibility/red-flags (last visited June 25, 2018).
108
       Linda A. Johnson, Mallinckrodt to Pay $35M in Deal to End Feds' Opioid Probe, U.S.
NEWS & WORLD REPORT (Apr. 3, 2017, 6:47 PM), https://www.usnews.com/news/
business/articles/201 7-04-03/mallinckrodt-to-pay-35m-in-deal-to-end-feds-opioid-probe.
109
        Press Release, U.S. Department of Justice, Mallinckrodt Agrees to Pay Record $35
Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
Recordkeeping Violations (July 11, 2017) (available at https://www.justice.gov/opa/
pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-orders).


                                               100
   Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 115 of 190




          9.     Summary of Manufacturer Defendants' Unlawful Marketing Claims
                 and Practices

Purdue     Falsehood that scientific evidence supports the long-term use of opioids to
           improve patients' function and quality of life

           a. Purdue ran a series of advertisements for OxyContin in 2012 in medical
           journals titled "Pain vignettes," which were case studies featuring patients, each
           with pain conditions persisting over several months, recommending OxyContin
           for each. One such patient, "Paul," is described to be a "54-year old writer with
           osteoarthritis of the hands," and the vignettes imply that an OxyContin
           prescription will help him work more effectively.

           b. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
           Management, which inaccurately claimed that "multiple clinical studies" have
           shown that opioids are effective in improving daily function, psychological
           health, and health-related quality of life for chronic pain patients." The sole
           reference for the functional improvement claim noted the absence of long-term
           studies and actually stated: "For functional outcomes, the other analgesics were
           significantly more effective than were opioids." The Policymaker's Guide is still
           available online.

           c. Purdue sponsored APF's Treatment Options: A Guide for People Living with
           Pain (2007), which counseled patients that opioids, when used properly, "give
           [pain patients] a quality of life we deserve." APF distributed 17 ,200 copies in
           one year alone, according to its 2007 Annual Report, and the guide currently is
           available online.

           d. Purdue sponsored APF's Exit Wounds (2009), which taught veterans that
           opioid medications "increase your level of functioning." Exit Wounds also omits
           warnings of the risk of interactions between opioids and benzodiazepines, which
           would increase fatality risk. Benzodiazepines are frequently prescribed to
           veterans diagnosed with post-traumatic stress disorder.

           e. Purdue sponsored the FSMB's Responsible Opioid Prescribing (2007), which
           taught that relief of pain itself improved patients' function. Responsible Opioid
           Prescribing explicitly describes functional improvement as the goal of a "long-
           term therapeutic treatment course." Purdue also spent over $100,000 to support
           distribution of the book.

           f. Purdue sales representatives told prescribers that opioids would increase
           patients' ability to function and improve their quality of life. On information
           and belief, these deceptive representations were made to practitioners in the
           Springfield area.

           Defendant misrepresents the risk of addiction

           a. Purdue published a prescriber and law enforcement education pamphlet in


                                         101
         Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 116 of 190




                  2011 entitled Providing Relief, Preventing Abuse, which under the heading,
                  "Indications of Possible Drug Abuse," shows pictures of the stigmata of
                  injecting or snorting opioids - skin popping, track marks, and perforated nasal
                  septa. In fact, opioid addicts who resort to these extremes are uncommon; the far
                  more typical reality is patients who become dependent and addicted through oral
                  use. Thus, these misrepresentations wrongly reassure doctors that as long as they
                  do not observe those signs, they need not worry that their patients are abusing or
                  addicted to opioids.

                  In this same pamphlet, Purdue wrote that addiction "is not caused by drugs."
                  Instead, Purdue assured doctors addiction happens when the wrong patients get
                  drugs and abuse them: "it is triggered in a susceptible individual by exposure to
                  drugs, most commonly through abuse."

                  b. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
                  Management, which inaccurately claimed that less than 1% of children
                  prescribed opioids will become addicted. This publication is still available
                  online. This publication also asserted that pain is undertreated due to
                  "misconceptions about opioid addiction."

                  c. Purdue sponsored APF's Treatment Options: A Guide for People Living with
                  Pain (2007), which asserted that addiction is rare and limited to extreme cases
                  of unauthorized dose escalations, obtaining opioids from multiple sources, or
                  theft.

                 d. A Purdue-funded study with a Purdue co-author claimed that "evidence that
                 the risk of psychological dependence or addiction is low in the absence of a
                 history of substance abuse." 110 The study relied only on the 1980 Porter-Jick
                 letter to the editor concerning a chart review of hospitalized patients, not
                 patients taking Purdue's long-acting, take-home opioid. Although the term
                 "low" is not defined, the overall presentation suggests the risk is so low as not to
                 be a worry.

                 e. Purdue contracted with AGS to produce a CME promoting the 2009
                 guidelines for the Pharmacological Management of Persistent Pain in Older
                 Persons. These guidelines falsely claim that "the risks [of addiction] are
                 exceedingly low in older patients with no current or past history of substance
                 abuse." None of the references in the guidelines corroborates the claim that
                 elderly patients are less likely to become addicted to opioids, and the claim is, in
                 fact, untrue. Purdue was aware of the AGS guidelines' content when it agreed to
                 provide this funding, and AGS drafted the guidelines with the expectation it
                 would seek drug company funding to promote them after their completion.

                 f. APF's Exit Wounds (2009), sponsored bv Purdue, counseled veterans that

11
     °C. Peter N. Watson, et al., Controlled-Release Oxycodone Relieves Neuropathic Pain: A
Randomized Controlled Trial in Painful Diabetic Neuropathy, 105 PAIN 71 (2003).


                                                102
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 117 of 190




         "[l]ong experience with opioids shows that people who are not predisposed to
         addiction are very unlikely to become addicted to opioid pain medications."
         Although the term "very unlikely" is not defined, the overall presentation
         suggests it is so low as not to be a worry.

         g. Purdue sales representatives told prescribers that its drugs were "steady state,"
         the implication of which was that they did not produce a rush or euphoric effect,
         and therefore were less addictive and less likely to be abused. On information
         and belief, these deceptive representations were made to practitioners in the
         Springfield area.

         h. Purdue sales representatives told prescribers that Butrans has a lower abuse
         potential than other drugs because it was essentially tamperproof and, after a
         c.ertain point, patients no longer experience a "buzz" from increased dosage. On
         information and belief, these deceptive representations were made to
         practitioners in the Springfield area.

         i. Advertisements that Purdue sent to prescribers stated that OxyContin ER was
         less likely to be favored by addicts, and, therefore, less likely to be abused or
         diverted, or result in addiction. On information and belief, these deceptive
         representations were made to practitioners in the Springfield area.

        j. In discussions with prescribers, Purdue sales representatives omitted
        discussion of addiction risks related to Purdue's drugs. On information and
        belief, these material omissions were made in presentations to practitioners in
        the Springfield area.

        k. Another Purdue publication, the Resource Guide for People with Pain (2010),
        falsely assured patients and doctors that opioid medications are not addictive:

               Many people living with pain and even some healthcare
               providers believe that opioid medications are addictive. . The
               truth is that when properly prescribed by a healthcare
               professional and taken as directed, these medications give relief
               - not a "high. "

        Purdue falsely denied the risk of addiction, implied that addiction requires a
        "high," and promised that patients would not become addicted if they took
        opioids as prescribed.

        1. Opioid Prescribing: Clinical Tools and Risk Management Strategies (2009)
        told doctors that "addiction is rare in patients who become physiologically
        dependent on opioids while using them for pain control," and that "behaviors
        that suggest abuse may only reflect a patient's attempt to feel normal."

        Defendant deceptively claimed without scientific support that the risk of
        addiction could be avoided or managed



                                        103
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 118 of 190




                a. Purdue's unbranded website, Jn the Face of Pain (inthefaceofpain.com), states
                that policies that "restrict[] access to patients with pain who also have a history
                of substance abuse" and "requiring special government-issued prescription
                forms for the only medications that are capable of relieving pain that is severe"
                are "at odds with" best medical practices. 111

                b. Purdue sponsored a 2012 CME program titled Chronic Pain Management and
                Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. This
                presentation recommended that use of screening tools, more frequent refills, and
                switching opioids could treat a high-risk patient showing signs of potentially
                addictive behavior.

                c. Purdue sponsored a 2011 webinar taught by KOL Dr. Lynn Webster, titled
                Managing Patients' Opioid Use: Balancing the Need and Risk. This publication
                taught prescribers that screening tools, urine tests, and patient agreements have
                the effect of preventing "overuse of prescriptions" and "overdose deaths."

                d. Purdue sales representatives told prescribers that screening tools can be used
                to select patients appropriate for opioid therapy and to manage the risks of
                addiction. On information and belief, these false representations were made to
                practitioners in the Springfield area.

                e. To "extend average treatment duration," Purdue deceptively claimed that
                patients' becoming dependent on its drugs was not dangerous or deadly, but
                "normal." Purdue taught doctors that: "Healthcare professionals should
                recognize that tolerance and physical dependence are normal consequences of
                sustained use of opioid analgesics and are not the same as addiction." Purdue
                deceptively claimed that physical dependence on its opioids was "a normal
                physiologic response" and "an expected occurrence," and no more dangerous
                than "many classes of medications" that are not addictive, including drugs used
                to treat high blood pressure.

                Purdue set as one of its "key messages" that "data support the use of opioids
                beyond 90 days and maintained through 52 weeks."

                Defendant falsely stated or suggested the concept of "pseudoaddiction" and
                patients who only need more opioids, and should be treated as such

                a. Purdue published a prescriber and law enforcement education pamphlet in
                2011 entitled Providing Relief, Preventing Abuse, which described
                pseudoaddiction as a concept that "emerged in the literature to describe the
                inaccurate interoretation of [drug-seeking behaviorsl in patients who have pain

111
        See Jn the Face of Pain Fact Sheet: Protecting Access to Pain Treatment,          PURDUE
PHARMA                                                                                       L.P.,
https://web.archive.org/web/20140423105047/http://www.inthefaceofpain.com: 80/content/uploa
ds/2011112/factsheet_ProtectingAccess.pdf (last updated Apr. 2013).


                                              104
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 119 of 190




         that has not been effectively treated."

         b. Purdue distributed to physicians at least as of November 2006, and posted on
         its unbranded website, Partners Against Pain, a pamphlet copyrighted in 2005
         and titled Clinical Issues in Opioid Prescribing. This pamphlet included a list of
         conduct including "illicit drug use and deception," which it defined as indicative
         of pseudoaddiction or untreated pain. It also states:

              "Pseudoaddiction" is a term which has been used to describe patient
              behaviors that may occur when pain is undertreated. . . . Even such
              behaviors as illicit drug use and deception can occur in the patient's efforts
              to obtain relief. Pseudoaddiction can be distinguished from true addiction
              in that the behaviors resolve when the pain is effectively treated."
              (Emphasis added).

         c. Purdue sponsored FSMB's Responsible Opioid Prescribing (2007), which
         taught that behaviors such as "requesting drugs by name," "demanding or
         manipulative behavior," seeing more than one doctor to obtain opioids, and
         hoarding, are all signs of pseudoaddiction. Purdue also spent over $100,000 to
         support distribution of the book.

         d. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
         Management, which states: "Pseudo-addiction describes patient behaviors that
         may occur when pain is undertreated. . . . Pseudo-addiction can be
         distinguished from true addiction in that this behavior ceases when pain is
         effectively treated." (Emphasis added).

         Defendant falsely stated or suggested that withdrawal from opioids was not
         a problem and prescribing or using opioids should be without hesitation

         a. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
         Management, which taught that "[s]ymptoms of physical dependence can often
         be ameliorated by gradually decreasing the dose of medication during
         discontinuation," but did not disclose the significant hardships that often
         accompany cessation of use.

         b. Purdue sales representatives told prescribers that the effects of withdrawal
         from opioid use can be successfully managed. On information and belief, these
         false representations were made to practitioners in the Springfield area.

         c. Purdue sales representatives told prescribers that the potential for withdrawal
         on Butrans was low due to Butrans's low potency and its extended release
         mechanism. On information and belief, these false representations were made to
         practitioners in the Springfield area.

        Defendant suggested that high-dose opioid therapy was safe

         a. Purdue's In the Face of Pain website, along with initiatives of APF, promoted


                                        105
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 120 of 190




         the notion that if a patient's doctor does not prescribe them what - in their view
         - is a sufficient dose of opioids, they should find another doctor who will. In so
         doing, Purdue exerted undue, unfair, and improper influence over prescribers
         who face pressure to accede to the resulting demands.

         b. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
         Management, which taught that dose escalations are "sometimes necessary,"
         even indefinitely high ones, which suggested that high-dose opioids are safe and
         appropriate and did not disclose the risks from high-dose opioids. This
         publication is still available online.

         c. Purdue sponsored APF's Treatment Options: A Guide for People Living with
         Pain (2007), which taught patients that opioids have "no ceiling dose" and are
         therefore the most appropriate treatment for severe pain. The guide also claimed
         that some patients "need" a larger dose of the drug, regardless of the dose
         currently prescribed. This language fails to disclose heightened risks at elevated
         doses.

         d. Purdue sponsored a CME issued by the American Medical Association in
         2003, 2007, 2010, and 2013. The CME, Overview of Management Options, was
         edited by KOL Dr. Russell Portenoy, among others, and taught that other drugs,
         but not opioids, are unsafe at high doses. The 2013 version is still available for
         CME credit.

         e. Purdue ·sales representatives told prescribers that opioids were just as effective
         for treating patients long-term and omitted any discussion that increased
         tolerance would require increasing, and increasingly dangerous, doses. On
         information and belief, these deceptive representations were made to
         practitioners in the Springfield area.

         Defendant deceptively omitted the risks of opioids, including in comparison
         to NSAIDs

        a. Purdue sponsored APF's Exit Wounds (2009), which omits warnings of the
        risk of interactions between opioids and benzodiazepines, which would increase
        fatality risk.

        b. Purdue sponsored APF's Treatment Options: A Guide for People Living with
        Pain (2007), which advised patients that opioids differ from NSAIDs in that
        they have "no ceiling dose" and are therefore the most appropriate treatment for
        severe pain. The publication attributes 10,000 to 20,000 deaths annually to
        NSAID overdose. Treatment Options also warned that risks of NSAIDs increase
        if "taken for more than a period of months," with no corresponding warning
        about opioids.

        c. Purdue sponsored a CME issued by the American Medical Association in
        2003, 2007, 2010, and 2013, and the 2013 version is still available for CME



                                        106
   Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 121 of 190




            credit. The CME, Overview of Management Options, was edited by KOL Dr.
            Russell Portenoy, among others, and taught that NSAIDs and other drugs, but
            not opioids, are unsafe at high doses.

            d. Purdue sales representatives told prescribers that NSAIDs were more toxic
            than opioids. On information and belief, these false representations were made
            to practitioners in the Springfield area.

Cephalon    Falsehood that scientific evidence supports the long-term use of opioids to
            improve patients' function and quality of life

            a. Cephalon sponsored the FSMB's Responsible Opioid Prescribing (2007),
            which taught that relief of pain itself improved patients' function. Responsible
            Opioid Prescribing explicitly describes functional improvement as the goal of a
            "long-term therapeutic treatment course." Cephalon also spent $150,000 to
            purchase copies of the book in bulk and distributed the book through its pain
            sales force to 10,000 prescribers and 5,000 pharmacists.

           b. Cephalon sponsored the APF's Treatment Options: A Guide for People Living
           with Pain (2007), which taught patients that opioids when used properly "give
           [pain patients] a quality of life we deserve." The Treatment Options guide notes
           that non-steroidal anti-inflammatory drugs have greater risks with prolonged
           duration of use, but there was no similar warning for opioids. APF distributed
           17 ,200 copies in one year alone, according to its 2007 annual report, and the
           publication is currently available online.

           c. Cephalon sponsored a CME written by KOL Dr. Lynn Webster, titled
           Optimizing Opioid Treatment for Breakthrough Pain, which was offered online
           by Medscape, LLC from September 28, 2007, through December 15, 2008. The
           CME taught that Cephalon's Actiq and Fentora improve patients' quality of life
           and allow for more activities when taken in conjunction with long-acting
           opioids.

           d. Cephalon sales representatives told prescribers that opioids would increase
           patients' ability to function and improve their quality of life. On information
           and belief, these false representations were made to practitioners in the
           Springfield area.

           Defendant misrepresented the risk of addiction

           a. Cephalon sponsored and facilitated the development of a guidebook, Opioid
           Medications and REMS: A Patient's Guide, which claims, among other things,
           that "patients without a history of abuse or a family history of abuse do not
           commonly ~ecome addicted to opioids."

           b. Cephalon sponsored APF's Treatment Options: A Guide for People Living
           with Pain (2007), which taught that addiction is rare and limited to extreme
           cases of unauthorized dose escalations, obtaining opioids from multiple sources,


                                         107
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 122 of 190




         or theft.

         c. In discussions with prescribers, Cephalon sales representatives omitted any
         discussion of addiction risks related to Cephalon's drugs. On information and
         belief, these deceptive representations were made to practitioners in the
         Springfield area.

         Defendant deceptively claimed without scientific support that the risk of
         addiction could be avoided or managed

         a. Cephalon sponsored APF's Treatment Options: A Guide for People Living
         with Pain (2007), which taught patients that "opioid agreements" between
         doctors and patients can "ensure that you take the opioid as prescribed."

         Defendant falsely stated or suggested the concept of "pseudoadd~ction" and
         patients who only need more opioids, and should be treated as such

         a. Cephalon sponsored FSMB's Responsible Opioid Prescribing (2007), which
         taught that behaviors such as "requesting drugs by name," "demanding or
         manipulative behavior," seeing more than one doctor to obtain opioids, and
         hoarding are all signs of pseudoaddiction. Cephalon also spent $150,000 to
         purchase copies of the book in bulk and distributed it through its pain sales force
         to 10,000 prescribers and 5,000 pharmacists.

         Defendant suggested that high-dose opioid therapy was safe

         a. Cephalon sponsored APF's Treatment Options: A Guide for People Living
         with Pain (2007), which claims that some patients "need" a larger dose of their
         opioid, regardless of the dose currently prescribed.

        b. Cephalon sponsored a CME written by KOL Dr. Lynn Webster, Optimizing
        Opioid Treatment for Breakthrough Pain, which was offered online by
        Medscape, LLC from September 28, 2007 through December 15, 2008. The
        CME taught that non-opioid analgesics and combination opioids that include
        aspirin and acetaminophen are less effective to treat breakthrough pain because
        of dose limitations.

        c. Cephalon sales representatives assured prescribers that opioids were safe,
        even at high doses. On information and belief, these false representations were
        made to practitioners in the Springfield area.

        Defendant deceptively omitted the risks of opioids, including in comparison
        to NSAIDs

        a. Cephalon sponsored APF's Treatment Options: A Guide for People Living
        with Pain (2007), which taught patients that opioids differ from NSAIDs in that
        they have "no ceiling dose" and are therefore the most appropriate treatment for
        severe pain. The publication attributed 10,000 to 20,000 deaths annually to


                                       108
   Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 123 of 190




            NSAID overdose. Treatment Options also warned that risks ofNSAIDs increase
            if "taken for more than a period of months," with no corresponding warning
            about opioids.

            b. Cephalon sales representatives told prescribers that NSAIDs were more toxic
            than Cephalon's opioids. On information and belief, these false representations
            were made to practitioners in the Springfield area.

Collegium   Defendant misrepresents the risk of addiction

            a. In September 2016, the FDA's Office of Prescription Drug Promotion
            ("OPDP") sent advisory comments to Collegium regarding the company's
            presentations for Xtampza ER. In these advisory comments, OPDP
            recommended that Collegium revise its proposed presentations so that they did
            not misrepresent the approved indication or omit important context;
            misrepresent or omit important risk information; or omit other material
            information. In those comments, the OPDP also cautioned Collegium about
            failing to present risk information for Xtampza ER with a prominence and
            readability reasonably comparable to the presentation of benefits.

            On February 9, 2018, the FDA sent a warning letter to Collegium regarding
            Collegium's exhibit booth advertisement of Xtampza ER at the American
            Society Health-System Pharmacists (ASHP) Summer Meetings & Exhibition,
            which was held on June 3-7, 2017. The warning letter referenced its September
            2016 advisory comments to Colleguim and voiced "concern[] that Collegium is
            promoting Xtampza ER in a manner that fails to adequately present the very
            serious risks of the drug, despite this direction from OPDP." The warning letter
            stated that Collegiurn's exhibit booth "failed to adequately provide material
            information about the drug's limitations of use and the serious and life-
            threatening consequences that may result from the use of the drug, thereby
            creating a misleading impression about the drug's safety." The warning letter
            further stated that "the exhibit booth presentation included a principal display
            panel that prominently presented benefit claims about the abuse-deterrent
            properties of Xtampza ER, but failed to include any information with respect to
            the drug's limitations of use, which state that due to the risks of addiction,
            abuse, misuse, overdose and death, Xtampza ER should only be used in patients
            for whom alternative treatment options are ineffective, not tolerated, or would
            be otherwise inadequate to provide sufficient management of pain. Nor did the
            principal display panel include any information with respect to the indication or
            serious and life-threatening risks .... "

            b. Collegium Vice President Steven Passik, speaking at the Insight Exchange
            Network's 2018 conference "Responding to the Opioid Crisis: Litigation,
            Regulation & Reform," minimized risks of prescription opioids for the elderly,
            suggesting that the risk was minimal or nonexistent.

            Defendant deceptively omitted the risks of opioids, includin2 in comparison


                                          109
   Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 124 of 190




            to NSAIDs

            a. Collegium falsely stated in their presentation at the 2014 Jefferies Global
            Healthcare Conference that "prescription opioids remain the primary treatment
            for chronic pain[,]" although this was not (and is not) the case. Collegium
            repeated this false information in its March 2018 Form 10-K SEC filing.

           b. Defendant deceptively suggested that opioids with "abuse-deterrence
           technology" are safe. This is misleading and dangerous for several reasons: (1)
           many types of "abuse deterrent technology" are reversible, making the drug just
           as easily abused; (2) even where an opioid is less prone to abuse by adulteration,
           it remains prone to abuse in its pill form; (3) the primary danger of prescription
           opioids is addiction from overuse, which danger is not at all removed by
           changing a drug from immediate release to extended release; and (4) the focus
           on abuse intentionally confuses, even for the medical community, the issues of
           abuse and addiction, with many persons including those in the medical
           community misunderstanding that "abuse deterrent" somehow makes the use of
           the drug less addicting.

Janssen    Falsehood that scientific evidence supports the long-term use of opioids to
           improve patients' function and quality of life

           a. Janssen sponsored a patient education guide titled Finding Relief Pain
           Management for Older Adults (2009), which its personnel reviewed and
           approved and its sales force distributed. On the cover, this guide features a man
           playing golf and lists examples of expected functional improvement from
           opioids, like sleeping through the night, returning to work, recreation, sex,
           walking, and climbing stairs. The guide states as a "fact" that "opioids may
           make it easier for people to live normally" (emphasis in the original). The
           myth/fact structure implies authoritative backing for the claim that does not
           exist. The targeting of older adults also ignored heightened opioid risks in this
           population.

           b. Janssen sponsored, developed, and approved content of a website, Let's Talk
           Pain in 2009, acting in conjunction with the APF, AAPM, and ASPMN, whose
           participation in Let's Talk Pain Janssen financed and orchestrated. This website
           featured an interview, which was edited by Janssen personnel, claiming that
           opioids were what allowed a patient to "continue to function," inaccurately
           implying her experience would be representative.

           c. Janssen provided grants to APF to distribute Exit Wounds to veterans, which
           taught that opioid medications "increase your level of functioning" (emphasis in
           the original). Exit Wounds also omits warnings of the risk of interactions
           between opioids and benzodiazepines, which would increase fatality risk.
           Benzodiazepines are frequently prescribed to veterans diagnosed with post-
           traumatic stress disorder.




                                         110
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 125 of 190




         d. Janssen sales representatives told prescribers that opioids would increase
         patients' ability to function and improve their quality of life by helping them
         become more physically active and return to work. On information and belief,
         these false representations were made to practitioners in the Springfield area.

         Defendant misrepresents the risk of addiction

         a. Janssen sponsored a patient education guide titled Finding Relief Pain
         Management for Older Adults (2009), which its personnel reviewed and
         approved and which its sales force distributed. This guide described a "myth"
         that opioids are addictive, and asserts as fact that "[m]any studies show that
         opioids are rarely addictive when used properly for the management of chronic
         pain." Although the term "rarely" is not defined, the overall presentation
         suggests the risk is so low as not to be a worry. The language also implies that
         as long as a prescription is given; opioid use is not a problem.

        b. Janssen contracted with AGS to produce a CME promoting the 2009
        guidelines for the Pharmacological Management of Persistent Pain in Older
        Persons. These guidelines falsely claim that "the risks [of addiction] are
        exceedingly low in older patients with no current or past history of substance
        abuse." The study supporting this assertion does not analyze addiction rates by
        age and, as already noted, addiction remains a significant risk for elderly
        patients. Janssen was aware of the AGS guidelines' content when it agreed to
        provide this funding, and AGS drafted the guidelines with the expectation it
        would seek drug company funding to promote them after their completion.

        c. Janssen provided grants to APF to distribute Exit Wounds (2009) to veterans,
        which taught that "[l]ong experience with opioids shows that people who are not
        predisposed to addiction are very unlikely to become addicted to opioid pain
        medications." Although the term "very unlikely" is not defined, the overall
        presentation suggests the risk is so low as not to be a worry.

        d. Janssen currently runs a website, PrescribeResponsibly.com (last modified
        July 2, 2015), which claims that concerns about opioid addiction are
        "overstated."

        e. A June 2009 Nucynta Training module warns Janssen's sales force that
        physicians are reluctant to prescribe controlled substances like Nucynta, but this
        reluctance is unfounded because "the risks ... are much smaller than commonly
        believed."

        f. Janssen sales representatives told prescribers that its drugs were "steady
        state,'-' the implication of which was that they did not produce a rush or euphoric
        effect, and therefore were less addictive and less likely to be abused. On
        information and belief, these deceptive representations were made to
        practitioners in the Springfield area.




                                       111
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 126 of 190




         g. Janssen sales representatives told prescribers that Nucynta and Nucynta ER
         were "not opioids," implying that the risks of addiction and other adverse
         outcomes associated with opioids were not applicable to Janssen's drugs. In
         truth, however, as set out in Nucynta's FDA-mandated label, Nucynta "contains
         tapentadol, an opioid agonist and Schedule II substance with abuse liability
         similar to other opioid agonists, legal or illicit." On information and belief,
         these false representations were made to practitioners in the Springfield area.

         h. Janssen sales representatives told prescribers that Nucynta's unique properties
         eliminated the risk of addiction associated with the drug.· On information and
         belief, these false representations were made to practitioners in the Springfield
         area.

         i. In discussions with prescribers, Janssen sales representatives omitted
         discussion of addiction risks related to Janssen's drugs. On information and
         belief, these deceptive representations were made to practitioners in the
         Springfield area.                    ·

        Defendant falsely stated or suggested the concept of "pseudoaddiction" and
        patients who only need more opioids, and should be treated as such

        a. Janssen's website, Let's Talk Pain, stated from 2009 through 2011 that
        "pseudoaddiction . . . refers to patient behaviors that may occur when pain is
        under-treated'' and "[p ]seudoaddiction is different from true addiction because
        such behaviors can be resolved with effective pain management." (Emphasis
        added).

        Defendant falsely stated or suggested that withdrawal from opioids was not
        a problem and prescribing or using opioids should be without hesitation

        a. A Janssen PowerPoint presentation used for training its sales representatives,
        titled "Selling Nucynta ER," indicates that the "low incidence of withdrawal
        symptoms" is a "core message" for its sales force. This message is repeated in
        numerous Janssen training materials between 2009 and 2011. The studies
        supporting this claim did not describe withdrawal symptoms in patients taking
        Nucynta ER beyond 90 days, or at high doses, and would therefore not be
        representative of withdrawal symptoms in the chronic pain population. Patients
        on opioid therapy long-term and at high doses will have a harder time
        discontinuing the drugs and are more likely to experience withdrawal symptoms.
        In addition, in claiming a low rate of withdrawal symptoms, Janssen relied upon
        a study that only began tracking withdrawal symptoms in patients two to four
        days after discontinuing opioid use, when Janssen knew or should have known
        that these symptoms peak earlier than that for most patients. Relying on data
        after that initial window painted a misleading picture of the likelihood and
        severity of withdrawal associated with chronic opioid therapy. Janssen also
        knew or should have known that the patients involved in the study were not on
        the drug long enough to develop rates of withdrawal symptoms comparable to


                                       112
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 127 of 190




                 rates of withdrawal suffered by patients who use opioids for chronic pain-the
                 use for which Janssen promoted Nucynta ER

                 b. Janssen sales representatives told prescribers that patients on Janssen's drugs
                 were less susceptible to withdrawal than those on other opioids. On information
                 and belief, these false representations were made to practitioners in the
                 Springfield area.

                 Defendant suggested that high-dose opioid therapy was safe

                 a. Janssen sponsored a patient education guide entitled Finding Relief Pain
                 Management for Older Adults (2009), which its personnel reviewed and
                 approved and its sales force distributed. This guide listed dose limitations as
                 "disadvantages" of other pain medicines but omitted any discussion of risks of
                 increased doses from opioids. The publication also falsely claimed that it is a
                 "myth" that "opioid doses have to be bigger over time."

Endo             Falsehood that scientific evidence supports the long-term use of opioids to
                 improve patients' function and quality oflife

                a. Endo sponsored a website, painknowledge.com, through APF and the
                National .Initiative of Pain Control ("NIPC"), which claimed in 2009 that with
                opioids, "your level of function should improve; you may find you are now able
                to participate in activities of daily living, such as work and hobbies, that you
                were not able to enjoy when your pain was worse." Endo continued to provide
                funding for this website through 2012, and closely tracked unique visitors to it.

                b. A CME sponsored by Endo, titled Persistent Pain in the Older Patient, taught
                that chronic opioid therapy has been "shown to reduce pain and improve
                depressive symptoms and cognitive functioning."

                c. Endo distributed handouts to prescribers that claimed that use of Opana ER to
                treat chronic pain would allow patients to perform work as a chef. This flyer
                also emphasized Opana ER's indication without including equally prominent
                disclosure of the "moderate to severe pain" qualification. 112

                d. Endo's sales force distributed FSMB's Responsible Opioid Prescribing
                (2007). This book taught that relief of pain itself improved patients' function.
                Responsible Opioid Prescribing explicitly describes functional improvement as
                the goal of a "long-term therapeutic treatment course."

                e. Endo provided grants to APF to distribute Exit Wounds to veterans, which
                taught that opioid medications "increase your level of functioning" (emphasis in

112
        FDA regulations require that warnings or limitations be given equal prominence in
disclosure, and failure to do so constitutes "misbranding" of the product. 21 C.F.R. §202.l(e)(3);
see also 21 U.S.C. §331(a).


                                               113
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 128 of 190




         the original). Exit Wounds also omits warnings of the risk of interactions
         between opioids and benzodiazepines, which would increase fatality risk.
         Benzodiazepines are frequently prescribed to veterans diagnosed with post-
         traumatic stress disorder.

        e. Endo sales representatives told prescribers that opioids would increase
        patients' ability to function and improve their quality of life by helping them
        become more physically active and return to work. On information and belief,
        these false representations were made to practitioners in the Springfield area.

        Defendant misrepresented the risk of addiction

        a. Endo trained its sales force in 2012 that use of long-acting opioids resulted in
        increased patient compliance, without any supporting evidence.

        b. Endo's advertisements for the 2012 reformulation of Opana ER claimed it
        was designed to be crush resistant, in a way that conveyed that it was less likely
        to be abused. This claim was false; the FDA warned in a May 10, 2013 letter           ,
        that there was no evidence Endo's design "would provide a reduction in oral,
        intranasal or intravenous abuse" and Endo's "postmarketing data submitted are
        insufficient to support any conclusion about the overall or route-specific rates of
        abuse." Further, Endo instructed its sales representatives to repeat this claim
        about "design," with the intention of conveying Opana ER was less subject to
        abuse.

        c. Endo sponsored a website, painknowledge.com, through APF and NIPC,
        which claimed in 2009 that: "[p]eople who take opioids as prescribed usually do
        not become addicted." Although the term "usually" is not defined, the overall
        presentation suggests the risk is so low as not to be a worry. The language also
        implies that as long as a prescription is given, opioid use will not become
        problematic. Endo continued to provide funding for this website through 2012,
        and closely tracked unique visitors to it.

        d. Endo sponsored a website, PainAction.com, which stated "Did you know?
        Most chronic pain patients do not become addicted to the opioid medications
        that are prescribed for them."

        e. Endo sponsored CMEs published by APF and NIPC, of which Endo was the
        sole funder, titled Persistent Pain in the Older Adult and Persistent Pain in the
        Older Patient. These CMEs claimed that opioids used by elderly patients
        present "possibly less potential for abuse than in younger patients[,]" which
        statement lacks evidentiary support and deceptively minimizes the risk of
        addiction for elderly patients.

        f. Endo distributed an education pamphlet with the Endo logo titled Living with
        Someone with Chronic Pain, which inaccurately minimized the risk of
        addiction: "Most health care providers who treat people with pain agree that



                                       114
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 129 of 190




         most people do not develop an addiction problem."

         g. Endo distributed a patient education pamphlet edited by KOL Dr. Russell
         Portenoy titled Understanding Your Pain: Taking Oral Opioid Analgesics. It
         claimed that "[a]ddicts take opioids for other reasons [than pain relief], such as
         unbearable emotional problems." This implies that pain patients prescribed
         opioids will not become addicted, which is unsupported and untrue.

         h. Endo contracted with AGS to produce a CME promoting the 2009 guidelines
         for the Pharmacological Management of Persistent Pain in Older Persons.
         These guidelines falsely claim that "the risks [of addiction] are exceedingly low
         in older patients with no current or past history of substance abuse." None of the
         references in the guidelines corroborates the claim that elderly patients are less
         likely to become addicted to opioids, and there is no such evidence. ~ndo was
         aware of the AGS guidelines' content when it agreed to provide this funding,
         and AGS drafted the guidelines with the expectation it would seek drug
         company funding to promote them after their completion.

         i. Endo sales representatives told Springfield prescribers that its drugs were
         "steady state," the implication of which was that they did not produce a rush or
         euphoric effect, and therefore were less addictive and less likely to be abused.
         On information and belief, these false representations were made to practitioners
         in the Springfield area.

        j. Endo provided grants to APF to distribute Exit Wounds (2009) to veterans,
        which taught that "[l]ong experience with opioids shows that people who are not
        predisposed to addiction are very unlikely to become addicted to opioid pain
        medications." Although the term "very unlikely" is not defined, the overall
        presentation suggests that the risk is so low as not to be a worry.

        k. In discussions with prescribers, Endo sales 'representatives omitted discussion
        of addiction risks related to Endo's drugs. On information and belief, these
        material omissions were made 'in representations to practitioners in the
        Springfield area.

        Defendant deceptively claimed without scientific support that the risk of
        addiction could be avoided or managed

        a. An Endo-supported publication, titled Pain Management Dilemmas in
        Primary Care: Use of Opioids, recommended screening patients using tools like
        the Opioid Risk Tool or the Screener and Opioid Assessment for Patients with
        Pain, and advised that patients at high risk of addiction could safely (e.g.,
        without becoming addicted) receive chronic opioid therapy using a "maximally
        structured approach" involving toxicology screens and pill counts.

        Defendant falsely stated or suggested the concept of "pseudoaddiction" and
        patients who only need more opioids, and should be treated as such



                                       115
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 130 of 190




         a. Endo distributed copies of a book by KOL Dr. Lynn Webster entitled
         Avoiding Opioid Abuse While Managing Pain (2007). Endo's internal planning
         documents describe the purpose of distributing this book as to "[i]ncrease the
         breadth and depth of the Opana ER prescriber base." The book claims that,
         when faced with signs of aberrant behavior, the doctor should regard it as
         pseudoaddiction and thus, increasing the dose in most cases ..• should be the
         clinician's first response." (Emphasis added).

         b. Endo spent $246,620 to buy copies of FSMB's Responsible Opioid
         Prescribing (2007), which was distributed by Endo's sales force. This book
         asserted that behaviors such as "requesting drugs by name," "demanding or
         manipulative behavior," seeing more than one doctor to obtain opioids, and
         hoarding, are all signs of "pseudoaddiction."

         Defendant falsely stated or suggested that withdrawal from opioids was not
         a problem and prescribing or using opioids should be without hesitation

         a. A CME sponsored by Endo, titled Persistent Pain in the Older Adult, taught
         that withdrawal symptoms can be avoided entirely by tapering the dose by 10-
         20% per day for ten days.

         Defendant suggested that high-dose opioid therapy was safe

        a. Endo sponsored a website, painknowledge.com, through APF and NIPC,
        which claimed in 2009 that opioids may be increased until "you are on the right
        dose of medication for your pain," and once that occurs, further dose increases
        would not occur. Endo funded the site, which was a part of Endo's marketing
        plan, and tracked visitors to it.

        b. Endo distributed a patient education pamphlet edited by KOL Dr. Russell
        Portenoy, titled Understanding Your Pain: Taking Oral Opioid Analgesics. In
        Q&A format, it asked: "If I take the opioid now, will it work later when I really
        need it?" The response was: "The dose can be increased .... You won't 'run
        out' of pain relief."

        Defendant deceptively omitted the risks of opioids, including in comparison
        to NSAIDs

        a. Endo distributed a "case study" to prescribers, titled Case Challenges in Pain
        Management: Opioid Therapy for Chronic Pain. The study cites an example,
        meant to be representative, of a patient "with a massive upper gastrointestinal
        bleed believed to be related to his protracted use ofNSAIDs" (over eight years),
        and recommends treating with opioids instead.

        b. Endo sponsored a website, painknowledge.com, through APF and NIPC,
        which contained a flyer called "Pain: Opioid Therapy." This publication
        included a list of adverse effects from opioids that omitted significant adverse
        effects like hyperalgesia, immune and hormone dysfunction, cognitive


                                      116
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 131 of 190




                impainnent, tolerance, dependence, addiction, and death. Endo continued to
                provide funding for this website through 2012, and closely tracked unique
                visitors to it.

               c. Endo provided grants to APF to distribute Exit Wounds (2009), which omitted
               warnings of the risk of interactions between opioids and benzodiazepines, which
               would increase fatality risk. Exit Wounds also contained a lengthy discussion of
               the dangers of using alcohol to treat chronic pain but did not disclose dangers of
               mixing alcohol and opioids.


               d. Endo sales representatives told prescribers that NSAIDs were more toxic than
               opioids. On infonnation and belief, these false representations were made to
               practitioners in the Springfield area.

Acta vis       Falsehood that scientific evidence supports the long-term use of opioids to
               improve patients' function and quality of life

               a. Documents from a 2010 sales training indicate-that Actavis trained its sales
               force to instruct prescribers that "most chronic benign pain patients do have
               markedly improved ability to function when maintained on chronic opioid
               therapy." (Emphasis added).

               b. Documents from a 2010 sales training indicate that Actavis trained its sales
               force that increasing and restoring function is an expected outcome of chronic
               Kadian therapy, including physical, social, vocational, and recreational function.

               c. Actavis distributed a product advertisement that claimed that use of Kadian to
               treat chronic pain would allow patients to return to work, relieve "stress on your
               body and your mental health," and "cause patients to enjoy their lives." The
               FDA warned Actavis such claims were misleading, writing: "We are not aware
               of substantial evidence or substantial clinical experience demonstrating that the
               magnitude of the effect the drug has in alleviating pain, taken together with any
               drug-related side effects patients may experience . . . results in an overall
               positive impact on a patient's work, physical and mental functioning, daily
               activities, or enjoyment oflife." 113

               d. Actavis sales representatives told prescribers that prescribing Actavis's
               opioids would improve their patients' ability to function and improve their
               quality of life. On infonnation and belief, these false representations were made
               to practitioners in the Springfield area.

               Defendant misrepresented the risk of addiction

               a. Documents from a 2010 sales training indicate that Actavis trained its sales

113
       Abrams, supra n.85.


                                             117
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 132 of 190




         force that long-acting opioids were less likely to produce addiction than short-
         acting opioids, although there is no evidence that either form of opioid is less
         addictive or that any opioids can be taken long-term without the risk of
         addiction.

         c. Kadian sales representatives told prescribers that Kadian was "steady state"
         and had extended release mechanisms, the implication of which was that it did
         not produce a rush or euphoric effect, and therefore was less addictive and less
         likely to be abused. On information and belief, these false representations were
         made to practitioners in the Springfield area.

         d. Kadian sales representatives told prescribers that the contents of Kadian could
         not be dissolved in water if the capsule was opened, implying that Kadian was
         less likely to be abused-and thereby less addictive-than other opioids. On
         information and belief, these deceptive representations were made to
         practitioners in the Springfield area.

         e. In discussions with prescribers, Kadian sales representatives omitted any
         discussion of addiction risks related to Actavis's drugs. On information and
         belief, these material omissions were made in presentations to practitioners in
         the Springfield area.

         Defendant deceptively claimed without scientific support the risk of
         addiction could be avoided or managed

         a. Documents from a 20 I 0 sales training indicate that Actavis trained its sales
         force that prescribers can use risk screening tools to limit the development of
         addiction.

         Defendant falsely stated or suggested the concept of "pseudoaddiction" and
         patients who only need more opioids, and should be treated as such

        a. Documents from a 2010 sales training indicate that Actavis trained its sales
        force to instruct physicians that aberrant behaviors like self-escalation of doses
        constituted "pseudoaddiction."

        Defendant falsely stated or suggested that withdrawal from opioids was not
        a problem and prescribing or using opioids should be without hesitation

        a. Documents from a 2010 sales training indicate that Actavis trained its sales
        force that discontinuing opioid therapy can be handled "simply" and that it can
        be done at home. Actavis sales representative training claimed opioid
        withdrawal would take only a week, even in addicted patients.

        Defendant suggested that high-dose opioid therapy was safe

        a. Documents from a 2010 sales training indicate that Actavis trained its sales
        force that "individualization" of opioid therapy depended on increasing doses


                                       118
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 133 of 190




                "until patient reports adequate analgesia" and to "set dose levels on [the] basis
                of patient need, not on [a] predetermined maximal dose."' Actavis further
                counseled its sales representatives that the reasons some physicians had for not
                increasing doses indefinitely were simply a matter of physician "comfort level,"
                which could be overcome or used as a tool to induce them to switch to Actavis's
                opioid, Kadian.

                Defendant deceptively omitted the risks of opioids, including in comparison
                to NSAIDs

                a. Documents from a 2010 sales training indicate that Actavis trained its sales
                force that the ability to escalate doses during long-term opioid therapy, without
                hitting a dose ceiling, made opioid use safer than other forms of therapy that had
                defined maximum doses, such as acetaminophen or NSAIDs.

                b. Actavis also trained physician-speakers that "maintenance therapy with
                opioids can be safer than long-term use of other analgesics," including NSAIDs,
                in older persons.

                c. Kadian sales representatives told prescribers that NSAIDs were more toxic
                than opioids. On information and belief, these false representations were made
                to practitioners in the Springfield area.

Mallinckrodt Defendant Mallinckrodt funded false publications and presentations.

               a. In 2010, Mallinckrodt sponsored an initiative called "Collaborating and
               Acting Responsibly to Ensure Safety (C.A.R.E.S.), through which it published
               and promoted the book "Defeat Chronic Pain Now!" aimed at chronic pain
               pati~nts. The book is still available for sale and is available online at
               www.defeatchronicpainnow.com.

               b. Until at least February 2009, Mallinckrodt provided an educational grant to
               Pain-Topics.erg, a now-defunct website that touted itself as "a noncommercial
               resource for healthcare professionals, providing open access to clinical news,
               information, research, and education for a better understanding of evidence-
               based pain-management practices." 114 Among other content, the website
               included a handout titled "Oxycodone Safety Handout for Patients," which
               advised practitioners that: "Patients' fears of opioid addiction should be
               dispelled." 115


114
        Pain                Treatment               Topics,                 PAIN-TOPICS.ORG,
https://web.archive.org/web/20070104235709/http://www. pain-topics.erg: 80/ (last updated Jan.
3, 2007).
115
      Lee A. Kral, PharmD & Stewart B. Leavitt, MA, Oxycodone Safety Handout for Patients,
PAIN-TOPICS. ORG     (June   2007),      http://paincommunity.org/b log/wp-content/up loads/
OxycodoneHandout. pdf.


                                              119
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 134 of 190




                c. In November 2016, Mallinckrodt paid Dr. Scott Gottlieb ("Gottlieb"), the
                current commissioner of the FDA, $22,500 for a speech in London, shortly after
                the U.S. presidential election. 116 Gottlieb has also received money from the
                Healthcare Distribution Alliance ("HDA"), an industry-funded organization that
                pushes the agenda of large pharmaceutical wholesalers, and he has often
                criticized efforts aimed at regulating the pharmaceutical opioid market. 117

                Defendant misrepresents the risk of addiction

                a. "Defeat Chronic Pain Now!" advises laypeople who are considering taking
                opioid drugs that "[o]nly rarely does opioid medication cause true addiction." 118

                b. "Oxycodone Safety Handout for Patients" included false and misleading
                statements concerning the risk of addiction associated with prescription opioids:

                       Will you become dependent on or addicted to oxycodone?

                            •   After a while, oxycodone causes physical dependence.
                                That is, if you suddenly stop the medication you may
                                experience uncomfortable withdrawal symptoms, such as
                                diarrhea, body aches, weakness, restlessness, anxiety, loss
                                of appetite, and other ill feelings. These may take several
                                days to develop.

                            •   This is not the same as addiction, a disease involving
                                craving for the drug, loss of control over taking it or
                                compulsive use, and using it despite harm. Addiction to
                                oxycodone in persons without a recent history of alcohol
                                or drug problems is rare. 119

                Defendant deceptively claimed without scientific support that the risk of
                addiction could be avoided or managed.

               a. "Defeat Chronic Pain Now!" states that the issue of tolerance is "overblown,"
               because "[o]nly a minority of chronic pain patients who are taking long-term
               opioids develop tolerance." In response to a hypothetical question from a
               chronic back pain patient who expresses a fear of becoming addicted, the book

116
        Lee Fang, Donald Trump's Pick to Oversee Big Pharma Is Addicted to Opioid-Industry
Cash, INTERCEPT (Apr. 4, 2017, 2: 15 PM), https://theintercept.com/2017/04/04/scott-gottlieb-
opioid.
117
       Id.
118
       Galer, supra n.58.
119
      Lee A. Kral, PharmD & Stewart B. Leavitt, MA, Oxycodone Safety Handout/or Patients,
PAIN-TOPICS.ORO      (June   2007),      http://paincommunity.org/blog/wp-content/uploads/
OxycodoneHandout. pdf.


                                               120
         Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 135 of 190




                  advises that "[i]t is very uncommon for a person with chronic pain to become
                  'addicted' to narcotics IF (1) he doesn't have a prior history of any addiction
                  and (2) he only takes the medication to treat pain."

                  Defendant falsely stated or suggested the concept of "pseudoaddiction" and
                  patients who only need more opioids, and should be treated as such.

                  a. The FAQ section of Pain-Topics.org contained the following false and
                  misleading information downplaying the dangers of prescription opioid use:

                         Pseudoaddiction - has been used to describe aberrant patient
                         behaviors that may occur when pain is undertreated (AAPM
                         2001). Although this diagnosis is not supported by rigorous
                         investigation, it has been widely observed that patients with
                         unrelieved pain may become very focused on obtaining opioid
                         medications, and may be erroneously perceived as "drug
                         seeking." Pseudoaddiction can be distinguished from true
                         addiction in that the behaviors resolve when the pain is
                         effectively treated. Along with this, two related phenomena have
                         been described in the literature (Alford, et al. 2006):

                                Therapeutic dependence - sometimes patients exhibit
                                what is considered drug-seeking because they fear the
                                reemergence of pain and/or withdrawal symptoms fr.om
                                lack of adequate medication; their ongoing quest for more
                                analgesics is in the hopes of insuring a tolerable level of
                                comfort.

                                Pseudo-opioid-resistance - other patients, with adequate
                                pain control, may continue to report pain or exaggerate its
                                presence, as if their opioid analgesics are not working, to
                                prevent reductions in their currently effective doses of
                                medication.                                    '

                         Patient anxieties about receiving inadequate pain control can be
                         profound, resulting in demanding or aggressive behaviors that are
                         misunderstood by healthcare practitioners and ultimately detract
                         from the provision of adequate pain relief. 120

                   Defendant's document "Commonsense Oxycodone Prescribing & Safety,"
                   falsely suggests that generic oxycodone is less prone to abuse and diversion
                   than branded oxycodone: "Anecdotally,- it has been observed that generic
                 . versions of popularly abused opioids usually are less appealing; persons
                   buying drugs for illicit purposes prefer brand names because they are more

12
     °
     FAQs,        PAIN-TOPICS.ORG,          https://web.archive.org/web/20080821191924/http:/!
www.paintopics.org/faqs/indexl .php (last updated Jan. 8, 2008).


                                               121
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 136 of 190




                rec~gnizableand the generics have a lower value 'on the street,' which also
                makes them less alluring for drug dealers." 121

                Defendant misbranded and marketed an unapproved drug

                a. On March 30, 2009, Mallinckrodt received a letter from the FDA stating that
                Mallinckrodt was found to have been marketing an unapproved new drug,
                morphine sulfate concentrate oral solution 20 mg/ml, in violation of 21 U.S.C.
                §§331(d) and 355(a). Mallinckrodt had been marketing this unapproved
                formulation since 2005.

                The letter also stated that its unapproved morphine formulation was misbranded
                under 21 U.S.C. §352(f)(l) because the conditions it was intended to treat were
                not amenable to self-diagnosis and treatment. Adequate directions for such use,
                therefore, could not be written. As a result, introduction or delivery for
                introduction into interstate commerce of its unapproved morphine formulation
                violated 21 U.S.C. §§33l(a) and (d).

Insys           Defendant sales representatives falsely told prescribers in the Springfield area
                that withdrawal from opioids was not a problem and prescribing or using
                opioids should be without hesitation.

                Defendant sales representatives falsely told prescribers in the Springfield area
                that high-dose opioid therapy was safe, and advocated starting patients at a
                higher than approved dosage.

                Defendant sales representatives, in false representations to prescribers in the
                Springfield area, deceptively omitted the risks of opioids, including in
                comparison to NSAIDs

                Defendant created a system of insurance reimbursement to get its prescriptions
                approved that was based on fraud, such as advising the insurance companies that
                they were calling from the physician's office or falsely advising the insurance
                companies that the patient had cancer when (s)he did not.


        D.     Unlawful Conduct of Distributor Defendants

        368.   Under the statutory scheme set out in the CSA, enacted by Congress in 1970,

wholesale pharmaceutical distributors were given the statutory obligation to have in place

"effective controls" to prevent the "diversion" of controlled substances. 21 C.F.R. § 1301.71(a).

121
       Lee A. Kral, PharmD, BCPS, Commonsense Oxycodone Prescribing & Safety, PAIN-
TOPICS.ORG       (June      2007),    http://paincommunity.org/blog/wp-content/uploads/
OxycodoneRxSafety. pdf.


                                              122
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 137 of 190




Once a pharmaceutical distributor detects a "suspicious order" of the contr:olled substance, it is

obligated to take several mandatory steps. It must report the "suspicious order" to the DEA.

Additionally, the wholesaler must investigate the suspicious order, document the result of the

investigation, and, if not reasonably satisfied that the suspicious order is for the legitimate sale of

the Retail End User, it must immediately halt the sale. See Masters Pharm., 861 F.3d at 21'2-13.

Plaintiff expressly denies that the reference to the CSA in this Complaint means that any claims

"arise under" federal law within the meaning of 28 U.S.C. § 1331.

       369.    Significantly, the Distributor Defendants' aforementioned statutory obligation to

monitor and report suspicious orders does not arise solely under the federal CSA. Distributor

Defendants have identical statutory obligations arising under Massachusetts state law. See Mass.

Gen. Laws ch. 94C, § 12(a)(2) (requiring that distributors of controlled substances must be

registered and in "compliance with applicable federal, state, and local law"). More specifically,

Massachusetts state law requires wholesale drug distributors of opioid pain medications to:

"operate in compliance with applicable federal, state, and local laws and regulations" (247 CMR

7.04(9)(a)); register with the Massachusetts Board of Registration in Pharmacy, the

Massachusetts Department of Public Health, and DEA (247 CMR 7.04(9)(c)); and "keep records,

maintain inventories, and make reports in conformance with the requirements of the Federal

Comprehensive Drug Prevention and Control Act of 1970 and the Federal Food, Drug and

Cosmetic Act" (105 CMR 700.006(A)). As such, the Distributor Defendants have concurrent

duties under both state and federal statutory law to monitor and halt suspicious orders of

controlled substances. In addition, the Distributor Defendants have a common law duty that is

owed to Plaintiff to operate their businesses (the distribution of opioids, which are controlled

substances) in a lawful, reasonable, and safe manner. This common law duty includes taking




                                                123
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 138 of 190




reasonable measures to protect the public, and the governmental entity responsible for protecting

the public health of its residents, from having the community become awash in an excessive

amount of powerful and dangerous opioids.

        370.    A database known as the "Automation of Reports and Consolidated Orders

System" ("ARCOS") was set up under the 1970 Controlled Substances Act.               ARCOS is a

comprehensive reporting system that shows the flow of every controlled substance from its point

of manufacture, through the distributor, and on to the Retail End User.

        371.    The Commonwealth of Massachusetts has a similar reporting system for

monitoring the flow of controlled substances, the Prescription Monitoring Program ("MAPMP"),

which was established in 1992.        Like the ARCOS database, the MAPMP has entered into

"reciprocal agreements with other states that have compatible prescription drug monitoring

programs to share prescription drug monitoring information among the states." Mass. Gen. Laws

ch. 94C, §24A(a)(2).

        372.    All of the Manufacturer Defendants and Distributor Defendants have access to the

MAPMP and ARCOS databases, and each is under concurrent obligations to enter into the

databases all transactions with which it is involved for any controlled substance.

        373.    The ARCOS database is part of the architecture of a "closed system" assuring that

every entity that touches a controlled substance is a DEA registrant. The Distributor Defendants

have been tasked under state and federal statutory obligations to serve as primary gatekeepers or

monitors to ensure that controlled substances are not allowed to flow into a community for

illegitimate uses, referred to as "diversion."

        374.   The ARCOS system shows distribution of controlled substances to Retail End

Users on the basis of their zip code.      Therefore, one would be able to learn through these




                                                 124
          Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 139 of 190




databases every time that a distributor made a sale to a Retail End User, within the zip code of

the City of Springfield, that appeared to be suspicious and which specific prescription opioid was

shipped.

                375.       If the Distributor Defendants would permit access to such information, Plaintiff

could document in this Complaint the gross number of suspicious sales made by each Distributor                                                                               i


Defendant to the City of Springfield in violation of its statutory obligation.

                376.       The Distributor Defendants will not permit such access, even in response to a

FOIA request. Instead, they require the government to assert trade secret and confidentiality

exemptions under Exemption 4 ofFOIA.

               377.        The following chart122 shows the only information publicly available from the

ARCOS database, which reveals data from 2006 to 2017 on the basis of the first three digits of a

zip code. Based on the first three digits of the relevant zip codes, the ARCOS database reveals

the following grams (i.e., thousands of milligrams) were delivered to the Greater Springfield area

by chemical category of opioid.

                                                              ARCOS DATABASE - SPRINGFIELD, MA


  Drug     N'~mt/Codt       %006        2007        1008        1009         !010        lOll         lOll        2013       101~        !015         2016       1017
  81JFmorpbme906S          m.1.:       S46.22      1,069.67    1,6S2.S1    2,317.S2    3,119.13     3,45$.15    3,027.02    4,133.J9    -1,361.SO   4,721.13    5,0J6.61
  Fenm}i Bue9SOI           271.$7      29$.48      309.64      299.75       m.s2        26.:.0J      295.6.:     274.S9      266.23     2J2.SS       21S.87      176.19
  Hydrocodolle9193        J,010.69    4,39-1.20   4,3JS.46     4.$.17.76   4,S7S.22    J,SSO.o7     -1,731.99   4,392.15    3,819.95    3,0H.23     2,242.30    l,SS4.06
 ~t<91SO                   1,919.20   2,346.42     l,9SJ.07    2,383.68    1,929.69    2,067.23     2,083.42    1,916.9J    1,924.61    1,737.49    1,m.36      l,S06.S7
      Morpbille9300       24,210.Sl   23,6iS.99   21,833.42   21,923.23    20.~7.90    20,3SS.6.:   20,222.29   20,099.SS   IS,137.82   17,183.0J   14,6SS.76   12,16.:.67
      Ol!)'a>dolle91-13   52,763.0S   102,ili>.6$ S6,6J9.S9   SS,4S0.33    S9,S39.70   62,859.SS    6S,6S0.36   64,037.24   SS,658.27   S1,136.3S 46,661.79     39,Sll.13
  ~i11.1m•Jm1~96s2          S6.0J      309.7$      331.41      263.61       229.oJ      SU.II        303.IJ      153.27      66.64       84.66       73.IS        39.7
      ~97SO                  -           -           -           250        362.S        iOJ.S        911          820       7SO.S        721         l.SS6       1,771



               378.        Thus, for example, the amount of oxycodone sent to the City of Springfield in

2017 was 39,511.73 grams, or 39,511,730 mg, the equivalent of 1,975,586 pills of20 mg each.

122
       ARCOS Retail Drug Summary Reports, U.S. D.O.J. https://www.deadiversion.
usdoj.gov/arcos/retail_drug_surnmary/index.html (last visited Jul. 5, 2018).


                                                                                     125
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 140 of 190




Similarly, in 2012, its most recent peak distribution year, 65,680.36 grams, or 65,680,360 mg,

the equivalent of3,284,018 pills of20 mg each, of oxycodone was showered on Springfield.

        379.    Although the publicly available ARCOS information only stretches back to 2000,

upon information and belief, additional recorded data exists for the period preceding 2000. If

Distributor Defendants would permit access to this information, this longer timeline would show

the dramatic increase in pharmaceutical opioid distribution in the City of Springfield over the

preceding ten years (i.e., 1990-2000).

        380.   The three Distributor Defendants, McKesson, Cardinal, and ABDC, control 85-

90% of the market share in the United States for the distribution of prescription opioids.

        381.   It is reasonable to assume, and Plaintiff alleges on information and belief, that the

three Distributor Defendants have engaged, and continue to be engaged, in the unlawful conduct

of failing to report suspicious orders, reasonably investigate such orders, or halt such orders,

thereby knowingly, recklessly, or negligently making grossly excessive distributions of opioid

drugs into the City of Springfield, and its surrounding areas, which threatened (and continues to

threaten) the public health and safety of residents of the City.

       382.    Each Distributor Defendant has repeatedly and purposely breached its duties

under state statutory and common law with clear knowledge that a foreseeable result of its

breach would be the diversion of dangerous prescription opioids for non-medical purposes.

       383.    On September 26, 2006, the DEA sent a letter to Distributor Defendants

McKesson, Cardinal, and ABDC cautioning them not to "tum a blind eye to the suspicious




                                                 126
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 141 of 190




circumstances." It further warned that "even just one distributor that uses its DEA registration to

facilitate diversion can cause enormous harm." 123

        384.     On December 27, 2007, the DEA sent another letter to Distributor Defendants

McKesson, Cardinal, and ABDC warning them again of the importance of fulfilling their

obligation and role as gatekeepers for the safe distribution of opioid prescriptions. The DEA

letter stated, in part:

        Registrants ~re reminded that their responsibility does not end merely with the
        filing of a suspicious order report. Registrants must conduct an independent
        analysis of suspicious orders prior to completing a sale to determine whether the
        controlled substances are like~y to be diverted from legitimate channels. 124

        385.     Each Distributor Defendant made the unlawful and unconscionable decision to
                                      '

continue suspicious sales, where it had strong reason to believe, or actually knew, that the

prescription drugs were being diverted and not being used for legitimate reasons, thereby

subjecting Americans and Massachusetts residents, including residents of the Springfield

community, to grievous harm up to, and including, death by overdose.             Nevertheless, the

Distributor Defendants, in derogation of their duty, and with foreseeable harm ensuing to the

Plaintiff, continued to permit the sales to go through for one reason: the sales enhanced the

Defendants' profits.

        386.     Upon information and belief, each Distributor Defendant knowingly made the

business decision that payment of whatever fines were imposed was simply the cost of doing

business, so long as their unlawful shipments and ensuing profits could continue.


123
       Letter from Joseph T. Rannazzisi, Deputy Assist. Admin., Office of Diversion Control, to
Cardinal Health (Sept. 27, 2006) (a copy of the letter is filed at Cardinal Health, Inc. v. Holder,
No. 12-cv-00185 (D.D.C. Feb. 10, 2012), ECF No. 14-51).
124
       Letter from Joseph T. Rannazzisi, Deputy Assist. Admin., Office of Diversion Control, to
Cardinal Health (Dec. 27, 2007) (a· copy of the letter is filed at Cardinal Health, Inc. v. Holder,
No.12-cv-00185 (D.D.C. Feb. 10, 2012), ECF No. 14-8).


                                               127
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 142 of 190




        387.   Defendant McKesson agreed to pay a $150 million civil penalty to the DOJ on

January 17, 2017 for violations of the CSA. While this settlement was premised on federal law

violations, this same conduct would also constitute a violation of Massachusetts state law under

Mass. Gen. Laws ch. 94C, §12(a), as well as 247 CMR 7.04(9)(a)-(b) and 105 CMR 700.006(A).

        388.   Additionally, in 2008, McKesson agreed to a $13.25 million civil penalty and

entered into an administrative agreement for its failure to detect and report suspicious sales. The

fine was the result of several district investigations by various DEA field divisions and U.S.

Attorneys' offices, including the U.S. Attorney for the District of Massachusetts.

        389.   The DOJ announced through its Office of Public Affairs, in connection with the

January 2017 fine to McKesson, that despite entering into the 2008 agreement, "[f]rom 2008

until 2013, McKesson supplied various U.S. pharmacies an increasing amount of oxycodone and

hydrocodone pills, frequently misused products that are part of the current opioid epidemic." 125

        390.   In December of 2016, Cardinal agreed to pay $44 million to the DOJ for its

violations of the CSA ($34 million for itself and $10 million for a subsidiary). Again, this same

conduct would be considered a violation of Mass. Gen. Laws ch. 94C, § 12(a), as well as 247

CMR 7.04(9)(a)-(b) and 105 CMR 700.006(A).

        391.   On April 24, 2007, the DEA issued an order to show cause and an immediate

suspension order against Defendant ABDC's Orlando, Florida, distribution center, alleging

failure to maintain effective controls against diversion of controlled substances. On June 22,

2007, the DEA suspended ABDC's DEA registration at that facility. ABDC was allowed to

continue shipments of controlled substances from its other facilities, so business was not

interrupted.


125    See News Release, US DOJ Office of Public Affairs, supra n.6.


                                               128
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 143 of 190




        392.    The repeated shipments of suspicious orders, year-after-year, by each Distributor

Defendant demonstrated its reckless conduct and criminal indifference to its statutory and

common law obligations, which it knew would result in a great probability of causing substantial

harm to a great many American communities, including Springfield.

        393.    The Distributor Defendants' failure to detect, report, investigate, and halt

suspicious orders is a direct, foreseeable, and proximate cause of the excessive amounts of

opioids that have inundated the City of Springfield in numbers far beyond any legitimate medical

need.

        394.    Plaintiff seeks damages from the Distributor Defendants as reimbursement for the

costs it incurred, is still incurring, and will, for the foreseeable future, continue to incur to try to

contain and mitigate the hazards to public health and safety caused by the Distributor

Defendants. Additionally, Plaintiff seeks injunctive relief, including payment for future costs

required to eliminate the public nuisance caused by the Distributor Defendants' unlawful and

unconscionable acts.

        E.     Defendants Are Estopped from Asserting Statute of Limitations or Laches
               Defenses

               1.      The Manufacturer          Defendants      Fraudulently     Concealed      Their
                       Misconduct

        395.   The Manufacturer Defendants, both individually and collectively, made,

promoted, and handsomely profited from their misrepresentations and material omissions about

the risks and benefits of opioids for chronic pain, even though they knew that their

misrepresentations and material omissions were false and deceptive. The long-held medical

view, along with research and clinical experience prior to the commencement of the

Manufacturer Defendants' campaign of disinformation, established that opioids are highly

addictive and responsible for a long list of very serious adverse outcomes. Upon· information and


                                                 129
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 144 of 190




belief, the FDA warned Defendants of the questionable basis of chronic long-term use of opiolds,

and Defendants had access to scientific studies, detailed prescription data, and reports of adverse

events, including reports of addiction, hospitalization, and death - all of which clearly described

the devastating harm from long-term opioid use. More recently, the FDA and CDC have issued

pronouncements, based on medical evidence, that conclusively expose the falsity of Defendants'

misrepresentations.

        396.     Endo and Purdue have recently entered agreements in New York State prohibiting

them from making some of the same misrepresentations described in this Complaint. Collegium

has been issued an FDA Warning Letter, as recently as February 2018, for engaging in the

identical egregious misrepresentations that have caused the opioid addiction and overdose

epidemic. More specifically, the Warning Letter asserts that Collegium has materially omitted

the description of risks of addiction, abuse, overdose, and death from its oxycodone product and

has failed to disclose that the product is only medically indicated for use if safer alternative

treatments have been tried by the patient without success.

        397.     At all times relevant to this Complaint, the Manufacturer Defendants took steps

that were designed to, and did, in fact, fraudulently conceal their deceptive marketing and

unlawful conduct.      For example, the Manufacturer Defendants disguised their role in the

deceptive marketing of long-term opioid therapy by secretly funding and working through third

parties, like Front Groups and KOLs. The Manufacturer Defendants never disclosed their role in

shaping, editing, and approving the content of information and materials disseminated by these

third parties.   They did not reveal that CMEs on pain management had been infiltrated by

persons that were being paid to espouse the deceptive position of the Manufacturer Defendants




                                               130
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 145 of 190




that opioids were a safe modality for the treatment of chronic pain and to suppress the

presentation of any other views.

        398.    The Manufacturer Defendants ran websites with generic names, such as

painknowledge.com, that were actually funded, in substantial part, by the Manufacturer

Defendants.

        399.    The Manufacturer Defendants manipulated their promotional materials and the

scientific literature to make it appear that these documents were accurate, truthful, and supported

by objective evidence when they were not. For example, the Manufacturer Defendants, other

than Insys ·and Collegium, distorted the import of the Porter/Jick Letter to the NEJM (see supra

at ,,190-94).      The Manufacturer Defendants, other than Insys and Collegium, invented

"pseudoaddiction" and promoted it to an unsuspecting medical community (see supra at           ,,172-
80). The Manufacturer Defendants provided the medical community with false and misleading

information about ineffectual strategies to avoid or control opioid addiction. The Manufacturer

Defendants spent tens of millions of dollars over a period of years on a misinformation campaign

and so permeated the avenues where information was disseminated to physicians and the medical

community that it was difficult, if not impossible, for medical professionals to detect the truth.

        400.    The Manufacturer Defendants also promoted the false information regarding the

relative safety of chronic opioid use directly to the public, especially directing their messages to

the elderly and veterans (see supra at ,,290-308). The deception was so widespread that it was

difficult for the public to learn the true risk of opioids.

        401.    Similarly, it was difficult, if not impossible, for Plaintiff to detect the harm being

perpetrated on its community and citizens by the explosive use of opioids for everyday pain.

Plaintiff did not, and could not, have known of the existence or scope of the Manufacturer




                                                   131
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 146 of 190




Defendants' industry-wide fraud and could not have acquired such knowledge through the

exercise of reasonable diligence.

                 2.    Distributor Defendants Concealed Their Violations of State Statutory
                       and Common Law as Well as Federal Law

          402.   Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook efforts to purposefully conceal their unlawful conduct and

fraudulently assure the public, including the Commonwealth of Massachusetts, Springfield, and

the City's medical community, that they were undertaking efforts to comply with their

obligations under the state and federal controlled substances laws.

          403.   The Distributor Defendants concealed their unlawful conduct and fraudulently

assured the public, the Commonwealth of Massachusetts, and the City of Springfield that they

were fully compliant with their obligations. For example, a Cardinal executive claimed that

Cardinal uses "advanced analytics" to monitor its supply chain and assured the public it was

being "as effective and efficient as possible in constantly monitoring, identifying, and

eliminating any outside criminal activity." 126

          404.   Similarly, McKesson publicly stated that it has a "best-in-class controlled

substance monitoring program to help identify suspicious orders" and claimed it is "deeply

passionate about curbing the opioid epidemic in our country." 127



126
        Lenny Bernstein, et al., How Drugs Intended for Patients Ended Up in the Hands of
Illegal  Users: 'No One Was Doing Their Job', WASH. POST, Oct. 22, 2016,
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-
the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/1Oe79396-30a7-l1 e6-8ff7-
7b6c 1998b7a0_ story.html?utm_term=.30f8a 1ea754 l.
127
        Scott Higham, et al., Drug Industry Hired Dozens of Officials from the DEA as the
Agency     Tried to      Curb     Opioid Abuse,      WASH.      POST,     Dec.   22,   2016,
https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-dea-to-
pharmaceutical-industry/20l6/ 12/22/55d2e938-c07b-11e6-b527-949c5893595 e_story .html.


                                                  132
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 147 of 190




       405.    Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Distributor Defendants, through their trade associates, Healthcare

Distribution Management Association ("HDMA") and National Association of Chain Drug

Stores ("NACDS"), filed an amicus brief, which stated:

       Distributors take seriously their duty to report suspicious orders, utilizing both
       computer algorithms and human review to detect suspicious orders based on the
       generalized information that is available to them in the ordering process.

Masters Pharm,, Inc. v. US. Drug Enf't Admin., No. 15-1335, 2016 WL 1321983, at *25 (D.C.

Cir. Apr. 4, 2016).    Thus, while acknowledging their duty to report suspicious sales, the

Distributor Defendants falsely represented that they acted in compliance with those obligations.

       406.    The Distributor Defendants have also concealed and prevented discovery of

information, including data from the ARCOS and MAPMP databases, that will confirm the

extent of their wrongful and illegal activities. For example, they refused to allow the DEA to

reveal the amount of prescription opioids distributed to the Springfield area by name of

distributor and product trade name, claiming trade secret, confidentiality, or privilege, m

response to FOIA requests.

              3.      The Statute of Limitations and Laches Doctrine Do Not Apply Here

       407.   The medical community, patients, their families, the Commonwealth of

Massachusetts, and Plaintiff were duped by the Manufacturer Defendants' campaign to

misrepresent and conceal the truth about the opioid drugs that they were aggressively pushing in

the Commonwealth of Massachusetts and City of Springfield.

       408.   The medical community, patients, their families, the Commonwealth of

Massachusetts, and Plaintiff were duped by the Distributor Defendants' campaign to

misrepresent and conceal the truth that they were dumping opioids into the City of Springfield,




                                              133
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 148 of 190




despite being alerted to the fact that year-after-year they were ignoring their obligation under

state and federal law to protect the community from suspicious sales.

        409.    All Defendants intended that their actions and omissions would be relied upon,

including by Plaintiff. Plaintiff did not know, and did not have the means to know, the truth due

to Defendants' actions and omissions.

        410.    Plaintiff reasonably relied on Defendants' affirmative statements regarding their

purported compliance with their obligations under the law and consent orders.

        411.    The purposes of the statute of limitations period and laches doctrine are satisfied

in this case because Defendants cannot claim prejudice where Plaintiff filed suit promptly upon

discovering the facts essential to its claims, described herein, which Defendants knowingly

concealed. Plaintiff did not, and could not, have known through the exercise of reasonable

diligence of its causes of action as a result of Defendants' conduct.

        412.   Defendants' torts based upon misrepresentation and deceit continues to this day.

They continue their deception to avoid compliance with their legal obligations by falsely

characterizing the opioid epidemic in Plaintiffs community, as well as the nation, as one of

"abuse." In truth, as the Defendants have known for years, the proximate cause of the epidemic

is the "use" of opioids - which have been described as "heroin pills" - for chronic pain, which

use was always highly dangerous, medically contraindicated, and likely to cause addiction in the

widespread manner exactly as it has occurred.

       413.    Plaintiff continues to suffer harm from the public nuisance created by the

unlawful actions by the Defendants and, until the nuisance is abated, the harm to the Plaintiff

will continue for the foreseeable future.




                                                134
       Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 149 of 190




         F.     Damages to the City of Springfield

         414. , As a foreseeable, direct, and proximate result of the unlawful conduct of the

· Defendants, along with those of the third-party Front Groups and KO Ls, who were assisted and

 controlled by the Manufacturer Defendants, the City of Springfield, along with many other

 communities in the United States, has been subjected to devastating public health epidemics of

 addiction and overdose.

         415.   As discussed supra at      ififll 7-24,   it is well-recognized and well-established

 biology that, once a person becomes addicted to opioid stimulation of opioid receptors in his or

 her brain, that person is compelled to continue to crave and seek out that stimulation, even if the

 original prescription drug, which began the addiction, is no longer available, either because it is

 too expensive or the prescription opioids have become more restricted. Absent treatment, which

 is often not effective, the opioid-addicted person will use illicit opioids, such as heroin, or

 fentanyl, or a combination of those opioids, if they are available. People who are addicted to

 prescription opioid painkillers are 40 times more likely to become addicted to heroin. 128 As of

 2013, four out of five new street-level heroin users nationally (i.e., 80%) began their addiction

 through the use of prescription pain medications. 129

         Nuisance Abatement Expenditures

         416.   Plaintiff has been forced to spend extraordinary funds each year in its effort to

 combat the public nuisance created by Defendants. Plaintiff has incurred, and continues to incur,

 costs resulting from the treatment of indigent and other persons affected by opioid addiction,

 128
         See Today's Heroin Epidemic, CTRS. FOR DISEASE CONTROL AND PREVENTION,
 https://www.cdc.gov/vitalsigns/heroin/index.html (last updated Jul. 7, 2015).
 129
        Pradip K. Muhuri, et al., Associations of Nonmedical Pain Reliever Use and Initiation of
Heroin Use in the United States, CBHSQ DATA REVIEW, (August 2013),
https://archive.samhsa.gov/data/2kl3/DataReview/DR006/nonmedical-pain-reliever-use-
2013.pdf.


                                                 135
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 150 of 190




from the management and amelioration of the opioid epidemic, and from the allocation of social

services to different aspects of the crisis. These costs include, without limitation, costs borne by

Springfield resulting from increased hospitalizations and longer stays in the hospital for

treatment of opioid addiction; costs borne by Springfield resulting from unrelated illnesses that

involve more complex treatment due to the combination of the illness plus opioid addiction;

Springfield's cost of managing       escalated overdose rates; and the cost to Springfield of

implementing prevention efforts in the community, education efforts in the community and

within Springfield schools, neo-natal care for addicted newborns, and maternal care, among

others.

          417.   The issue of trying to "get ahead of the epidemic" or at least staunch its

devastation is a number one priority for Springfield. The City, its departments, and employees,

in partnership with community groups, are working tirelessly in an effort to curb the epidemic

and its destructive wake.

          418.   Many of the services that Springfield is now forced to provide, oversee, and/or

coordinate are not traditionally considered to be municipal health services, but have become

necessary for the City to undertake to try to protect its citizens' lives and health and the well-

being of its community from the devastating effects of the opioid epidemic created and fueled by

Defendants.

          419.   Among the expenditures incurred and the services rendered, which will continue

to be needed and expanded for the foreseeable future, by Springfield to try to abate the public

nuisance are the following:




                                               136
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 151 of 190




          (a)     losses ·caused by the decrease in funding available for Plaintiff's public

  services due to diversion of said funds to other public services designed to address the

  opioid epidemic;

          (b)    costs for providing healthcare and additional therapeutic, prescription drug

  purchases, and other treatments for patients suffering from opioid-related addiction or

  disease, including overdoses treatment and prevention;

          (c)    costs associated with providing emergency healthcare, including without

  limitation, response to and provision of first aid, investigative inquiries into opioid related

  overdoses, resulting in emergency medical service intervention and at times, death;

          (d)    costs of training and re-training emergency and/or first responders in the

  proper treatment of opioid overdoses and addiction;

         (e)     costs associated with providing police officers, firefighters,              and

  emergency and/or first responders with opioid antagonists, such as naloxone, used to

  block opioid overdoses;

         (f)     costs associated with continually re-supplying public officials with opioid

  antagonists, since multiple doses are often necessary to revive a person who is

  experiencing an opioid overdose;

         (g)     costs associated with the increased need for overtime hours worked by

  City employees, including without limitation, overtime pay for emergency workers

  responding to the opioid crisis.

         (h)     costs for providing mental-health services, treatment, rehabilitation

 services, and social services to victims of the opioid epidemic and their families;




                                           137
Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 152 of 190




          (i)     costs for providing treatment of infants born with opioid-related medical

  conditions or born dependent on opioids due to drug use by a mother during pregnancy;

          U)      costs associated with law enforcement and public safety relating to the

  opioid epidemic, including, but not limited to, attempts to stop the flow of opioids into

  local communities, prevent the current opioid epidemic from spreading and worsening,

  deal with the increased levels of crime that has directly resulted from the increased

  homeless and drug-adc;licted population, and respond to and take reports, investigate,

  arrest and prosecute street-level dealers and opioid-addicted individuals in regards to

  property crimes and crimes against persons - driven by their addictions to secure funds to

  purchase opioids;

          (k)    costs associated with additional counseling services provided by

  Springfield Public Schools for school children traumatized by the opioid addiction in

  their homes or who are forced to enter foster care due to the opioid addiction of their

  caretakers or parents;

          (l)    loss of tax revenue due to the decreased efficiency and size of the working

  population in Plaintiffs community;

         (m)     costs associated with extensive clean-up of public parks, spaces, and

  facilities of needles and other debris and detritus of opioid addiction;

         (n)     losses caused by diminished property values in neighborhoods where the

 opioid epidemic has taken root;

         (o)     losses caused by diminished property values in the form of decreased

 business investment and tax revenue;




                                           138
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 153 of 190




        420.   The above list is only illustrative and does not include every category of expense,

investment, and necessary service that has been, and will continue to be, incurred by Springfield

as a direct and proximate result of Defendants' wrongdoing.

        Overdose-related Deaths

               1.      Commonwealth of Massachusetts

        421.   As a foreseeable result of increases in opioid drug prescriptions in a community,

there follows increases in overdoses, deaths, and addictions.

        422.   Massachusetts has been experiencing a heroin overdose outbreak. For example,

2014 was the first year since 1999 that the overdose rate in Massachusetts was more than double

the national average.13°    In 2014, then-Governor Deval Patrick declared a public health

emergency in Massachusetts in response to the growing opioid addiction epidemic, creating

several programs and initiatives, which, according to Cheryl Bartlett, the Commissioner of the

Massachusetts Department of Public Health, in 2014, were meant to "slow the rise of this

dangerous addiction ... raise awareness in our communities, help save loved ones who tragically

fall down from their disease and build important bridges to long-term recovery." 131

        423.   Scientific studies support the finding that increases in opioid overdoses in general

(as well as fatal opioid overdoses) in a community follow by several years the peak number of

prescription opioids in a community.




130
        See Massachusetts Opioid Epidemic, supra n.21.
131
        Matt Perkins, Gov. Patrick Declares Opiate Addiction a Public Health Emergency,
STOUGHTON PATCH, Mar. 28, 2014, https://patch.com/massachusetts/stoughton/gov-patrick-
declares-opiate-addiction-a-pub lie-health-emergency


                                               139
        Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 154 of 190




              424.           The Commonwealth of Massachusetts saw 379 opioid-related deatlis in 2000. 132

In 2012, that number had nearly doubled with 742 opioid-related deaths. 133 By 2016, opioid-

related deaths had skyrocketed to 2,096 deaths, 134 which constituted a 182% increase from 2012

and a staggering 453% increase from 2000.                                                           The following chart from the Massachusetts

Department of Public Health tracks this rise in opioid-related deaths:

                                                          Figure 3. Opioid-Related Overdose Deaths, All Intents
                                                                  Massachusetts Residents: 2000 - 2017
      2,400                                                                           a COnllrmod       • Btim&i"d
      2,200                                                                                                                                                                   2,154

   "' 2,000
  '5 1,800
  ~ 1,600
  'O 1,400
   a; 1,200
  e   1,000
  ~ 800                                                                                                                                              961
        600                                                                                                                                  742
        400
        200
          0+-'-__._,,...__._,......_...,.....__._..,........__._,_..__._,.....__.._,_.._.....,........__._,,...___....__.....,_.._.....,.....___._,,.....___...__.._,_..__.._,...___._,....__.__,
                   2000     2001      2002     2003      2004      2005      2005      2007     200!!     2009       201D     2011     2012      2013      2014      2015      2016     2017




             425.            In 2015, the estimated rate of unintentional opioid-related overdose deaths was

25.8 deaths per 100,000 residents. This represents a 26% increase from the rate of 20.4 deaths

per 100,000 residents in 2014.




132
        MASS. DEPT. PUB. HEALTH, DATA BRIEF: OPIOID-RELATED OVERDOSE DEATHS AMONG
MASSACHUSETTS RESIDENTS (2018), https://www.mass.gov/files/documents/2018/l l/16/0pioid-
related-Overdose-Deaths-among-MA-Residents-November-2018.pdf.
133
             Id.
134
             Id.


                                                                                            140
       Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 155 of 190




                                             Rate of Unintentional/Undetermined 1 Opioid2·Related Deaths
                                                         Massachusetts Residents: 2000-2015
         30

                                                                                                                                                            25.8




                                                                     99
                                            9.1                       ·         9.6               u

                                ------~---
                     7.6
                     ~-- 7.!J                      7.7                                   9.0                S.0
               5.6

         0+----1-----1-----i~~+----1-----1-----i----+----l-----i-----l----+----l-----l-----l
          2000       2001      2002         200J   2004   2005      2006      2007     2008      2009      2010     2011      20U       20U       2014     2015

'Unintentional poisoninll/overdose deaths combine unintentional and undetermined intents to account for a chal\ie in death codina that occurred in 2005.
Suicides are l!Xdudtd from this analysis.
'Oploids include heroin. oploilH>asecl ~tion painkillers, and other unspedfied opioids. This repon trades opioicl-Rlattd overdoses due to cfifficulties
in identifyinii heroin and presalitlon opiolds separately.



              426.          Concurrently, nonfatal opioid overdoses have seen a similar rise. Between 2011

and 2015, nonfatal overdoses increased by 200%, with the total number of such overdoses

exceeding 65,000. 135

                         2.           City of Springfield

              427.       Like the Commonwealth of Massachusetts, the City of Springfield has been struck

particularly hard by the influx of opioid drugs and resulting boom in the number of opioid

addicts. For example, the Department of Public Health has reported that the number of opioid-

related deaths in Springfield has risen from 26 deaths in 2012 to 40 in 2016. 136 In short, the City

has seen nearly twice the number of opioid-related overdose deaths from 2012 to 2016. Notably,

opioid-related age-adjusted death rates were higher in the City of Springfield than that of the

state overall.              In fact, as the following chart indicates, in 2013, Springfield had the highest

opioid-related death rate, which was 65% higher than the state overall:




135
              An Assessment ofFatal and Nonfatal Opioid Overdoses in Massachusetts, supra n.22.
136
              Number of Opioid-Related Overdose Deaths, supra n.18.


                                                                             141
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 156 of 190




             Figure 2. Opioid Overdose Death Rates, Age-Adjusted per 100,000, 2013*

             20.0 ,
                           17.7
             18.0 ~
             16.0   1
             14.0   1
                     l
             12.0 1
             10.0 1
              8.0 ~
                   j
              6.0 .j
              4.0   -t

              2.0   1
              0.0
                         Springfield Hampden Hamps_hire Franklin                      Berkshire Statewide
                                      County  County    County                         County

         Sourc:e: Registl)' of Vital Records and Statistia, MDPH (MammJ 4114115; 511115); prcwided COIKtey of the
         lnjuly Surveil1a~e A-oamm. OSE, MDPH
          'lllcludes a!J intents (llfinte11tionat su!cXk, undetemined)



       Increased Hospitalizations and Related Health Care Costs

       428.         Despite the City of Springfield's community of physicians, nurses, and clinicians

tireless work to save lives, the opioid epidemic continues to outpace their efforts.

       429.         Opioid-related injury and illness in Massachusetts, in general, and Springfield, in

particular, extends well beyond overdoses. Massachusetts had by far the highest rate of opioid-

related emergency room visits in 2014, at 450.2 per 100,000 population, according to the latest

available data from the Maryland-based Healthcare Cost and Utilization Project ("HCUP"),

which included information from 30 states. 137 The national average was 177.7. 138 Massachusetts

had the second highest rate of opioid-related hospitalizations in 2014, with 393.7 opioid-related



137
       Andrew J. Weiss, et al., OPIOID-RELATED INPATIENT STAYS AND EMERGENCY
DEPARTMENT VISITS BY STATE, 2009-2014, Healthcare Cost and Utilization Project (Dec. 2016
and revised Jan. 2017), https://www.hcup-us.ahrq.gov/reports/statbriefs/sb2 l 9-0pioid-Hospital-
Stays-ED-Visits-by-State.jsp
138    Id.


                                                                            142
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 157 of 190




inpatient hospital stays!per 100,000 population, according to the same report from HCUP. 139 The

national average was 224.6. 140

        430.    According to the CDC, an increase in Hepatitis C in the United States is directly

tied to intravenous injection of opioids. Once again, Massachusetts is no exception to this trend.

For example, on September 24, 2018, the Massachusetts Department of Public Health issued a

public alert to local health officials, including those in Springfield, about an outbreak of Hepatitis

A among the homeless and individuals suffering from drug addiction. Approximately 65 cases

of the virus were diagnosed, resulting in at least one death. In addition, the reported rates of acute

Hepatitis C in Massachusetts increased by 1133% from 2011 to 2015, 141 an increase that resulted

largely from intravenous use of drugs, including OxyContin and other prescription painkillers,

stemming from the opioid epidemic.

       431.    In short, opioid addiction creates its own health issues for individuals, as well as

exacerbating or making it more difficult to treat other non-opioid-related illnesses and injuries.

Increased hospitalizations from opioid overdoses put undue strain on the City's already taxed

hospital system and emergency medical system. Defendants' deceptive conduct has resulted in

forcing the City to shoulder the burden of these increased costs.

       432.    Furthermore, individuals seeking addiction treatment in Massachusetts are

primarily seeking treatment for opioid-related addiction. In particular, as of 2015, approximately

58% came for treatment because of opioids compared to alcohol (38%), marijuana (4%) and all




139    Id.
140    Id.
141
       CTRS. FOR DISEASE CONTROL & PREVENTION, MASSACHUSETTS - STATE HEALTH PROFILE
(Version    1.8     2015),  available  at   https://www.cdc.gov/nchhstp/stateprofiles/pdf/
massachusetts_profile.pdf.


                                                143
            Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 158 of 190




other drugs (5%). 142 As the following chart 143 indicates, from 2000-2015 opioid has become the

primary substance of use of all individuals seeking addiction treatment in Massachusetts:
                                                            ;
  Filter by town name (e.g.           A~lln~to~ ~   :...    .J or     view all or Massachusetts


                                                                                                            • opiolds
           90%                                                                                              o alcohol
                                                                                                            o marijuana
                                                                                                            o other
           80%
  =70%51
      0


  J        aoq.11o
  1l
  ~ 50%


  J~
  ~        4         r========:::::::::---==3:====:::===:::::==:::::==::.::::::::==::.___~-....--- ___,_ _ _ _ _ _ __
             0%.__--:---
           30%



           20%

           10%t===~==~====~==~=~=====::=::::::===::::::::=~==tt===:!!:==~=:t=:=~
                                                           2008                 2008         2010   2012      2014   Year
                                                                  Flseal Year



                     433.    434. The percentage of individuals seeking treatment for opioid addiction is

slightly more pronounced in Springfield. In particular, as the following chart indicates, at the

time of admission, 59% of individuals surveyed identified opioids as the primary substance of

use for which they were seeking treating:




142
      The Massachusetts Opioid Epidemic: A Data Visualization Of Findings From The
Chapter 55 Report, MASS. DEP'T OF PUB. HEALTH, www.mass.gov/chapter55 (last visited Oct.
26, 2018).
143
                     Id.


                                                                    144
          Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 159 of 190




                         !
 Filter by town name ....s_p_ri_ng_fi_ie_ld_I_ _ _ _   __.I or     view an of Massachusetts

                                                                                                       • opioids
         90%                                                                                           •alcohol
                                                                                                       o marijuana
                                                                                                       • other
         80%
  GI
  Ill

 =0
  GI
         70%

  u
  c 60%
 ~
  Ill
 .a
 ~ 50%
  ~
  (II

 .5...   40%
 ..
 0.
  c
  ~ 30%
  GI
 0.
         20%


         10%


         0%
           2000         2002         2004               2006                 2008        2010   2012     2014 Year
                                                               Fiscal Year


               Neo-Natal Care Costs

               434.   There has been a dramatic rise in the number of infants who are born addicted to

opioids due to prenatal exposure and suffer from neonatal abstinence syndrome ("NAS"). These

infants usually experience painful withdrawal from the drug once they are born, cry nonstop

from the pain and stress of withdrawal, experience convulsions or tremors, have difficulty

sleeping and feeding, and suffer from diarrhea, vomiting, and low weight gain, among other

serious symptoms.

               435.   The long-term developmental effects are still unknown, though research in other

states has indicated that these children are likely to suffer from continued, neurologic and

cognitive impacts, including hyperactivity, attention deficit disorder, lack of impulse control, and

a higher risk of future addiction. When untreated, NAS can be life-threatening.




                                                                 145
       Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 160 of 190




         436.         Opioid exposed newborns present challenges for doctors, nurses, and hospitals

because detoxification can be a complex process requiring weeks of inpatient care. 144

         437.         A March 17, 2017 report, issued by the Commonwealth of Massachusetts's

Interagency Task Force, on newborns with NAS states that the rate of reported prenatal opiate

exposure in Massachusetts rose from 2.6 per 1,000 hospital births in 2004 to 14.7 in 2013 - an

increase of more than 500%. The rise in NAS has been referred to as an "epidemic within an

epidemic." As the following chart indicates, 145 the opiate addiction epidemic in Massachusetts

has resulted in a more than six-fold increase in the number and rate of infants born with opiate

dependence between 2004 and 2013:


                      --- H....-_, t-=: --~..:or.)
                       ._..._ NAB htcuo._ -   1oeo   ..._ut _      ~.:f'C   -)




              o--~~...-~~--~~--~~--~~-.-~~-.-~~--.-~~-.-~~-+O
              2.00&       2QOS        ~         -;:tXn      2COS      _.
                                                                   ....     20Q41   2'-l'tO   2011   2:>12   :l01>



      Figure 2. Evolution of me number and race of neona~I abstinence
      syndn:nne in Massachuseu:s from 2004 co 2013.




144
        Urbano L. Fran9a, et al., The Growing Burden of Neonatal Opiate Exposure on Children
and Family Services in Massachusetts, 21 CHILD MALTREATMENT 80 (2015), available at
https://www.researchgate.net/publication/283 754520_The_Growing_Burden_of_Neonatal_Opiat
e_Exposure_on_Children_and_Family_Services_in_Massachusetts.
145     Id.


                                                                146
          Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 161 of 190




               438.         Researchers strongly suspect the actual figures are higher; more than 1,300

Massachusetts babies, or about 17.5 per 1,000 hospital births, were found to have both heroin

and/or other opioids in their system in 2013 alone.

              439.          As the following map 146 indicates, Springfield's rate of NAS discharges in 2015

stands even higher the Massachusetts average, ranging from 16.4 to 23.4 per 1,000 hospital

births, which is still higher than the national rate:

 Rate of NAS discharges per 1,000 live births, by HPC region, in 2015




      NAS Rate
      i-;7.7-El.8
      r-:-- ·1 9.9 • 1s.3
      -       tG.4•23.4
      -       23.5-42.8
      -       42.9-73.8



              440.          The average length of stay in Massachusetts for an infant requiring treatment for

NAS is 19 days, with an average total cost of $30,000 as of 2013. 147




146
        Massachusetts Health Policy Commission, Investments in NAS (Mar. 13,
201 7),https ://www.google.com/url?sa=t&rct=j &q=&esrc=s&source=web&cd= 1&cad=rj a&uact
=8&ved=2ahUKEwiFm7eLqZDeAhWEm-AK.HamJAF AQFjAAegQICRAC&url=http%3A %
2F%2Fwww.mass.gov%2Feohhs%2Fdocs%2Fnas-final-report.pdf&usg=AOvVaw2mhPj
F qA8k_ AxSem-TEBD-.


                                                           147
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 162 of 190




        Direct Purchases of Opioids and Related Costs

        441.    Prescription drug spending has historically been a "major driver" of health care

costs in Massachusetts. 148 Plaintiff has been directly damaged through its payments for opioid

therapy (and the frequent ensuing payments for addiction-related treatment) that was

unwarranted and potentially dangerous for its employees, retirees, and their families by funding a

medical insurance plan and workers' compensation program for its employees.

        442.    The filling of opioid prescriptions pursuant to Springfield employees' health

insurance plan coverage is a significant cost to the City.

        443.    The fact that the City of Springfield would incur the expense of paying for such

ineligible and unnecessary prescriptions on behalf of its employees, retirees, and their families

was the foreseeable and intended consequence of Manufacturer and Individual Defendants'

fraudulent marketing scheme.

        444.    The City of Springfield has also shouldered significant health-related costs

outside of its health insurance program as a result of Defendants' actions. For instance, when

Springfield employees are prescribed opioids for chronic pain they often are forced to miss work

because the drugs' effects interfere with their ability to work.

       445.     In fact, recent studies suggest that opioids actually slow recovery times, keeping

employees out of work longer than they would have been had they not taken these unnecessary

pharmaceuticals. If those employees become addicted to the opioids, they are likely to miss even



147
      COMMONWEALTH OF MASSACHUSETTS, STATE PLAN FOR THE COORDINATiON OF CARE
AND SERVICES FOR NEWBORNS WITH NEONATAL ABSTINENCE SYNDROME AND SUBSTANCE-
EXPOSED NEWBORNS (2017), www.mass.gov/eohhs/docs/nas-final-report.pdf.
148
        Shira Schoenberg, Hospital Readmissions, Drug Costs, Telemedicine All Addressed in
Massachusetts    Senate Health Care Costs Bill, MASSLIVE, Oct. 17, 2017,
https://www .masslive.com/politics/index.ssf/2017/1 O/hospital_readmissions_drug_cos.html.


                                                 148
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 163 of 190




more work. Because of Defendants' misstatements, Springfield's employees have had losses in

work time, which result in substantial losses to the City.

        446.       And as set forth above, the direct costs of filling the opioid prescriptions is just a

small part of the total cost to Springfield for prescriptions of opioids.           Under its workers'

compensation plan, the City pays for doctors' visits, lab work, and other costs related to the

prescription of opioid painkillers. Had Defendants told the truth about the risks and benefits of

opioids, the City would not have had to pay for these drugs or the costs related to their

prescriptions.

        447.       As both the foreseeable and intended consequence of Defendants' fraudulent

marketing scheme, health care providers prescribed and Springfield paid for opioids to treat

chronic pain.       Indeed, Defendants entire purpose of convincing the medical and general

community to support chronic opioid therapy was to get doctors to prescribe and payors, such as

the City of Springfield, to pay for long-term prescriptions of opioids tb treat chronic pain, despite

the absence of genuine evidence supporting chronic opioid therapy and the existence of evidence

to the contrary.

       441.      Defendants' misrepresentations related to the City of Springfield's requirement

that medical treatments be medically necessary or reasonably required - a condition of payment

for any medical treatment under the City's health plans and workers' compensation program.

But for Defendants' fraudulent and deceptive marketing, prescribers would have accurately

understood the risks and benefits of opioids and would not have prescribed opioids where not

medically necessary or reasonably required to treat chronic pain. Misrepresentations as to, for

example, whether patients were likely to become addicted to the drug, would be able to resume




                                                   149
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 164 of 190




life activities, and would experience long-term relief were not minor or insubstantial matters, but

the core of prescribers' decision-making.

        Expenses Related to Opioid Education and Training

        448.    The City of Springfield has been forced to expend massive amounts of time,

money, and resources on re-educating and training its public safety employees on the appropriate

way to proscribe opioid pain medications.

        449.    All members of the Springfield Fire Department receive training in the

administration of naloxone in order to curb the growing number of overdose deaths occurring

within the City and each of the Fire Department's thirteen fire trucks is equipped with the life-

saving drug as part of its standard equipment. The City is also required to fund and provide

naloxone training for the City's emergency medical technicians.

       450.     The City also provides naloxone training for its school nurses who are

increasingly being exposed to individuals suffering from opioid-related medical conditions

within the Springfield Public School system.

       451.     Concurrently, the Springfield Public Schools has also borne expenses attributable

to the opioid epidemic. Schools within the City provide wellness programs on opioid addiction

and prevention, as well as seeing an increasing need for additional substitute teachers to cover

for other permanent teachers' absenteeism due to caring for addicted family members, attending

funerals for victims of opioid overdoses, etc.

       Emergency Treatment Costs

       452.     The opioid crisis created by Defendants has also resulted in an increase in

emergency      room   visits,   emergency   responses,   and   emergency   medical    technicians'

administration of naloxone, the antidote to opioid overdose.




                                                 150
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 165 of 190




        453. . Massachusetts consistently ranks as having the highest rates of opioid-related

inpatient stays across all patient locations and income groups in the United States. 149 The City

experienced an increase in the rate of opioid-related hospitalizations as well. As of 2018, the

Springfield Fire Department estimates that it receives an average of five to six overdose calls per

week. 150

        454.    Typically, Fire Department personnel are the first to arrive and start administering

emergency medical care.      Generally, Police Department personnel arrive next.         The EMTs

generally arrives a few minutes later to administer emergency medical services and transport the

patient to the hospital.

        455.    Each call for a drug-related overdose puts an enormous strain and burden on the

City of Springfield. Every time such a call is received by the City's emergency dispatch center,

the following occurs: the dispatcher transfers the call to both the Springfield Police Department

and Fire Department separately, and each department's own dispatcher contacts the individual

police officers and/or firefighter to go out to the scene and investigate the reason for the call. By

the time the first responders from the various departments arrive on the scene several City

employees have been assigned to just one call.

       456.     Providing this emergency medical care is costly, but necessary to combat the

health crisis created by Defendants.



149
        Audrey J. Weiss, PH.D., et al., Patient Residence Characteristics of Opioid-Related
Inpatient Stays and Emergency Department Visits Nationally and by State, 2014, HEALTHCARE
COST       AND       UTILIZATION       PROJECT       (Jul.    25,      2017),    https://hcup-
us.ahrq.gov/reports/statbriefs/sb226-Patient-Residence-Opioid-Hospital-Stays-ED-Visits-by-
State.jsp.
150
       Patrick Johnson, Springfield firefighters to carry Narcan to treat opioid overdoses,
MASSLlVE.COM        (May     23,    2018),  https://www .masslive.com/news/index.ssf/2018/05/
springfield_firefighters_to_ca.html


                                                 151
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 166 of 190




        Law Enforcement Costs

        457.   As a result of the opioid epidemic created by Defendants, and the resulting

increases in drug overdoses, hospitalizations, and crime, the City of Springfield has been

required to spend and/or allocate additional resources in order combat this epidemic.

        458.   Springfield has seen an uptick in drug- and theft-related crimes since the opioid

epidemic began that continues today. According to an interview with Springfield Police

Narcotics Captain Brian Neenan on October 29, 2018, "In the last 30 days, Springfield police

have arrested 30 people for selling just heroin." 151 This is because the "volume of heroin is just

through the roof. The supply is through the roof. The amount and availability is through the roof.

The demand for it is as high as it's ever been." 152 As Narcotics Captain Neenan explained, "the

opiod craze is driven by prescription medication, which in turn leads to street drugs like heroin

because [the] person becomes addicted to oxycoton, or whatever the narcotic of choice is." 153

        459.   Furthermore, the opioid epidemic continues to cause a significant drain on City

resources. For example, any time an individual is arrested for opioid- and/or drug-related crimes,

the City bears the cost of housing and caring for the prisoner until that person can be transferred

to another facility in Ludlow. Relatedly, each time a call comes in for an opioid overdose, the

Springfield Police Department sends approximately two to four officers are notified and

dispatched to the scene to investigate. Additionally, overtime alone for combating drug-related

crime represents a massive cost to the City.



151
      Caroline Powers, A closer look into the opioid epidemic in western Mass.,
WESTERNMASSNEWS.COM          (Oct.    29,   2018),   https://www.westemmassnews.com/news/
massachusetts/a-closer-look-into-the-opioid-epidemic-in-westem-mass/article_ a4b69098-dbe7-
11e8-bd5b-47549938l1 af.html.
1s2     Id.
153     Id.


                                               152
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 167 of 190




        460.    The prosecution and incarceration costs associated with the increase in drug-

related crimes are substantial and continuing.

        454.    The Springfield Health Department, along with the Police Department, also

participates in an eight-hour National Prescription Drug Take-Back Day event, which requires at

least one two police officers to be present to maintain and keep secure the prescription drugs

turned in. The confiscated prescription drugs from this event must then be transported to a

facility for incineration. The Springfield Police Department also maintains a drug-take back box

in the police station lobby that requires constant monitoring.

        Diversion Costs

        461.   The City of Springfield's employees have been forced to divert time and

resources to fight the opioid epidemic created by Defendants that it would otherwise devote to

other issues and/or programs. These lost productivity costs can be directly attributed the opioid

epidemic.

       462.    In addition, in order to facilitate the National Prescription Drug Take-Back event

described above, Springfield uses City facilities and administrative resources that would

otherwise be devoted to other initiative and programs.

       463.    Similarly, City employees, including those from the Springfield Police

Department and Department of Public Works, are responding to more and more calls relating to

used needles that need to be safely collected and discarded.

       464.    The Springfield Senior Centers and Public Library now must devote time and

resources to respond to various drug-related crisis (i.e., drug use in bathrooms, patrons

overdosing inside the library, increased vagrancy, safety precautions, etc.).




                                                 153
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 168 of 190




        465.    The Springfield Department of Public Works has been forced to install

surveillance equipment and additional lighting to deter drug use and drug-related theft, in various

public parks throughout the City.

        466.    Relatedly, the opioid epidemic has vastly increased the City's homeless

population, causing Springfield to become overrun with vagrants and other opioid-addicted

homeless individuals. In particular, the Carlson Recovery Center, a rehabilitation facility located

in Springfield, requires increase police monitoring. Similarly, the increase in opioid-addicted

populations has caused a related increase in debris and needles in the Carlson Recovery Center,

which must be cleaned by the City and policed by the Salem Police Department. Notably, the

City's Metro Center has seen an increase in panhandling from such individuals outside of

Springfield's business districts, requiring intervention from City employees. In addition, the City

has been forced to pull City employees from various departments, in order to tackle the increase

in homes and buildings that have become a public nuisance due to the opioid epidemic.

Similarly, more and more properties are being converted into sober houses for individuals

suffering from drug addiction. These properties require increased inspections and monitor at a

significant cost to the City.

       467.     Furthermore, all departments within the City of Springfield send personnel

(particularly the respective department heads) to attend various conferences, speeches, and

seminars concerning the education and training of their employees and subordinates on how to

respond to crisis scenarios.

       Community Outreach Expenses

       468.     The City of Springfield provides various programs to the community it serves,

particularly with respect to drug addiction and treatment. Moreover, Springfield collaborates on

several initiatives geared towards rectifying the damage caused by Defendants' conduct.


                                               154
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 169 of 190




        469.    For example, Springfield participated in "Building Resilience: The Road to

Recovery Begins With Us," a forum on opioid abuse in the City and the efforts to address it on

May 8, 2018. Springfield Mayor Domenic Sarno spoke on the efforts by the City to reduce

substance abuse disorders and Springfield's Director of Health and Human Services discussed

how opioid addiction has affected the City's homeless population. 154

        470.    The City receives a federal grant to continue and expand the Massachusetts-

Access to Recovery program, a program that is designed to help individuals with drug addiction

in early recovery or who are looking to begin treatment or stabilize their lives. Program

participants create individualized recovery plans, then receive vouchers to access services from

private providers. Services can include education, employment services, housing support,

transportation, peer coaching, recovery groups, faith-based programs and more. This program

has been in effect in Springfield and Boston since 2015 and has served more than 5,000 people

with an average cost of $1,500 per person.

        471.   This grant, however, is not guaranteed and Springfield would shoulder all the

costs of such an outreach program should the grant be rescinded. Furthermore, despite all that

Springfield has been able to accomplish with this funding, it is still not enough to rectify the

impact of the opioid crisis in the City.

        472.   For example, Springfield plans on opening a needle exchange service known as

the "Syringe Access Services" program by the end of 2018. This syringe access program

includes: syringe distribution, collection and disposal; HIV /Hepatitis C/Sexual Transmitted

infections testing; overdose education and naloxone distribution; substance use risk screening


154
       Anne-Gerard Flynn, Caring Health forum to address Springfield opioid abuse,
Masslive.com (May 2, 2018), https://www.masslive.com/news/index.ssf/2018/05/caring_
health forum to address.html.


                                              155
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 170 of 190




and referral to treatment; and mental health assessment and linkage to counseling and treatment.

The City hopes to use the Syringe Access Services program as a springboard for "wrap around"

services to make contact with individuals suffering from drug addiction and get them into

inpatient treatment programs.

        Child Care-Related Costs

        473.     There are also social costs borne by the City of Springfield that are associated

with an increase in the number of addicted persons created by prescription opioids. For example,

interventions by Child Protective Services increase and become more acute for families where

one or more of the adults are addicted. Notably, expenditures related to child abuse have steadily

increased over the last decade, which is in line with the increase in opioid addictions in

Massachusetts.

        474.     According to data from the Massachusetts Department of Children and Fatpilies

(the "DCF") - the state's child protection agency - "substance abuse is the No. 1 factor in child

abuse and neglect cases in Massachusetts" as of 2016. 155 Approximately 30% of the DCF's

caseload stemmed from substance abuse, which outstripped the next two main causes of child

maltreatment: domestic violence (21 %) and mental health (18%). 156 Petitions to remove children

from their homes rose from 2,460 to 3,855 between 2012 and 2016 (a 57% increase). 157

Concurrently, reports of babies born with opioids in their systems rose 11 % from 2015 to 2017,

according to DCF figures. As reported by the Boston Globe:


155
       John Sciamanna, Massachusetts Tracks Increased Substance Abuse in Child Abuse
Reports, CHILD WELFARE LEAGUE OF AMERICA, https://www.cwla.org/massachusetts-tracks-
increased-substance-abuse-in-child-abuse-reports (last visited Jul. 5, 2018).
156
       Id.
157
       Brian MacQuarrie, Young Victims of Opioid Crisis Pay High Price, BOSTON GLOBE, Oct.
7, 2017, https://www.bostonglobe.com/metro/2017/10/07 /children-are-lesser-known-victims-
opioid-crisis/ 1D4lkN2kmEzeApqJ1 g3 BPI/story .html.


                                               156
      Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 171 of 190




         The[ se] increases have coincided with the spread of the opioid epidemic. As a
         result, said Maria Mossaides, head of the state's Office of the Child Advocate, the
         reasons for removing children from their parents' homes have changed
         dramatically. "You're seeing a huge increase in allegations of neglect or abuse
         with respect to parents who are users of drugs," she said. 158

         475.      Notably, Massachusetts hospitals are required to file a complaint with the

Commonwealth when a baby is born exposed to drugs, even if a mother is prescribed the drugs

legally. DCF then decides whether or not the child is placed in foster care.

        476.       From March 2014 to February 2016, DCF responded to 4,788 cases of children

born exposed to drugs. More than 700 of those babies were placed in state custody. 159

        477.       As noted    above,   NAS   diagnoses have increased dramatically m the

Commonwealth of Massachusetts. Although much attention has been given to related hospital

expenses, there are no published estimates of the costs after discharge. Infants born with opioid

dependence are at high risk for subsequent mistreatment and frequently require placement in

foster care. 160

        478.       Ultimately, safe placement of the infant and monitoring after discharge is a

complex and labor-intensive process. One recent study took on the task of quantifying the

statewide burden of the opioid-related NAS problem by estimating the labor costs of caring for

NAS infants within DCF. 161 The study noted "a startling increase in the time spent by area social

workers on this single issue." 162



158
        Id.
159
      Deborah Becker, As Mass. Grapples with Opioid Crisis, More Babies Are Being Born
Exposed to Drugs, WBUR (Mar. 25, 2016), http://www.wbur.org/commonhealth/
2016/03/25/massachusetts-neonatal-abstinence-syndrome-mgh.
160
        Fran9a, et al., supra n.144.
161
        Id.
162
        Id.


                                                157
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 172 of 190




        4 79.   The growing burden of this problem accounts for substantial expenditure of social

service resources. Statewide, it is estimated that it accounted for a monthly average of about

10,650 hours in 2013. In the most affected area offices, this single issue occupied the equivalent

of about 800 monthly hours.       The study further estimated that, in the 2013, this problem

consumed around 4.3 million dollars in labor costs alone. To put this into perspective, the total

budget for case managers and social workers for the same year was $170.6 million, meaning that

these estimates indicate that about 2.5% of the total state budget for personnel was spent on this

single problem.

       480.     As a result of the increase in children placed in foster care due to an opioid-

addicted parent's inability to care for their child, the City of Springfield has been burdened with

hiring more counselors in the City's Public Schools to treat children who have been placed in

foster care due to the opioid addiction of their parents or guardian, as well as children who are

living in the chaos of their homes where a family member(s) is addicted to opioids.

       477.     The strain on Springfield's budget will continue for the foreseeable future and is

likely to increase. Addiction is a brain illness that may be brought into remission, but there is no

known cure for that devastating disease. It is also known to be a disease where relapses are

common. 163 Accordingly, even if the epidemic were stopped in its tracks right now, the damages

to Springfield will continue until the health crisis is abated, which will likely take years, if not

decades.

                                              * * *



163     Thomas R. Kosten, M.D. & Tony P. George, M.D., The Neurobiology of Opioid
Dependence: Implications for Treatment, 1 Ser. & PRACT. PERSP. 13 (2002), available at
https://www .ncbi.nlm.nih.gov/pmc/articles/PMC2851054/.


                                               158
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 173 of 190




        481.    Virtually every department within Springfield has been impacted, and forced to

incur additional expenses year-after-year to try to mitigate the devastating impact of the opioid

epidemic to Springfield residents.

        482.    By virtue of the deceptive and fraudulent marketing campaign of the

Manufacturer Defendants and Individual Defendants, and the failure of the Distributor

Defendants to take reasonable care to control the flow of dangerous opioids into the City,

Springfield has incurred expenditures in the tens of millions of dollars and will continue to incur

those and even greater expenditures in the foreseeable future as the man-made epidemic

continues to unfold.

V.      CAUSES OF ACTION

                                          COUNT ONE
                                         Public Nuisance
                                     (Against All Defendants)

        483.    Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.

       484.     This claim is brought by the City of Springfield against all Defendants,

individually and acting through their employees and agents and in concert with each other,

because each Defendant has intentionally, recklessly, or negligently engaged in conduct that

injuriously affected rights common to the general public, specifically the rights of the people of

Springfield to public health, public safety, public peace, public comfort, public convenience, and

public welfare, without unreasonable interference. See RESTATEMENT SECOND, TORTS §821B.

       485.     Defendants' unlawful marketing, sale, and distribution of opioid prescriptions

have created a public nuisance that constitutes a significant, unreasonable interference with these




                                               159
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 174 of 190




common rights, and have damaged the public generally and whole community. In addition, this

interference is continuing in nature and has produced a long-lasting effect.

        486.   Each Manufacturer Defendant has, and continues to, intentionally, recklessly, and

negligently market their opioid products through materially false and misleading statements to

physicians, pharmacists, insurers, and members of the general public that misrepresented the

characteristics and safety of opioids and resulted in widespread inappropriate use of these highly

addictive and dangerous pharmaceuticals. By acting in such a negligent and reckless manner,

each Manufacturer Defendant injuriously affected the public health, safety and morals of the

community.     Moreover, each Manufacturer Defendant had knowledge of the likely and

foreseeable harm to the City and residents of Springfield proximately caused by its unlawful

conduct.

       487.    Each Distributor Defendant has, and continues to, widely disseminate the

Manufacturer Defendants' dangerous opioid products in the City of Springfield, in breach of

state law and in a negligent and reckless manner that injuriously affects the public health, safety,

and morals of the community. Moreover, each Distributor Defendant had knowledge of the

likely and foreseeable harm to the City and residents of Springfield. Through their promotion,

marketing, and distribution of opioids for profit, the Defendants created a public nuisance in the

City proximately caused by their unlawful conduct.

       488.    Individual Defendant Kapoor was the mastermind behind lnsys's blatant, wanton,

and willful misrepresentations and unlawful marketing schemes to sell its fentanyl product,

Subsys, regardless of the dangers to unsuspecting members of the public within the City of

Springfield. Moreover, he had knowledge of the likely and foreseeable harm to the City and

residents of Springfield proximately caused by his unlawful conduct.




                                               160
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 175 of 190




        489.   As members of the Purdue board of directors, the Sackler Family Defendants

caused that company to blatantly, wantonly, and willfully misrepresent, and to unlawfully market

and sell its opioid products regardless of the dangers to unsuspecting members of the public

within· the City of Springfield, and to the City of Springfield itself. Moreover, the Sackler

Family Defendants had knowledge of the likely and foreseeable harm to the City and residents of

Springfield proximately caused by their unlawful conduct.

       490.    Defendants knew that opioid prescription drugs are dangerous because these

drugs are highly regulated substances under federal and state law due to their addictive qualities

and potential for abuse. Defendants' actions created, fueled, and expanded the overuse, misuse,

and abuse of opioids, drugs that are specifically codified as constituting severely harmful

substances. As such, Defendants created an intentional nuisance.

       491.    Each Defendant's conduct was unlawful, intentional, and reckless and has

resulted in significant and unreasonable interference with the public health, safety, peace, and

welfare of Springfield's residents.    As such, each Defendant's conduct constitutes a public

nuisance and, if unabated, will continue to threaten the health, safety, and welfare of the City's

residents. The public nuisance created by Defendants' actions is substantial, unreasonable, and

continuing and has harmed the entire community in ways that include, but is not limited to, the

following:

               (a)    the high rate of opioid use leads to increased opioid addiction, overdoses,

       both fatal and otherwise, and an increased number of Springfield residents who are

       unable to care for themselves or their families due to their addiction;

               (b)    even residents who are not addicted are affected by the public nuisance

       Defendants created. The family members of those who became addicted will endure




                                               161
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 176 of 190




        financial and emotional burdens of striving to get help for their loved ones as they

        grapple with a disease that is not curable and has a formidable relapse rate, or worse have

        sustained the pain of having a loved one die because of the greed of Defendants;

                (c)     even residents who are not family members of any addicted person are

        affected in their use and enjoyment of public areas, such as parks and recreation areas

        offered by the City, due to the increased danger of crime posed by an increased

        population of addicted individuals;

                (d)    employers have lost the quantifiable value of productive and healthy

        workers; and

                (e)    the diversion of City resources to address the public nuisance of the opioid

        epidemic has taxed the medical, public health, law enforcement, courts, incarceration

        systems, and schools of the City and strained Springfield's financial resources.

        492.    The City of Springfield has a clearly ascertainable right and is the appropriate

party to require Defendants to abate conduct that perpetuates this public nuisance.

        493.    The City of Springfield seeks all legal and equitable relief permitted by law.

                                          COUNT TWO
                                       Common Law Fraud
                                     (Against All Defendants)

        494.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

        495.    Manufacturer and Individual Defendants had knowledge of the material facts that

prescription opioids are addictive and that using them for the treatment of chronic pain carries a

high risk of addiction and its attendant problems, including overdose, death, or a permanently

damaged brain function in affected individuals.



                                                162
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 177 of 190




        496.      Notwithstanding the knowledge described above, all Manufacturer and Individual

Defendants falsely represented, or omitted and/or knowingly concealed information rendering

the statements false, that prescription opioids are relatively safe for the management of chronic

pain.

        497.      All Manufacturer and Individual Defendants made those false representations to

physicians, patients, hospitals, and the communities of !i-merica at large, including Plaintiff City

of Springfield.

        498.      All Manufacturer and Individual Defendants made those false statements to

induce large numbers of persons, physicians, patients, and others within the City of Springfield,

as well as the Plaintiff itself, to purchase opioid prescriptions as a form of pain relief.

        499.      In huge numbers, physicians, physician assistants, nurse practitioners, and

hospital staff did indeed prescribe vast quantities of the opioids sold by Manufacturer and

Individual Defendants, and large numbers of persons in the Springfield community did indeed

take such pills for chronic pain relief in reliance on the false representations made by the

Manufacturer and Individual Defendants.

        500.      Distributor Defendants knew the material fact that they had a statutory duty under

both Massachusetts law and federal law, as well as a common law duty, to protect the public

health by monitoring and controlling the amount of prescription opioids that was allowed to enter

the Springfield area. They knew they were not discharging that responsibility, failed to alert the

DEA and state authorities about "suspicious sales" of drugs, and failed to halt the suspicious

sales of drugs throughout the United States, including to the City of Springfield.




                                                 163
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 178 of 190




        501.    The City of Springfield did, in fact, rely on Distributor Defendants' knowingly

false statements and thereby did not become aware, until it was too late, that their community

had become flooded with an exorbitant, excessive quantity of opioids.

        502.    Conduct of all Defendants was willful, wanton, malicious, and directed at the

public generally.

        503.    As a direct and foreseeable consequence of the Defendants' fraudulent acts,

Plaintiff has been damaged as alleged herein.

                                        COUNT THREE
                                  Negligent Misrepresentation
                                   (Against All Defendants)

        504.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

        505.    Each Defendant had, and continues to have, an obligation to exercise reasonable

care in manufacturing, marketing, selling, and distributing its products to the Commonwealth of

Massachusetts, the City of Springfield, and its surrounding area. Each Defendant breached that

duty with the foreseeable devastating consequences to the City. The injury and harm to the City

was proximately and substantially caused by Defendants' negligent misrepresentation.

       506.     All Defendants knew they were manufacturing, selling, and/or distributing

dangerous drugs, which are designated as Schedule II or III controlled substances due to their

addictive and dangerous qualities.

       507.     Reasonably prudent manufacturers of pharmaceutical products would know that

aggressive marketing of highly addictive opioids for long-term chronic pain was likely to cause

large numbers of patients to become addicted to their opioid prescriptions, foreseeably causing

such patients to need more frequent and higher levels of the opioids for pain relief, and



                                                164
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 179 of 190




foreseeably turning to the use of street drugs, such as heroin, and fentanyl, which are almost

indistinguishable from opioids, both chemically and in the effect on the human brain.

        508.   Reasonably prudent distributors of pharmaceutical products would anticipate that

distribution of such dangerous prescription opioids, without monitoring for, reporting, or halting

suspicious sales would wreak havoc on communities, such as the City of Springfield, which

would be inundated with opioids, imposing excessive burdens on the City to try to contain the

problem. The purpose for the closed system of opioid distribution, of which all Defendants were

familiar, was precisely to control the excessive flow of dangerous substances, such as opioids,

into communities, such as was experienced, and continues to be experienced, by the City.

       509.    Despite this knowledge of grave foreseeable harm from marketing opioids for

long-term treatment of chronic pain, without warning of the serious risks of addiction,

Manufacturer .and Individual Defendants made false and misleading statements and omitted

material information, which made the representations false to physicians, nurse practitioners,

payors, patients, the public, and the City, regarding the risk of addiction from long-term use of

opioids.

       510.    Despite this knowledge of grave foreseeable harm to the City of Springfield from

distributing vast quantities of opioids without regard to whether or not the sales were suspicious,

and without disclosing the material fact that they were acting in violation of laws and regulations

requiring that they maintain a system to prevent suspicious sales, the Distributor Defendants

breached their duty to distribute the opioids in a fair and reasonable manner.

       511.    But for Defendants'       material factual omissions and misrepresentations,

Defendants would not have been able to sell the dangerous quantity of opioids into the City of

Springfield and its surrounding areas.       As a direct and foreseeable consequence of the




                                                165
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 180 of 190




Manufacturer and Individual Defendants' negligent misrepresentations, Plaintiff has been

damaged as alleged herein.


                                         COUNT FOUR
                                           Negligence
                                     (Against All Defendants)

       512.     Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

       513.     All Defendants have a duty to exercise reasonable care in the distribution of

opioids.

       514.     Violations of statutes and regulations are evidence of negligence, where the harm

sustained by Defendants' statutory or regulatory violations is the type sought to be prevented and

the violations proximately caused.

       515.     All Defendants' negligent conduct involved violations of Massachusetts statutory

law, and the harm caused by the negligence was the type sought to be prevented by the statute.

       516.     Mass. Gen. Laws ch. 266, §91 states that it is unlawful to use false advertising to

"increase the consumption of or demand" for any product or service, including drugs. False

advertising constitutes any advertisement that is "untrue, deceptive, or misleading."

       517.     Mass. Gen. Laws ch. 226, §76 makes conduct that constitutes "gross fraud or

cheat at common law" a felony. All frauds perpetrated against the general public, and against

which ordinary prudence was no safeguard, constitutes the common law of "cheat."

       518.     The fraud against the general public and perpetrated by the Manufacturer and

Individual Defendants against patients, payors, physicians, families of harmed persons, and the

general community in Springfield, by perpetrating the myth that opioids were a safe and

effective therapy for long-term chronic pain (so as to increase consumption of their product),



                                               166
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 181 of 190




constitutes the common law of cheat, since it harmed the general public, and the fraud was so

pervasive that prudence was not an available safeguard. As such, the Manufacturer Defendants'

violation of this criminal statute is the type sought to be prevented by Mass. Gen. Laws ch. 226,

§76, and their violations proximately caused Plaintiff harm.

        519.    The Manufacturer Defendants' violations of Mass. Gen. Laws ch. 266, §91 and

ch. 226, §76, by disseminating false advertisements of their opioid drugs, constitute negligence

under Massachusetts law.

        520.   The Distributor Defendants' conduct relating to the wholesale distribution of

controlled substances is governed by Mass. Gen. Laws ch. 94C, § 12(a), 105 CMR 700.006(A),

247 CMR 7.04(9)(a) and (b), and the Federal Controlled Substances Act, 21 U.S.C. §801, et seq.

("FCSA").

        521.   Mass. Gen. Laws ch. 94C, §12(a), 105 CMR 700.006(A), and the FCSA all create

statutory standards that require prescription drug distributors to maintain and monitor a closed

chain of distribution and detect, report, inspect, and halt suspicious orders, so as to prevent the

black market diversion of controlled substances.

        522.   More specifically, Massachusetts state and regulatory law requires that the

Distributer Defendants know the average number of their opioid prescriptions filled daily, how

the percentage of controlled substances compares to a customer's overall purchases, how the

pharmacist fulfills its responsibility to ensure that prescriptions are being fulfilled for legitimate

medical purposes, and the identities of "pill mill" outlets that are   t~e   pharmacists' most frequent

prescribers.




                                                167
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 182 of 190




           523.   Mass. Gen. Laws ch. 226, §76 makes conduct that constitutes "gross fraud or

cheat at common law" a felony. All prescribed frauds perpetrated against the general public and

against which ordinary prudence was no safeguard constitutes the common law of"cheat."

           524.   The fraud against the general public perpetrated by the Distributor Defendants

against the City of Springfield and its general community, by allowing the City to become awash

in opioid prescription drugs that far exceeded any legitimate medical need, solely for their

wrongful profit, constitutes the common law of cheat, since it harmed the general public and

ordinary prudence by the City would not have been able to safeguard the Plaintiff until the harm

had already occurred. Since the Distributor Defendants' violation of this criminal statute is the

type sought to be prevented by Mass. Gen. Laws ch. 226, §76, Distributor Defendants' violations

proximately caused Plaintiff's harm.

           525.   The Distributor Defendants' violations of the statutory and regulatory standards

set forth in the Mass. Gen. Laws ch. 94C, § 12(a), 105 CMR 700.006(A), and the FCSA

constitute negligence under Massachusetts law.

           526.   Mass. Gen. Laws ch. 226, § 11 lA makes it a crime for any person to knowingly

submit claims under an insurance policy with the "intent to injure, defraud, or deceive" any

insurer.

           527.   Among the many crimes committed by Defendant Insys, and its control persons

named as numerous former Insys executives and managers regarding the unlawful manner in

which Insys sold and marketed its powerful opioid, Subsys, throughout the City of Springfield

and surrounding areas, was the crime of insurance fraud by setting up a standard operating

procedure to mislead insurance companies that Subsys was being prescribed for cancer patients,




                                                168
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 183 of 190




when Insys and Individual Defendant Kapoor knew that Subsys was, in fact, being prescribed for

patients for whom it was unsafe and medically contra-iridicated who were not cancer patients.

        528.    Defendant Insys's and Individual Defendant Kapoor's violations of the statutory

standards set forth in Massachusetts state and federal law, including, but not limited to, Mass.

Gen. Laws ch. 226, § 11 lA, constitute negligence under Massachusetts law.

        529.    Defendant Insys's and Individual Defendant Kapoor's violations of various

criminal laws were, and are, a substantial factor in the injuries and damages sustained by

Plaintiff.

        530.    As a direct and proximate result of the lack of reasonable care by Defendants in

conducting their business of distributing pharmaceutical products at the wholesale level, Plaintiff

was flooded with opioid prescriptions well beyond any legitimate medical need.

        531.    As a direct and foreseeable consequence of Defendants' negligent conduct,

Plaintiff has been damaged as alleged herein. Defendants' violations of the state and federal

statutes, and public safety regulations cited herein were and are a substantial factor in the injuries

and damages sustained by Plaintiff.

        532.    It was foreseeable that Defendants' breach of statutory and regulatory laws

described herein would result in the damages sustained.

        533.    Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from Defendants' negligence.


                                          COUNT FIVE
                       Violations of Mass. Gen. Laws ch. 93A, Section 11
                                    (Against All Defendants)

        534.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.



                                                 169
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 184 of 190




       535.    Defendants engaged in unfair and deceptive acts and practices in violation of

Mass. Gen. Laws ch. 93A. The actions and transactions constituting the unfair or deceptive acts

and practices of each Defendant occurred primarily and substantially within the Commonwealth

of Massachusetts.

       536.    Manufacturer Defendants made or, through their control of, and by aiding and

abetting, third parties, caused to be made, untrue, false, misleading, and deceptive statements of

material fact, or made, or caused to be made, statements that omitted or concealed material facts,

rendering the statements misleading, to prescribers, consumers, payors, and Plaintiff, in

connection with Defendants' marketing, promotion, sale, and use of prescription opioids. These

untrue, false, misleading, and deceptive statements of material fact made to the City of

Springfield included, but were not limited to, the following:

               (a)     misstatements relating to the addictive nature of opioids;

               (b)    misstatements relating to the risk of overdose, death, and irreversible

       damage to the brain;

               (c)    misstatements relating to the titration schedules of opioids;

               (a)    misstatements to the treating physicians;

               (b)    Manufacturer Defendants' failure to disclose that opioids are highly

       addictive and should not be used for long-term use for chronic pain;

               (c)    Distributor Defendants' failure to disclose to federal and state authorities

       that there were suspicious sales of prescription opioids being made to the City of

       Springfield and failure to stop them;




                                               170
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 185 of 190




                  (d)    Manufacturer Defendants' false claims to the medical community, m

        general, residents of Springfield, and Springfield relating to the risks and safety of the use

        of opioids for the treatment of chronic pain;

                  (e)    misstatements relating to and the use of unfair and deceptive practices in

        connection with KOLs' creation of false fronts and infiltration of medical societies to

        perpetuate the Defendants' false message to physicians and peddle their products to

        masses of persons for whom they were dangerous and caused death or permanent brain

        damage;

                  (f)    misstatements relating to the viability, risks, benefits, and superiority of

        alternative treatments;

                  (g)    Purdue's and Endo's false claims that abuse-deterrent opioids reduce

        tampering and abuse; and

                  (h)   Purdue's false claims that OxyContin provides a full 12 hours of pain

        relief.

        537.      Manufacturer Defendants knew, or should have known, at the time of making or

disseminating the false statements and material omissions, that they were untrue, false,

misleading, and deceptive, and therefore, likely to deceive the public, prescribers, payors, and

City of Springfield, of the risks, benefits, and superiority of opioids.

       538.       Manufacturer Defendants directly engaged in false, untrue, and misleading

marketing and disseminated the false, untrue, and misleading marketing themselves and through

third parties whom they aided and abetted. Manufacturer Defendants made these statements with

the intent that the City of Springfield and its residents would rely on them, and it was reasonably

foreseeable to the Manufacturer Defendants that such reliance would result in the use of opioid




                                                 171
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 186 of 190




prescriptions by persons in quantities and for durations that would cause death or severe harm to

users and harm to the City. Manufacturer Defendants intended to deceive the physicians who

prescribed opioids to the residents of Springfield and payors, who purchased, or covered the

purchase of, opioids for chronic pain.

        539.    The City of Springfield and its residents did rely on Defendants' false,

misleading, and unconscionable statements, and the City has sustained ascertainable losses as a

direct and proximate result.

        WHEREFORE, Plaintiff demands judgment against all Defendants, awarding Plaintiff

compensatory and treble damages in an amount sufficient to fairly and completely compensate

Plaintiff for all damages, penalties, costs, and attorneys' fees, as authorized by statute or rule;

interest, costs, and disbursements; and such further relief, including injunctive relief, restitution,

and disgorgement of profits, as this Court may deem just and proper.

                                           COUNT SIX
                                       Unjust Enrichment
                                     (Against all Defendants)

        540.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

       541.     All Defendants received and accepted a material benefit from Springfield's

expenditure of funds for the purchase of opioid prescriptions for its insured employees and

retirees under the City's workers' compensation and medical benefits plans.            This material

benefit and profit garnered by Defendants from opioid prescriptions purchased and paid for by

Plaintiff and its residents was the expected and intended result of Defendants' conscious

wrongdoing. Defendants accepted the payment without protest, retained and benefited from

those payments, and have refused to voluntarily disgorge their unjust enrichment.



                                                172
     Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 187 of 190




        542.    At the time Springfield made these expenditures, it did so in reliance and under

the belief that it was provided with all the necessary and accurate information regarding the risks

and benefits of opioid use. The City relied on the truthfulness and accuracy of Defendants'

misrepresentations and omissions to its detriment because it agreed to confer a benefit on

Defendants, which the City would not have done, but for the wrongful conduct of Defendants.

        543.    Retention of these benefits by each of the Defendants would be unjust.

        544.    Additionally, it would be inequitable to allow the City of Springfield to continue

to bear the cost of expenditures it was forced to make to try to support the health and safety of its

residents, in the face of the opioid epidemic in its community created by the Defendants, without

shifting the full amount of those expenditures from the City to the Defendants.

        545.    Defendants must disgorge their unlawfully and unjustly acquired profits and

benefits resulting from their unlawful conduct and must provide full restitution to Plaintiff.

        WHEREFORE, Plaintiff demands judgment against all Defendants, awarding Plaintiff

compensatory and punitive damages in an amount sufficient to fairly and completely compensate

Plaintiff for all damages, penalties, costs, and attorneys' fees, as authorized by statute or rule;

interest, costs, and disbursements; and such further relief, including injunctive relief, restitution,

and disgorgement of profits, as this Court may deem just and proper.

                                         COUNT SEVEN
                                        Civil Conspiracy
                                     (Against all Defendants)

        546.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

        547.    As set forth herein, Defendants engaged in a concerted action and civil conspiracy

to create a public nuisance in conjunction with their unlawful marketing, sale, distribution,



                                                173
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 188 of 190




and/or diversion of opioids into Massachusetts and Plaintiffs community, all in furtherance of

Defendants' effort to expand the market for opioids for their own gain, regardless of the

devastating consequences to Plaintiff.

        548.      As set forth herein, each Defendant engaged in a civil conspiracy with the other

Defendants to engage in the torts of negligent misrepresentation, negligence, and fraud in

conjunction with their unlawful distribution and diversion of opioids into Massachusetts and

Plaintiffs community.

        549.      Distributor and Manufacturer Defendants unlawfully failed to act to prevent

diversion and failed to monitor for, report, and prevent suspicious orders of opioids.

        550.      The Manufacturer and Individual Defendants unlawfully marketed and promoted

opioids in Massachusetts and Plaintiff's community in furtherance of that conspiracy.

        551.      Defendants deliberately took affirmative steps in agreement and/or in concert with

each other and/or in pursuit of a common design, and Defendants knew each other's conduct

constituted a tortious breach of their legal duties owed to Plaintiff. Further, each Defendant

provided substantial assistance and/or encouragement to the others with knowledge, and in

furtherance, of their tortious plan.

        552.      Defendants' conspiracy is a continuing conspiracy.

        553.      Defendants acted with agreement and a common understanding or design to

commit unlawful acts and/or lawful acts unlawfully, as alleged herein, and acted purposely,

without a reasonable or lawful excuse, to create the injuries alleged herein.

       554.       Defendants' conspiracy, and Defendants' actions and omissions in furtherance

thereof, proximately caused and/or substantially contributed to the direct and foreseeable losses

alleged herein.




                                                 174
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 189 of 190




        WHEREFORE, Plaintiff seeks all legal and equitable relief, as allowed by law, except as

expressly disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of

profits, compensatory and punitive damages, and all damages allowed by law to be paid by

Defendants, attorneys' fees and costs, and pre- and post-judgment interest.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff City of Springfield demands judgment against each Defendant,

jointly and severally, in favor of the Plaintiff, as follows:

        A.      Under Count 1, awarding damages for Defendants' tortious conduct and requiring

Defendants to pay for all costs to abate the public nuisance;

        B.      Under Counts 2-4 and 7, awarding damages for Defendants' tortious conduct;

        C.      Under Count 5, awarding actual damages, treble damages, and attorneys' fees and

costs for Defendants' violations of Mass Gen. Laws ch. 93A.

        D.      Under Count 6, ordering all Defendants to disgorge all wrongfully retained

enrichment for the benefit of Plaintiff;

        E.      Enjoining Defendants and requiring them to notify their employees, officers,

directors, agents, successors, assignees, predecessors, parent or controlling entities, subsidiaries,

and all heirs, beneficiaries, and assigns of Individual Defendant, and any other person acting in

concert with any of the above from continuing to engage in unfair or deceptive practices or

continuation of their fraud, or negligence, in violation of law and ordering all temporary,

preliminary, or permanent injunctive relief;

       F.      Ordering injunctive and equitable relief, as deemed proper by the Court;

       G.       Awarding pre-judgment and post-judgment interest; and

       H.      For all other relief deemed to be appropriate by the Court.




                                                  175
    Case 3:19-cv-10173-KAR Document 1-1 Filed 01/25/19 Page 190 of 190




                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury.

                                                   THE CITY OF SPRJNQFIELD
                                                   By its attorneys,

                                                     ~~                           (CSM)




                                                   David R. Scott
                                                   SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                   156 South Main Street
                                                   P.O. Box 192
                                                   Colchester, CT 06415
                                                   Telephone: (860) 537-5537
                                                   Facsimile: (860) 537-4432
                                                   david.scott@scott-scott.com

                                                               )(;   .      CSM
                                                   Arthur P. Kreiger (BBO # 279870
                                                   Christina S. Marshall (BBO # 688348)
                                                   ANDERSON & KREIGER LLP
                                                   50 Milk Street, 21st Floor
                                                   Boston, MA 02109
                                                   Telephone: (617) 621-6500
                                                   akreiger@andersonkreiger.com
                                                   cmarshall@andersonkreiger.com

Dated: December 18, 2018                           Attorneys for Plaintif!City ofSpringfield




                                              176
